PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. 650 8 th Street Des Moines, Iowa 50392-2080 800-222-5852 February 18, 2013 Dear Contract Owner: A Special Meeting of Shareholders of Principal Variable Contracts Funds, Inc. (“PVC”) will be held at 650 8 th Street, Des Moines, Iowa 50392-2080, on April 2, 2013 at 10:30 a.m., Central Time. At the meeting, shareholders of the Asset Allocation Account (the “Acquired Fund”) will be asked to consider and approve a Plan of Acquisition (the “Plan”) providing for the reorganization of the Acquired Fund into the Strategic Asset Management Balanced Portfolio (the “Acquiring Fund”). Each of these Funds is a separate series or fund of PVC. As an investor through a variable annuity contract or variable life insurance policy issued through an Insurance Company, you can instruct your Insurance Company as to how to vote on the proposed reorganization. At the special meeting of shareholders, your Insurance Company will vote on as instructed by you and other investors holding contracts or policies through your Insurance Company. Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities, of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the “Reorganization”). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholder’s shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (“NYSE”) on the closing date of the Reorganization. Shareholders of the Acquired Fund, which issues only Class 1 shares, will receive Class 1 shares of the Acquiring Fund. The Reorganization is expected to occur as of the close of regularly scheduled trading on the NYSE on April 26, 2013. ***** Enclosed you will find a Notice of Special Meeting of Shareholders, a Proxy Statement/Prospectus, and a voting instruction card for the shares of the Acquired Fund attributable to your variable contract or policy as of January 22, 2013, the record date for the Meeting. The Proxy Statement/Prospectus provides background information and describes in detail the matters to be voted on at the Meeting. The Board of Directors has unanimously voted in favor of the proposed Reorganization and recommends that you vote FOR the Proposal. In order for shares to be voted at the Meeting, we urge you to read the Proxy Statement/Prospectus and then complete and mail your voting instruction card(s) in the enclosed postage-paid envelope, allowing sufficient time for receipt by us by April 1, 2013. As a convenience, we offer three options by which to vote your shares: By Internet: Follow the instructions located on your voting instruction card. By Phone: The phone number is located on your voting instruction card. Be sure you have your control number, as printed on your voting instruction card, available at the time you call. By Mail: Sign your voting instruction card and enclose it in the postage-paid envelope provided in this proxy package. We appreciate your taking the time to respond to this important matter. Your vote is important. If you have any questions regarding the Reorganization, please call our shareholder services department toll free at 1-800-222-5852. Sincerely, Nora M. Everett President PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. 650 8 th Street Des Moines, Iowa 50392-2080 800-222-5852 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To the Shareholders of the Asset Allocation Account: Notice is hereby given that a Special Meeting of Shareholders (the “Meeting”) of the Asset Allocation Account (the “Acquired Fund”), a series of Principal Variable Contracts Funds, Inc. (“PVC”), will be held at 650 8 th Street, Des Moines, Iowa 50392-2080, on April 2, 2013 at 10:30 a.m., Central Time . A Proxy Statement/Prospectus providing information about the following proposal to be voted on at the Meeting is included with this notice. The Meeting is being held to consider and vote on such proposal as well as any other business that may properly come before the Meeting or any adjournment thereof. Proposal: Approval of a Plan of Acquisition providing for the reorganization of the Asset Allocation Account into the Strategic Asset Management Balanced Portfolio. The Board of Directors of PVC recommends that shareholders of the Acquired Fund vote FOR the Proposal. Approval of the Proposal will require the affirmative vote of the holders of at least a “Majority of the Outstanding Voting Securities” (as defined in the accompanying Proxy Statement/Prospectus) of the Acquired Fund. Each shareholder of record at the close of business on January 22, 2013 is entitled to receive notice of and to vote at the Meeting. Please read the attached Proxy Statement/Prospectus. By order of the Board of Directors Nora M. Everett President February 18, 2013 Des Moines, Iowa PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. 650 8 th Street Des Moines, Iowa 50392-2080 800-222-5852 ————— PROXY STATEMENT/PROSPECTUS SPECIAL MEETING OF SHAREHOLDERS TO BE HELD APRIL 2, 2013 RELATING TO THE REORGANIZATION OF THE ASSET ALLOCATION ACCOUNT INTO THE STRATEGIC ASSET MANAGEMENT BALANCED PORTFOLIO This Proxy Statement/Prospectus is furnished in connection with the solicitation by the Board of Directors (the “Board” or “Directors”) of Principal Variable Contracts Funds, Inc. (“PVC”) of proxies to be used at a Special Meeting of Shareholders of PVC to be held at 650 8 th Street, Des Moines, Iowa 50392-2080, on April 2, 2013, at 10:30 a.m., Central Time (the “Meeting”). At the Meeting, the shareholders of the Asset Allocation Account (the “Acquired Fund”) will be asked to consider and approve the Plan of Acquisition (the “Plan”) providing for its reorganization into the Strategic Asset Management Balanced Portfolio (the “Acquiring Fund”). All shares of the Acquired Fund are owned of record by sub-accounts of separate accounts ("Separate Accounts") of an Insurance Company established to fund benefits under variable annuity contracts and variable life insurance policies (each a "Contract") issued by an Insurance Company. Persons holding Contracts are referred to herein as "Contract Owners." Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities, of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the “Reorganization”). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholder’s shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (“NYSE”) on the closing date of the Reorganization. Shareholders of the Acquired Fund, which issues only Class 1 shares, will receive Class 1 shares of the Acquiring Fund. The Reorganization is expected to occur as of the close of regularly scheduled trading on the NYSE on April 26, 2013. The terms and conditions of the Reorganization are more fully described below in this Proxy Statement/Prospectus and the Form of Plan of Acquisition which is attached hereto as Appendix A. This Proxy Statement/Prospectus contains information shareholders should know before voting on the Reorganization. Please read it carefully and retain it for future reference. The Annual and Semi-Annual Reports to Shareholders of PVC contain additional information about the investments of the Acquired and Acquiring Funds, and the Annual Report contains discussions of the market conditions and investment strategies that significantly affected these Funds during the fiscal year ended December 31, 2011. Copies of these reports may be obtained at no charge by calling our shareholder services department toll free at 1-800-247-4123. PVC’s Annual Report for the fiscal year ended December 31, 2012, is expected to be sent to shareholders on or about February 21, 2013. A Statement of Additional Information dated February 18, 2013 (the “Statement of Additional Information”) relating to this Proxy Statement/Prospectus has been filed with the Securities and Exchange Commission (“SEC”) (File No. 02-35570) and is incorporated by reference into this Proxy Statement/Prospectus. PVC’s Prospectus, dated April 30, 2012 and as supplemented (“PVC Prospectus”), and the Statement of Additional Information for PVC, dated April 30, 2012 and as supplemented (“PVC SAI”), have been filed with the SEC (File No. 02-35570) and, insofar as they relate to the Acquired Fund, are incorporated by reference into this Proxy Statement/Prospectus. Copies of these documents may be obtained without charge by writing to PVC at the address noted above or by calling our shareholder services department toll free at 1-800-222- 5852. You may also call our shareholder services department toll free at 1-800-222-5852 if you have any questions regarding the Reorganization. PVC is subject to the informational requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940 (the “1940 Act”) and files reports, proxy materials and other information with the SEC. Such reports, proxy materials and other information may be inspected and copied at the Public Reference Room of the SEC at treet, N.E., Washington, D.C. 20549 (information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-202-551-8090). Such materials are also available on the SEC’s EDGAR Database on its Internet site at www.sec.gov, and copies may be obtained, after paying a duplicating fee, by email request addressed to publicinfo@sec.gov or by writing to the SEC’s Public Reference Room. The SEC has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Proxy Statement/Prospectus. Any representation to the contrary is a criminal offense. The date of this Proxy Statement/Prospectus is February 18, 2013. TABLE OF CONTENTS Page INTRODUCTION 3 THE REORGANIZATION 3 PROPOSAL: APPROVAL OF A PLAN OF ACQUISITION PROVIDING FOR THE REORGANIZATION OF THE ASSET ALLOCATION ACCOUNT INTO THE STRATEGIC ASSET MANAGEMENT BALANCED PORTFOLIO 4 Comparison of Acquired and Acquiring Funds 4 Comparison of Investment Objectives and Strategies 5 Fees and Expenses of the Funds 6 Comparison of Principal Investment Risks 7 Performance 9 Board Consideration of the Reorganization 10 INFORMATION ABOUT THE REORGANIZATION 11 Plan of Acquisition 11 Description of the Securities to Be Issued 12 Federal Income Tax Consequences 12 CAPITALIZATION 13 ADDITIONAL INFORMATION ABOUT INVESTMENT STRATEGIES AND RISKS 13 ADDITIONAL INFORMATION ABOUT THE FUNDS 23 Multiple Classes of Shares 23 Intermediary Compensation 23 Dividends and Distributions 23 Pricing of Fund Shares 23 TAX INFORMATION 24 ADDITIONAL INFORMATION REGARDING INTERMEDIARY COMPENSATION 24 ONGOING FEES 24 Frequent Trading and Market Timing (Abusive Trading Practices) 25 Eligible Purchasers 25 Shareholder Rights 26 Purchase of Account Shares 26 Sale of Account Shares 27 Restricted Transfers 27 Financial Statements 27 Portfolio Holdings Information 27 VOTING INFORMATION 27 OUTSTANDING SHARES AND SHARE OWNERSHIP 28 FINANCIAL HIGHLIGHTS 29 FINANCIAL STATEMENTS 32 LEGAL MATTERS 32 OTHER INFORMATION 32 APPENDIX A Form of Plan of Acquisition A -1 2 INTRODUCTION This Proxy Statement/Prospectus is being furnished to shareholders of the Acquired Funds to provide information regarding the Plans and the Reorganization. Principal Variable Contracts Funds, Inc. PVC is a Maryland corporation and an open-end management investment company registered with the SEC under the 1940 Act. PVC currently offers 36 separate series or funds (the “PVC Accounts”), including the Acquired and Acquiring Funds. The sponsor of PVC is Principal Life Insurance Company (“Principal Life”), and the investment advisor to the PVC Funds is Principal Management Corporation (“PMC”). Principal Funds Distributor, Inc. (the “Distributor” or “PFD”) is the distributor for all share classes. Principal Life, an insurance company organized in 1879 under the laws of Iowa, PMC and PFD are indirect, wholly-owned subsidiaries of Principal Financial Group, Inc. (“PFG”). Their address is the Principal Financial Group, Des Moines, Iowa 50392-2080. Investment Management . Pursuant to an investment advisory agreement with PVC with respect to the Acquired and Acquiring Funds, PMC provides investment advisory services and certain corporate administrative services to the Funds. As permitted by the investment advisory agreement, PMC has entered into sub-advisory agreements with respect to the Acquired and Acquiring Funds as follows: Acquired Fund Sub-Advisor Asset Allocation Account Morgan Stanley Investment Management Inc. (“Morgan Stanley Investment”) Acquiring Fund Sub-Advisor Strategic Asset Management Balanced Portfolio Edge Asset Management, Inc. (“Edge”) PMC and each sub-advisor are registered with the SEC as investment advisors under the Investment Advisers Act of 1940. Morgan Stanley Investment is located at 522 Fifth Avenue, New York, NY 10036. Morgan Stanley Investment is an indirect wholly owned subsidiary of Morgan Stanley, a publicly held global financial services company. Morgan Stanley Investment provides investment advice to a wide variety of individual, institutional, and investment company clients. Edge is located at 601 Union Street, Suite 2200, Seattle, Washington 98101-1377 and has been in the business of investment management since 1944. Edge is an affiliate of PMC and a member of PFG. THE REORGANIZATION At its meeting held on December 11, 2012, the Board of Directors of PVC (the “Board”), including all the Directors who are not “interested persons” (as defined in the 1940 Act) of PVC (the “Independent Directors”), approved the Reorganization pursuant to the Plan providing for the combination of the Acquired Fund into the Acquiring Fund. The Board concluded that the Reorganization is in the best interests of the Acquired Fund and Acquiring Fund and that the interests of existing shareholders of each Fund will not be diluted as a result of the Reorganization. The factors that the Board considered in deciding to approve the Reorganization are discussed below under “Board Consideration of the Reorganization.” The Reorganization contemplates: (i) the transfer of all the assets, subject to all of the liabilities, of the Acquired Fund to the Acquiring Fund in exchange for shares of the Acquiring Fund; (ii) the distribution to Acquired Fund shareholders of the Acquiring Fund shares; and (iii) the liquidation and termination of the Acquired Fund. As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. In the Reorganization, the Acquiring Fund will issue a number of shares with a total value equal to the total value of the net assets of the Acquired Fund, and each shareholder of the Acquired Fund will receive a number of full and fractional shares of the Acquiring Fund with a value equal to the value of that shareholder’s shares of the Acquired Fund, as of the close of regularly scheduled trading on the NYSE on the closing date of the Reorganization (the “Effective Time”). The closing date of the Reorganization is expected to be April 26, 2013. Shareholders of the Acquired Fund, which issues only Class 1 shares, will receive Class 1 shares of the Acquiring Fund. The terms and conditions of the Reorganization are more fully described below in this Proxy Statement/Prospectus and in the Form of Plan of Acquisition, which is attached hereto as Appendix A. PMC recommended the Reorganization to the Board and believes it will serve the interests of both the Acquired Fund and Acquiring Fund shareholders. PMC does not expect the Acquired Fund to gather significant new assets in the future. For that reason, the Reorganization is expected to result in economies of scale that will benefit shareholders of both Funds as well as provide shareholders of the Acquired Fund the opportunity for improved long-term investment performance. The Funds have similar objectives in that the Acquired Fund seeks to generate a total investment return consistent with the preservation of capital while the Acquiring Fund seeks to provide as high a level of total return (consisting of reinvested income and capital appreciation) as is consistent with reasonable risk. The Funds also have similar investment strategies and risks in that both are asset allocation funds with broadly comparable asset allocation targets and ranges among fixed income Acquiring Fund operates as a fund-of-funds investing primarily in Institutional Class shares of funds of Principal Funds, Inc. and Class 1 shares of other PVC Funds. The Acquiring Fund has outperformed the Acquired Fund over the three-year, and five-year periods ended September 30, 2012. The Acquired Fund's assets are relatively small and PMC expects to see a continual decline in Acquired Fund's assets. The Acquired Fund's expenses ratios for 2013 are expected to be slightly lower than the Acquiring Fund's expenses ratios (0.90% and 0.92%, respectively) due to lower custodial fees that are expected to result if the Acquired Fund's assets continue to decline. PMC believes that the expected decline in the Acquired Fund's assets will result in the Acquired Fund's expense ratios exceeding those of the Acquiring Fund in the years following 2013. Ultimately, PMC believes reorganization may be expected to afford shareholders of the Acquired Fund, on an ongoing basis, greater prospects for growth and efficient management. In the opinion of legal counsel, the Reorganization will likely be considered a taxable transaction for federal income tax purposes and the Fund will recognize capital gains or losses on the Effective Date. Since the taxable impact of the transaction does not flow through to the Contract Owners of the insurance separate accounts that own the Acquired Fund shares, the taxable nature of the Reorganization should be of little significance. See “Information About the Reorganization – Federal Income Tax Consequences.” 3 The Reorganization will not result in any material change in the purchase and redemption procedures followed with respect to the distribution of shares. See “Additional Information About the Funds – Purchases, Redemptions and Exchanges of Shares.” PMC will pay all expenses and out-of-pocket fees incurred in connection with the Reorganization, including printing, mailing, and legal fees which are estimated to be $28,000. It is proposed that PMC will reimburse the Acquired Fund for some or all of any trading costs associated with disposing of any portfolio securities of the Acquired Fund that would not be compatible with the investment objectives and strategies of the Acquiring Fund and reinvesting the proceeds in securities that would be compatible. The trading costs are estimated to be $57,800. It is expected that 100% of the portfolio securities of the Acquired Fund will be disposed of. The estimated gain would be a $2,566,000 on a U.S. GAAP basis. The Acquired Fund is considered a Regulated Investment Company (“RIC”) for tax purposes. IRS tax rules prohibit the Acquired Fund from incurring greater than 10% of its gross income from anything other than “qualifying income, of which the proposed PMC reimbursement would not be considered. PMC has agreed to reimburse the Acquired Fund for trading costs up to the 10% threshold. Based on the estimated amount of non-qualifying income the Fund is expected to receive, PMC will pay approximately $35,000 of the trading costs. PROPOSAL: APPROVAL OF A PLAN OF ACQUISITION PROVIDING FOR THE REORGANIZATION OF THE ASSET ALLOCATION ACCOUNT INTO THE STRATEGIC ASSET MANAGEMENT BALANCED PORTFOLIO. Shareholders of the Asset Allocation Account (the “Acquired Fund”) are being asked to approve the reorganization of the Acquired Fund into the Strategic Asset Management Balanced Portfolio (the “Acquiring Fund”). Comparison of Acquired and Acquiring Funds The following table provides comparative information with respect to the Acquired and Acquiring Funds. As indicated in the table, the Funds have similar objectives in that the Acquired Fund seeks to generate a total investment return consistent with the preservation of capital while the Acquiring Fund seeks to provide as high a level of total return (consisting of reinvested income and capital appreciation) as is consistent with reasonable risk. The Funds also have similar investment strategies and risks in that both are asset allocation funds with broadly comparable asset allocation targets and ranges among fixed income securities and equity securities. The principal difference between the Funds, however, is that the Acquired Fund invests directly in securities while the Acquiring Fund operates as a fund-of-funds investing primarily in Institutional Class shares of funds of Principal Funds, Inc. and Class 1 shares of other PVC Funds. Further, as a fund-of-funds, a majority of the fees and expenses the Acquiring Fund pays are fees and expenses of the underlying funds in which it invests. Asset Allocation Account Strategic Asset Management Balanced Portfolio (Acquired Fund) (Acquiring Fund) Approximate Net Assets as of June 30, 2012: $ Investment Advisor: PMC Sub-Advisors and Portfolio Managers: Morgan Stanley Investment Edge Mark Bavoso ( since 2010) joined Morgan Stanley in 1986 and is Charles D. Averill (since 2010) previously was a senior a senior portfolio manager on the Global Macro and Asset quantitative analyst and has worked at Edge since 1990. He earned Allocation team. Mr. Bavoso earned a B.A. in History and a bachelor’s degree in Economics from Reed College and an M.A. Political Science from the University of California, Davis. in Economics from Princeton University. Mr. Averill has earned the right to use the Chartered Financial Analyst designation. Cyril Moulle-Berteaux (since 2011) rejoined Morgan Stanley Investment Management in 2011. Prior to that, Mr. Moulle- Jill R. Cuniff (since 2010) became President of Edge in 2009 and Berteaux was with Traxis Partners LP. Mr. Moulle-Berteaux became a portfolio manager in 2010. Prior to becoming the earned a B.A. in Economics from Harvard University. President of Edge, Ms. Cuniff was the President of Morley Financial. She earned a bachelor’s degree in Business Finance from Montana State University. Todd A. Jablonski (since 2010) has been with Edge since 2010. Previously, he was an Executive Director and Portfolio manager at UBS. Prior to that, he was the lead portfolio manager of US large cap strategies at Credit Suisse Asset Management. He earned a bachelor’s degree in Economics from the University of Virginia and an M.B.A. with an emphasis in Quantitative Finance from New York University's Stern School of Business. Mr. Jablonski has earned the right to use the Chartered Financial Analyst designation. 4 Asset Allocation Account Strategic Asset Management Balanced Portfolio (Acquired Fund) (Acquiring Fund) Comparison of Investment Objectives and Strategies Investment Objectives: The Acquired Fund seeks to generate a total investment return The Acquiring Fund seeks to provide as high a level of total return consistent with preservation of capital. (consisting of reinvested income and capital appreciation) as is consistent with reasonable risk. Principal Investment Strategies: The Acquired Fund invests in a portfolio of securities that is The Acquiring Fund operates as a fund of funds and invests broadly diversified by asset class, global region, country, principally in Institutional Class shares of funds of Principal economic sector, and currency. Although the Acquired Fund does Funds, Inc. and Class 1 shares of other PVC Funds (equity funds, not allocate a specific percentage of its assets to a class, over time, fixed-income funds and specialty funds) ("Underlying Funds"); the asset mix usually will be within the following ranges: Edge generally categorizes the Underlying Fund based on the · 25% to 75% in equity securities; investment profile of the Underlying Fund. The Acquired Fund · 25% to 60% in fixed-income securities; and typically allocates its assets among Underlying Funds, and within · 0% to 40% in money market instruments. predetermined percentage ranges, as determined by Edge in accordance with its outlook for the economy, the financial markets Allocation among asset classes is designed to lessen overall and the relative market valuations of the Underlying Funds. investment risk by diversifying the Acquired Fund assets among different types of investments in different markets. From time-to- The Acquiring Fund: time, Morgan Stanley Investment changes the Acquired Fund’s · Generally invests between 20% and 60% of its assets in allocation of assets in various ways, including by asset class, fixed-income funds, and less than 40% in any one fixed- global region, country, economic sector, and currency. income fund (fixed-income funds that generally invest in fixed income instruments such as mortgage-backed securities, Fixed income securities may include intermediate maturity fixed- government and government-sponsored securities, corporate income or debt securities including obligations of the U.S. bonds and preferred securities) government, (such as U.S. Treasuries) and U.S. government · Generally invests between 40% and 80% of its assets in sponsored securities (such as debt issued by Federal Home Loan equity funds, and less than 30% in any one equity fund Mortgage Corporation), corporate bonds, asset-backed securities, (equity funds that generally invest in US and international and mortgage-backed securities. The Acquired Fund may invest in (including emerging markets) equity securities) and high yield (commonly known as "junk bonds"; rated BB+ or lower · Generally invests less than 20% of its assets in specialty by Standard & Poor's Ratings Services or Ba1 or lower by funds, and less than 20% in any one specialty fund (specialty Moody's) securities. As of December 31, 2011, the average funds that generally offer unique combinations of traditional portfolio duration of the fixed income portion of the Acquired equity securities and fixed-income securities or that use Fund was 5.33 years. alternative investment strategies that aim to offer enhanced The Acquired Fund may invest in equity securities of companies diversification beyond traditional equity securities and fixed- with small market capitalizations (which as of December 31, 2011 income securities) ranged between $20 million and $3.7 billion, as defined by the Russell 2000 ® Index), and may also invest in equity securities of The Acquiring Fund may temporarily exceed the applicable percentage ranges for short periods, and the Sub-Advisor may companies with medium market capitalization (which as of alter the percentage ranges when it deems appropriate. December 31, 2011 ranged between $117 million and $20.51 billion, as defined by the Russell Midcap Index). The Acquired Fund may invest in foreign securities. The Acquired Fund may actively trade portfolio securities. The Acquired Fund may utilize derivative strategies. Specifically, the Acquired Fund may invest in equity index futures or options to manage the equity exposure, Treasury futures or interest rate swaps to manage the fixed-income exposure and credit default swaps to increase or decrease, in an efficient manner, exposures to certain sectors or individual issuers. The Acquired Fund may use forwards to manage its foreign currency exposure. Temporary Defensive Investing: For temporary defensive purposes in times of unusual or adverse market, economic, or political conditions, each Fund may invest up to 100% of its assets in cash and cash equivalents. In taking such defensive measures, either Fund may fail to achieve its investment objective. 5 Fundamental Investment Restrictions: The Funds are subject to identical fundamental investment restrictions. These fundamental restrictions deal with such matters as the issuance of senior securities, purchasing or selling real estate or commodities, borrowing money, making loans, underwriting securities of other issuers, diversification or concentration of investments, and short sales of securities. The fundamental investment restrictions of the Funds are described in the Statement of Additional Information. The investment objective of each Fund may be changed by the Board without shareholder approval. Additional information about the investment strategies and the types of securities in which the Funds may invest is discussed below under “Certain Investment Strategies and Related Risks of the Funds” as well as in the Statement of Additional Information. The Statement of Additional Information provides further information about the portfolio manager(s) for each Fund, including information about compensation, other accounts managed and ownership of Fund shares. Fees and Expenses of the Funds Fees and Expenses as a % of average daily net assets The following table shows: (a) the ratios of expenses to average net assets of the Acquired Fund for the fiscal year ended December 31, 2011; (b) the ratios of expenses to average net assets of the Acquiring Fund for the fiscal year ended December 31, 2011; and (c) the pro forma expense ratios of the Acquiring Fund for the fiscal year ended December 31, 2011 assuming that the Reorganization had taken place at the commencement of the fiscal year ended December 31, 2011. These fees and expenses do not include the effect of any sales charge, separate account expenses or other contract level expenses which may be applied at the variable life insurance or variable annuity product level. If such charges or fees were included, overall expenses would be higher and would lower the Acquired and Acquiring Funds’ performance. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Acquired Total Annual Fund Fees Account Management Other and Operating Fees Expenses Expenses Expenses (a) Asset Allocation Account I (Acquired Fund) Class 1 0.80 % 0.10 % 0.00 % 0.90 % (b) SAM Balanced Account (Acquiring Fund) Class 1 0.23 % 0.00 % 0.64 % 0.87 % (c) SAM Balanced Account (Acquiring Fund) (Pro forma assuming Reorganization) Class 1 0.23 % 0.00 % 0.64 % 0.87 % (1) For the fiscal year end December 31, 2012, Total Annual Account Operating Expenses were 0.87% for the Asset Allocation Account and 0.90% for the SAM Balanced Account. Examples: The following examples are intended to help you compare the costs of investing in shares of the Acquired and Acquiring Funds. The examples assume that fund expenses continue at the rates shown in the table above, that you invest $10,000 in the particular fund for the time periods indicated and that all dividends and distributions are reinvested. The examples also assume that your investment has a 5% return each year. The examples also take into account the relevant contractual expense limit until the date of expiration. The examples should not be considered a representation of future expense of the Acquired or Acquiring Fund. Actual expense may be greater or less than those shown. 1 Year 3 Years 5 Years 10 Years Asset Allocation Account (Acquired Fund) Class 1 $ 92 $ 287 $ 498 $ 1,108 SAM Balanced Account (Acquiring Fund) Class 1 89 278 482 1,073 SAM Balanced Account (Acquiring Fund) Class 1 89 278 482 1,073 (Pro forma assuming Reorganization) 6 Portfolio Turnover Each Fund (the Acquired Fund directly and the Acquiring Fund, as a fund of funds, indirectly through the Underlying Funds) pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the portfolio turnover rate for the Acquired Fund was 142.1% of the average value of its portfolio while the portfolio turnover rate for the Acquiring Fund was 14.2%. Investment Management Fees/Sub-Advisory Arrangements The Funds each pay their investment advisor, PMC, an advisory fee which for each Fund is calculated as a percentage of the Fund’s average daily net assets pursuant to the following fee schedule: Asset Allocation Account Strategic Asset Management Balanced Account (Acquired Fund) (Acquiring Fund) First $100 million 0.80 % First $1 billion 0.25 % Next $100 million 0.75 % Over $1 billion 0.20 % Next $100 million 0.70 % Next $100 million 0.65 % Over $400 million 0.60 % As sub-advisors to the Funds, Morgan Stanley Investment and Edge are paid sub-advisory fees for their services. These sub- advisory fees are paid by PMC, not by the Funds. A discussion of the basis of the Board’s approval of the advisory and sub-advisory agreements with respect to the Acquired and Acquiring Funds is available in PVC’s Annual Report to Shareholders for the fiscal year ended December 31, 2011. Comparison of Principal Investment Risks In deciding whether to approve the Reorganization, shareholders should consider the amount and character of investment risk involved in the respective investment objectives and strategies of the Acquired and Acquiring Funds. Principal Risks of Investing in the Acquired Fund: Active Trading Risk. Actively trading portfolio securities may accelerate realization of taxable gains and losses, lower fund performance and may result in high portfolio turnover rates and increased brokerage costs. Asset Allocation Risk. A fund's selection and weighting of asset classes may cause it to underperform other funds with a similar investment objective. Currency Risk. Risks of investing in securities denominated in, or that trade in, foreign (non-U.S.) currencies include changes in foreign exchange rates and foreign exchange restrictions. Derivatives Risk. Transactions in derivatives (such as options, futures, currency contracts, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. 7 Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Principal Risks of Investing in the Acquiring Fund: The principal risks of investing in the Acquiring Fund that are inherent in the fund of funds, in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the fund invests. The principal risks of investing in the Acquiring Fund that are inherent in the underlying funds, in alphabetical order, are: Currency Risk. Risks of investing in securities denominated in, or that trade in, foreign (non-U.S.) currencies include changes in foreign exchange rates and foreign exchange restrictions. Emerging Market Risk. Investments in emerging market countries may have more risk than those in developed market countries because the emerging markets are less developed and more illiquid. Emerging market countries can also be subject to increased social, economic, regulatory, and political uncertainties and can be extremely volatile. Equity Securities Risk. Equity securities (common, convertible preferred stocks and other securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the fund invests. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Preferred Securities Risk. Preferred securities are junior subordinated securities in a company’s capital structure and therefore can be subject to greater credit and liquidation risk. An issuer of preferred securities could redeem the security prior to the stated maturity date and reduce the return of the security. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Risk of Being an Underlying Fund. An underlying fund of a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. 8 U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides some indication of the risks of investing in the Acquiring and Acquired Funds by showing their performance from year to year and by showing how the Acquiring and Acquired Fund’s average annual returns for 1, 5, and 10 years compare with those of one or more broad measures of market performance. These major sectors are subdivided into more specific indices that are calculated and reported on a regular basis. The indices included in the performance tables are as follows: (1) Barclays Aggregate Bond Index represents securities that are domestic, taxable, and dollar denominated. The index covers the U.S. investment grade fixed rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities; (2) Capital Benchmark (60/40) is intended to represent a relevant proxy for market and Portfolio performance. It is allocated as follows: 60% S&P 500 Index and 40% Barclays Aggregate Bond Index; (3) MSCI – EAFE Index NDTR-D is listed for foreign stock funds (EAFE refers to Europe, Australia, and Far East). Widely accepted as a benchmark for international stock performance, the EAFE Index is an aggregate of 21 individual country indexes; (4) Russell 3000 Index is constructed to provide a comprehensive barometer of the broad market and accounts for nearly 98% of the total value of all equity traded on the U.S. exchanges. It measures the stocks that are also members of either the Russell 1000 or the Russell 2000 indexes; and (5) Russell 3000 Index is constructed to provide a comprehensive barometer of the broad market and accounts for nearly 98% of the total value of all equity traded on the U.S. exchanges. It measures the stocks that are also members of either the Russell 1000 or the Russell 2000 indexes. Past performance is not necessarily an indication of how the Fund will perform in the future. Performance figures for the Funds do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Funds would be lower if such expenses were included. Performance of the Acquiring Fund reflects the performance of its predecessor fund. 9 Average Annual Total Returns (%) For the periods ended December 31, 2011 Past 1 Year Past 5 Years Past 10 Years Asset Allocation Account - Class 1 (Acquired Fund) % % % S&P 500 Index (reflects no deduction for fees, expenses, or taxes) -0.25 Barclays Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) MSCI - EAFE Index NDTR D (reflects no deduction for fees, expenses, or taxes) -12.14 -4.72 Average Annual Total Returns (%) For the periods ended December 31, 2011 Past 1 Year Past 5 Years Past 10 Years SAM Balanced Portfolio - Class 1 (inception 06/03/1997) (Acquiring Fund) % % % SAM Balanced Portfolio - Class 2 (inception 11/06/2001) (Acquiring Fund) S&P 500 Index (reflects no deduction for fees, expenses, or taxes) -0.25 Barclays Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) Capital Benchmark (60/40) (reflects no deduction for fees, expenses, or taxes) Board Consideration of the Reorganization The Board, including the Independent Directors, considered the Reorganization pursuant to the Plan at its meeting on December 11, 2012. The Board considered information presented by PMC, and the Independent Directors were assisted by independent legal counsel. The Board requested and evaluated such information as it deemed necessary to consider the Reorganization. At the meeting, the Board unanimously approved the Reorganization after concluding that participation in the Reorganization is in the best interests of the Acquired Fund and the Acquiring Fund and that the interests of existing shareholders of the Funds will not be diluted as a result of the Reorganization. In determining whether to approve the Reorganization, the Board made inquiry into a number of matters and considered, among others, the following factors, in no order of priority: (1 ) the similar investment objectives, similar principal investment strategies, and identical fundamental investment restrictions of the Funds; (2 ) the estimated trading costs associated with disposing of any portfolio securities of the Acquired Fund and reinvesting the proceeds in connection with the Reorganization, as well as PMCs proposal to pay some of these costs; (3 ) the expense ratios and available information regarding the fees and expenses of the Funds; 10 (4 ) the comparative investment performance of the Funds for the periods the Board reviewed and other information pertaining to the Funds; (5 ) the prospects for growth of and for achieving economies of scale by the Acquired Fund in combination with the Acquiring Fund; (6 ) the absence of any material differences in the rights of shareholders of the Funds; (7 ) the financial strength, investment experience and resources of Edge, which currently serves as sub-advisor to the Acquiring Fund (8 ) any direct or indirect benefits expected to be derived by PMC and its affiliates from the Reorganization; (9 ) the direct or indirect federal income tax consequences of the Reorganization, including the expected taxable nature of the Reorganization and the impact of any federal income tax loss carry forwards and the estimated capital gain or loss expected to be incurred in connection with disposing of any portfolio securities that would not be compatible with the investment objectives and strategies of the Acquiring Fund; (10) PMC’s representation that the Reorganization will not result in any dilution of Acquired or Acquiring Fund shareholder interests; (11) the terms and conditions of the Plan; and (12) possible alternatives to the Reorganization. The Board’s decision to recommend approval of the Reorganization was based on a number of factors, including the following: (1 ) it should be reasonable for shareholders of the Acquired Fund to have similar investment expectations after the Reorganization because the Funds have similar investment objectives; (2 ) Edge as sub-advisor responsible for managing the assets of the Acquiring Fund may be expected to provide high quality investment advisory services and personnel for the foreseeable future; (3 ) the Acquiring Fund has lower advisory fee rates and is expected to have lower expense ratios than the Acquired Fund in years following 2013; and (4 ) the Reorganization may be expected to afford shareholders of the Acquired Fund on an ongoing basis greater prospects for growth and efficient management. INFORMATION ABOUT THE REORGANIZATION Plan of Acquisition The terms of the Plan are summarized below. The summary is qualified in its entirety by reference to the Form of the Plan which is attached as Appendix A to this Proxy Statement/Prospectus. Under the Plan, the Acquiring Fund will acquire all the assets and assume all the liabilities of the Acquired Fund. We expect that the closing date will be April 26, 2013, or such earlier or later date as PMC may determine, and that the Effective Time of the Reorganization will be as of the close of regularly scheduled trading on the NYSE (normally 3:00 p.m., Central Time) on that date. Each Fund will determine its net asset values as of the close of trading on the NYSE using the procedures described in its then current prospectus (the procedures applicable to the Acquired Fund and Acquiring Fund are identical). The Acquiring Fund will issue to the Acquired Fund a number of shares with a total value equal to the total value of the net assets of the corresponding share class of the Acquired Fund outstanding at the Effective Time. Immediately after the Effective Time, the Acquired Fund will distribute to its shareholders Acquiring Fund shares of the same class as the Acquired Fund shares each shareholder owns in exchange for all Acquired Fund shares of that class. Acquired Fund shareholders will receive a number of full and fractional shares of the Acquiring Fund that are equal in value to the value of the shares of the Acquired Fund that are surrendered in the exchange. In connection with the exchange, the Acquiring Fund will credit on its books an appropriate number of its shares to the account of the Acquired Fund shareholder, and the Acquired Fund will cancel on its books all its shares registered to the account of that shareholder. After the Effective Time, the Acquired Fund will be dissolved in accordance with applicable law. The Plan may be amended, but no amendment may be made which in the opinion of the Board would materially adversely affect the interests of the shareholders of the Acquired Fund. The Board may abandon and terminate the Plan at any time before the Effective Time if it believes that consummation of the transactions contemplated by the Plan would not be in the best interests of the shareholders of either of the Funds. 11 Under the Plan, PMC will pay all proxy expenses and out-of-pocket fees incurred in connection with the Reorganization. PMC will also pay a portion of the trading costs associated with the Reorganization. If the Plan is not consummated for any reason, the Board will consider other possible courses of action. Description of the Securities to Be Issued PVC is a Maryland corporation that is authorized to issue its shares of common stock in separate series and separate classes of series. The Acquired and Acquiring Funds are each a separate series of PVC, and the Class 1 shares of common stock of the Acquiring Fund to be issued in connection with the Reorganization represent interests in the assets belonging to that series and have identical dividend, liquidation and other rights, except that expenses allocated to a particular series or class are borne solely by that series or class and may cause differences in rights as described herein. The Acquiring Fund also issues Class 2 shares of common stock. Expenses related to the distribution of, and other identified expenses properly allocated to, the shares of a particular series or class are charged to, and borne solely by, that series or class, and the bearing of expenses by a particular series or class may be appropriately reflected in the net asset value attributable to, and the dividend and liquidation rights of, that series or class. All shares of PVC have equal voting rights and are voted in the aggregate and not by separate series or class of shares except that shares are voted by series or class: (i) when expressly required by Maryland law or the 1940 Act and (ii) on any matter submitted to shareholders which the Board has determined affects the interests of only a particular series or class. The share classes of the Acquired Fund have the same rights with respect to the Acquired Fund that the share classes of the Acquiring Fund have with respect to the Acquiring Fund. Shares of both Funds, when issued, have no cumulative voting rights, are fully paid and non-assessable, have no preemptive or conversion rights and are freely transferable. Each fractional share has proportionately the same rights as are provided for a full share. Federal Income Tax Consequences To be considered a tax-free “reorganization” under Section 368 of the Internal Revenue Code of 1986, as amended (the “Code”), a reorganization must exhibit a continuity of business enterprise. Because of the differences in strategies between the Acquiring Fund and Acquiring Fund, the reorganization will likely be considered a taxable reorganization under applicable provisions of the Code. The principal federal income tax considerations that are expected to result from the Reorganization include the following; the Acquired Fund will recognize gain or loss on the sale immediately before the Effective Time of all, or substantially all, of its assets for cash; the Acquired Fund more likely than not will recognize gain or loss on the transfer of its assets to the Acquiring Fund; each shareholder of the Acquired Fund more likely than not will recognize a taxable gain or loss equal to the difference between its tax basis in its Acquired Fund shares and the fair market value of the shares of the Acquiring Fund it receives; the Acquiring Fund will recognize no gain or loss as a result of the Reorganization; the aggregate tax basis of the shares of the Acquiring Fund to be received by a shareholder of the Acquired Fund to be received by a shareholder of the Acquired Fund more likely than not will be equal to the fair market value of such Acquiring Fund shares on the date of distribution; and the holding period of the shares of the Acquiring Fund received by a shareholder of the Acquired Fund more likely than not will begin on the day following the date of receipt of the Acquiring Fund shares. The foregoing is only a summary of the principal federal income tax consequences of the Reorganization and should not be considered to be tax advice. There can be no assurance that the Internal Revenue Service will concur on all or any of the issues discussed above. You may wish to consult with your own tax advisors regarding the federal, state, and local tax consequences with respect to the foregoing matters and any other considerations which may apply in your particular circumstances. 12 CAPITALIZATION The following tables show as of June 30, 2012: (i) the capitalization of the Acquired Fund; (ii) the capitalization of the Acquiring Fund; and (iii) the pro forma combined capitalization of the Acquiring Fund as if the Reorganization had occurred as of that date. As of June 30, 2012, the Acquired Fund had outstanding Class 1 shares. As of June 30, 2012, the Acquiring Fund had outstanding Class 1 and Class 2 shares. PMC will pay all expenses and out-of-pocket fees incurred in connection with the Reorganization, including printing, mailing, and legal fees which are estimated to be $28,000. It is proposed that PMC will reimburse the Acquired Fund for some or all of any trading costs associated with disposing of any portfolio securities of the Acquired Fund that would not be compatible with the investment objectives and strategies of the Acquiring Fund and reinvesting the proceeds in securities that would be compatible. The trading costs are estimated to be $57,800. It is expected that 100% of the portfolio securities of the Acquired Fund will be disposed of. The estimated gain would be a $2,566,000 on a U.S. GAAP basis. The Acquired Fund is considered a Regulated Investment Company (“RIC”) for tax purposes. IRS tax rules prohibit the Acquired Fund from incurring greater than 10% of its gross income from anything other than “qualifying income, of which the proposed PMC reimbursement would not be considered. PMC has agreed to reimburse the Acquired Fund for trading costs up to the 10% threshold. Based on the estimated amount of non-qualifying income the Fund is expected to receive, PMC will pay approximately $35,000 of the trading costs. Net Asset Shares Net Assets Value Outstanding s) Per Share s) Asset Allocation Account Class 1 $ 56,269 $ 12.50 4,501 (Acquired Fund) SAM Balanced Account Class 1 $ 803,829 $ 15.69 51,228 (Acquiring Fund) Class 2 94,673 15.56 6,083 $ 898,502 57,311 Reduction in net assets and decrease in net asset values per Class 1 (23 ) (1 ) share of the Acquired Fund to reflect the estimated expenses of the Reorganization and trading costs associated with disposing of portfolio securities Decrease in shares outstanding of the Acquired Fund to reflect Class 1 (915 ) the exchange for shares of the Acquiring Fund. SAM Balanced Account Class 1 860,075 15.69 54,813 (Acquiring Fund) Class 2 94,673 15.56 6,083 (pro forma assuming Reorganization) 954,748 60,896 ADDITIONAL INFORMATION ABOUT INVESTMENT STRATEGIES AND RISKS The investment strategies identified in this section provide specific information about the Acquired and Acquiring Funds, but there are some general principles PMC and/or the sub-advisors apply in making investment decisions. When making decisions about whether to buy or sell equity securities, PMC and/or the sub-advisors may consider, among other things, a company's strength in fundamentals, its potential for earnings growth over time, its ability to navigate certain macroeconomic environments, and the current price of its securities relative to their perceived worth and relative to others in its industry. When making decisions about whether to buy or sell fixed-income investments, PMC and/or the sub-advisors may consider, among other things, the strength of certain sectors of the fixed- income market relative to others, interest rates, the macroeconomic backdrop, the balance between supply and demand for certain asset classes, other general market conditions, and the credit quality of individual issuers. The Funds are designed to be a portion of an investor's portfolio. No Fund is intended to be a complete investment program. Investors should consider the risks of the Fund before making an investment and be prepared to maintain the investment during periods of adverse market conditions. It is possible to lose money by investing in the Funds. 13 The following table identifies whether the strategies and risks discussed in this section (listed in alphabetical order) are principal, non-principal, or not applicable to each Fund. The risks described below for the Acquiring Fund are risks at both the underlying funds level and the fund of funds level. The Fund is also subject to the risks of the Underlying Funds in which it invest. The Statement of Additional Information ("SAI") contains additional information about investment strategies and their related risks. ASSET SAM INVESTMENT STRATEGIES AND RISKS ALLOCATION BALANCED Asset-Backed Securities & Mortgage-Backed Securities Non-Principal Principal Bank Loans (also known as Senior Floating Rate Interests) Non-Principal Non-Principal Convertible Securities Non-Principal Non-Principal Derivatives Principal Non-Principal Equity Securities Principal Principal Exchange Traded Funds (ETFs) Non-Principal Non-Principal Fixed-Income Securities Principal Principal Foreign Securities Principal Principal Fund of Funds Not Applicable Principal Hedging Principal Non-Principal High Yield Securities Principal Principal Index Funds Not Applicable Non-Principal Initial Public Offerings ("IPOs") Non-Principal Non-Principal Leverage Non-Principal Non-Principal Liquidity Risk Non-Principal Not Applicable Management Risk Non-Principal Non-Principal Market Volatility and Issuer Risk Non-Principal Non-Principal Master Limited Partnerships Non-Principal Non-Principal Municipal Obligations and AMT-Subject Bonds Non-Principal Non-Principal Portfolio Turnover Principal Non-Principal Preferred Securities Non-Principal Non-Principal Real Estate Investment Trusts Non-Principal Non-Principal Real Estate Securities Non-Principal Non-Principal Repurchase Agreements Non-Principal Non-Principal Royalty Trusts Non-Principal Non-Principal Short Sales Not Applicable Non-Principal Small and Medium Market Capitalization Companies Principal Principal Temporary Defensive Measures Non-Principal Non-Principal Underlying Funds Not Applicable Principal (1) These risks are not deemed principal for purposes of this table because they apply to almost all funds; however, in certain circumstances, they could significantly affect the net asset value, yield, and total return. Asset-Backed Securities and Mortgage-Backed Securities Asset-backed securities (“ABS”) are fixed income instruments secured by and payable from assets such as installment sales or loan contract (such as auto, home equity, or student loans) receivables, leases, credit card receivables, and other receivables. Mortgage- backed securities (“MBS”) represent interests in underlying pools of mortgages. Some can be commercial mortgage-backed securities, which are secured by commercial or multi-family properties (“CMBS”). Certain asset-backed securities present a heightened level of risk because, in the event of default, the liquidation value of the underlying assets may be inadequate to pay any unpaid principal or interest. The value of mortgage-backed and asset-backed securities may be affected by changes in credit quality or value of the mortgage loans or other assets that support the securities. In addition, for mortgage-backed securities, when market conditions result in an increase in the default rates on the underlying mortgages and the foreclosure values of the underlying real estate are below the outstanding amount of the underlying mortgages, collection of the full amount of accrued interest and principal on these investments may be doubtful. If interest rates fall and the loans underlying these securities are prepaid faster than expected, the fund may have to reinvest the prepaid principal in lower yielding securities, thus reducing the fund’s income. Conversely, if interest rates increase and the loans underlying the securities are prepaid more slowly than expected, the expected duration of the securities may be extended. This reduces the potential for the fund to invest the principal in higher yielding securities. 14 Bank Loans (also known as Senior Floating Rate Interests) Bank loans hold the most senior position in the capital structure of a business entity (the "Borrower"), are typically secured by specific collateral, and have a claim on the assets and/or stock of the Borrower that is senior to that held by subordinated debtholders and stockholders of the Borrower. The proceeds of bank loans primarily are used to finance leveraged buyouts, recapitalizations, mergers, acquisitions, stock repurchases, dividends, and, to a lesser extent, to finance internal growth and for other corporate purposes. Bank loans are typically structured and administered by a financial institution that acts as the agent of the lenders participating in the bank loan. Most bank loans are rated below-investment-grade, which means they are more likely to default than investment-grade loans. A default could lead to non-payment of income which would result in a reduction of income to the fund and there can be no assurance that the liquidation of any collateral would satisfy the Borrower's obligation in the event of non-payment of scheduled interest or principal payments, or that such collateral could be readily liquidated. Most bank loans are not traded on any national securities exchange. Bank loans generally have less liquidity than investment-grade bonds and there may be less public information available about them. The secondary market for loans may be subject to irregular trading activity, wide bid/ask spreads and extended trade settlement periods, which may cause the fund to be unable to realize full value and thus cause a material decline in the fund's net asset value. Bank loans pay interest at rates which are periodically reset by reference to a base lending rate plus a spread. These base lending rates are generally the prime rate offered by a designated U.S. bank or the London InterBank Offered Rate (LIBOR) or the prime rate offered by one or more major United States banks. Bank loans generally are subject to mandatory and/or optional prepayment. Because of these mandatory prepayment conditions and because there may be significant economic incentives for the borrower to repay, prepayments of senior floating rate interests may occur. Convertible Securities Convertible securities are usually fixed-income securities that a fund has the right to exchange for equity securities at a specified conversion price. Convertible securities could also include corporate bonds, notes or preferred stocks of U.S. or foreign issuers. The option allows the fund to realize additional returns if the market price of the equity securities exceeds the conversion price. For example, the fund may hold fixed-income securities that are convertible into shares of common stock at a conversion price of $10 per share. If the market value of the shares of common stock reached $12, the fund could realize an additional $2 per share by converting its fixed- income securities. Convertible securities have lower yields than comparable fixed-income securities. In addition, at the time a convertible security is issued the conversion price exceeds the market value of the underlying equity securities. Thus, convertible securities may provide lower returns than non-convertible fixed-income securities or equity securities depending upon changes in the price of the underlying equity securities. However, convertible securities permit the fund to realize some of the potential appreciation of the underlying equity securities with less risk of losing its initial investment. A fund treats convertible securities as both fixed-income and equity securities for purposes of investment policies and limitations because of their unique characteristics. Funds that invest in convertible securities may invest in convertible securities that are below investment grade. Many convertible securities are relatively illiquid. Derivatives A fund may invest in certain derivative strategies to earn income, manage or adjust the risk profile of the fund, replace more direct investments, or obtain exposure to certain markets. Generally, a derivative is a financial arrangement, the value of which is derived from, or based on, a traditional security, asset, or market index. Certain derivative securities are described more accurately as index/structured securities. Index/structured securities are derivative securities whose value or performance is linked to other equity securities (such as depositary receipts), currencies, interest rates, indices, or other financial indicators (reference indices). There are many different types of derivatives and many different ways to use them. Futures, forward contracts, and options are commonly used for traditional hedging purposes to attempt to protect a fund from exposure to changing interest rates, securities prices, asset values, or currency exchange rates and as a low-cost method of gaining exposure to a particular market without investing directly in those securities or assets. A fund may enter into put or call options, futures contracts, options on futures contracts, over-the-counter swap contracts (e.g., interest rate swaps, total return swaps and credit default swaps), currency futures contracts and options, options on currencies, and forward currency contracts for both hedging and non-hedging purposes. A fund also may use foreign currency options and foreign currency forward contracts to increase exposure to a foreign currency or to shift exposure to foreign currency fluctuations from one country to another. A forward currency contract involves a privately negotiated obligation to purchase or sell a specific currency at a future date at a price set in the contract. A fund will not hedge currency exposure to an extent greater than the approximate aggregate market value of the securities held or to be purchased by the fund (denominated or generally quoted or currently convertible into the currency). A fund may enter into forward commitment agreements (not as a principal investment strategy), which call for the fund to purchase or sell a security on a future date at a fixed price. A fund may also enter into contracts to sell its investments either on demand or at a specific interval. Generally, a fund may not invest in a derivative security unless the reference index or the instrument to which it relates is an eligible investment for the fund or the reference currency relates to an eligible investment for the fund. The return on a derivative security may increase or decrease, depending upon changes in the reference index or instrument to which it relates. If a fund's Sub-Advisor hedges market conditions incorrectly or employs a strategy that does not correlate well with the fund's investment, these techniques could result in a loss. These techniques may increase the volatility of a fund and may involve a small investment of cash relative to the magnitude of the risk assumed. 15 The risks associated with derivative investments include: · the risk that the underlying security, interest rate, market index, or other financial asset will not move in the direction Principal Management Corporation (“Principal”) and/or Sub-Advisor anticipated; · the possibility that there may be no liquid secondary market which may make it difficult or impossible to close out a position when desired; · the risk that adverse price movements in an instrument can result in a loss substantially greater than a fund's initial investment; · the possibility that the counterparty may fail to perform its obligations; and · the inability to close out certain hedged positions to avoid adverse tax consequences. Swap agreements involve the risk that the party with whom the fund has entered into the swap will default on its obligation to pay the fund and the risk that the fund will not be able to meet its obligations to pay the other party to the agreement. Credit default swap agreements involve special risks because they may be difficult to value, are highly susceptible to liquidity and credit risk, and generally pay a return to the party that has paid the premium only in the event of an actual default by the issuer of the underlying obligation (as opposed to a credit downgrade or other indication of financial difficulty). Credit default swaps can increase credit risk because the fund has exposure to both the issuer of the referenced obligation and the counterparty to the credit default swap. Forward and futures contracts are subject to special risk considerations. The primary risks associated with the use of these contracts are (a) the imperfect correlation between the change in market value of the instruments held by the fund and the price of the forward or futures contract; (b) possible lack of a liquid secondary market for a forward or futures contract and the resulting inability to close a forward or futures contract when desired; (c) losses caused by unanticipated market movements, which are potentially unlimited; (d) the sub-advisor’s inability to predict correctly the direction of securities prices, interest rates, currency exchange rates, asset values, and other economic factors; (e) the possibility that the counterparty will default in the performance of its obligations; and (f) if the fund has insufficient cash, it may have to sell securities from its portfolio to meet daily variation margin requirements, and the fund may have to sell securities at a time when it may be disadvantageous to do so. For currency contracts, there is also a risk of government action through exchange controls that would restrict the ability of the fund to deliver or receive currency. Some of the risks associated with options include imperfect correlation, counterparty risk, and an insufficient liquid secondary market for particular options. Equity Securities Equity securities include common stocks, convertible securities, depositary receipts, rights (a right is an offering of common stock to investors who currently own shares which entitle them to buy subsequent issues at a discount from the offering price), and warrants (a warrant grants its owner the right to purchase securities from the issuer at a specified price, normally higher than the current market price). Common stocks, the most familiar type, represent an equity (ownership) interest in a corporation. The value of a company's stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the company's products or services. A stock's value may also fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs. The value of a company's stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a company's stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a company's stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the company's financial condition or prospects. Some funds focus their investments on certain market capitalization ranges. Market capitalization is defined as total current market value of a company's outstanding equity securities. The market capitalization of companies in the fund’s portfolios and their related indexes will change over time and, the fund will not automatically sell a security just because it falls outside of the market capitalization range of its index(es). Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Exchange Traded Funds ("ETFs") Generally, ETFs invest in a portfolio of securities, but they may also invest in other assets, such as precious metals, commodities, securities indices, government bonds, or currencies. Often ETFs are a type of index or actively managed fund bought and sold on a securities exchange. An ETF trades like common stock. Shares in an index ETF represent an interest in a fixed portfolio of securities designed to track a particular market index. A fund could purchase shares issued by an ETF to gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities or for other reasons. The risks of owning an ETF generally reflect the risks of owning the underlying securities or other assets they are designed to track, although ETFs have management fees that increase their costs. Fund shareholders indirectly bear their proportionate share of the expenses of the ETFs in which the fund invests. Fixed-Income Securities Fixed-income securities include bonds and other debt instruments that are used by issuers to borrow money from investors (some examples include investment grade corporate bonds, convertible securities, mortgage-backed securities, U.S. government securities and asset-backed securities). The issuer generally pays the investor a fixed, variable, or floating rate of interest. The amount borrowed must be repaid at maturity. Some debt securities, such as zero coupon bonds, do not pay current interest, but are sold at a discount from their face values. 16 · Interest Rate Changes: Fixed-income securities are sensitive to changes in interest rates. In general, fixed-income security prices rise when interest rates fall and fall when interest rates rise. Longer term bonds and zero coupon bonds are generally more sensitive to interest rate changes. If interest rates fall, issuers of callable bonds may call (repay) securities with high interest rates before their maturity dates; this is known as call risk. In this case, a fund would likely reinvest the proceeds from these securities at lower interest rates, resulting in a decline in the fund's income. · Credit Risk: Fixed-income security prices are also affected by the credit quality of the issuer. Investment grade debt securities are medium and high quality securities. Some bonds, such as lower grade or "junk" bonds, may have speculative characteristics and may be particularly sensitive to economic conditions and the financial condition of the issuers. Credit risk refers to the possibility that the issuer of the security will not be able to make principal and interest payments when due. To the extent that the mortgages underlying mortgage-backed securities are "sub-prime mortgages" (mortgages granted to borrowers whose credit histories would not support conventional mortgages), the risk of default is higher. Foreign Securities Principal defines foreign securities as those issued by: · companies with their principal place of business or principal office outside the U.S. or · companies whose principal securities trading market is outside the U.S. Depending on the fund, the fund may invest in securities of developed markets, developing (also called "emerging") markets, or both. Usually, the term "emerging market country" means any country which is considered to be an emerging country by the international financial community (including the International Bank for Reconstruction and Development (also known as the World Bank) and MSCI Emerging Markets Index). These countries generally include every nation in the world except the United States, Canada, Japan, Australia, New Zealand, and most nations located in Western Europe. Foreign companies may not be subject to the same uniform accounting, auditing, and financial reporting practices as are required of U.S. companies. In addition, there may be less publicly available information about a foreign company than about a U.S. company. Securities of many foreign companies are less liquid and more volatile than securities of comparable U.S. companies. Commissions on foreign securities exchanges may be generally higher than those on U.S. exchanges. Foreign markets also have different clearance and settlement procedures than those in U.S. markets. In certain markets there have been times when settlements have been unable to keep pace with the volume of securities transactions, making it difficult to conduct these transactions. Delays in settlement could result in temporary periods when a portion of fund assets is not invested and earning no return. If a fund is unable to make intended security purchases due to settlement problems, the fund may miss attractive investment opportunities. In addition, a fund may incur a loss as a result of a decline in the value of its portfolio if it is unable to sell a security. With respect to certain foreign countries, there is the possibility of expropriation or confiscatory taxation, political or social instability, or diplomatic developments that could affect a fund's investments in those countries. In addition, a fund may also suffer losses due to nationalization, expropriation, or differing accounting practices and treatments. Investments in foreign securities are subject to laws of the foreign country that may limit the amount and types of foreign investments. Changes of governments or of economic or monetary policies, in the U.S. or abroad, changes in dealings between nations, currency convertibility or exchange rates could result in investment losses for a fund. Finally, even though certain currencies may be convertible into U.S. dollars, the conversion rates may be artificial relative to the actual market values and may be unfavorable to fund investors. To protect against future uncertainties in foreign currency exchange rates, the funds are authorized to enter into certain foreign currency exchange transactions. Foreign securities are often traded with less frequency and volume, and therefore may have greater price volatility, than is the case with many U.S. securities. Brokerage commissions, custodial services, and other costs relating to investment in foreign countries are generally more expensive than in the U.S. Though the fund intends to acquire the securities of foreign issuers where there are public trading markets, economic or political turmoil in a country in which a fund has a significant portion of its assets or deterioration of the relationship between the U.S. and a foreign country may reduce the liquidity of a fund's portfolio. The fund may have difficulty meeting a large number of redemption requests. Furthermore, there may be difficulties in obtaining or enforcing judgments against foreign issuers. A fund may choose to invest in a foreign company by purchasing depositary receipts. Depositary receipts are certificates of ownership of shares in a foreign-based issuer held by a bank or other financial institution. They are alternatives to purchasing the underlying security but are subject to the foreign securities risks to which they relate. Investments in companies of developing (also called "emerging") countries are subject to higher risks than investments in companies in more developed countries. These risks include: · increased social, political, and economic instability; · a smaller market for these securities and low or nonexistent volume of trading that results in a lack of liquidity and in greater price volatility; · lack of publicly available information, including reports of payments of dividends or interest on outstanding securities; · foreign government policies that may restrict opportunities, including restrictions on investment in issuers or industries deemed sensitive to national interests; · relatively new capital market structure or market-oriented economy; · the possibility that recent favorable economic developments may be slowed or reversed by unanticipated political or social events in these countries; 17 · restrictions that may make it difficult or impossible for the fund to vote proxies, exercise shareholder rights, pursue legal remedies, and obtain judgments in foreign courts; and · possible losses through the holding of securities in domestic and foreign custodial banks and depositories. In addition, many developing countries have experienced substantial and, in some periods, extremely high rates of inflation for many years. Inflation and rapid fluctuations in inflation rates have had and may continue to have negative effects on the economies and securities markets of those countries. Repatriation of investment income, capital, and proceeds of sales by foreign investors may require governmental registration and/or approval in some developing countries. A fund could be adversely affected by delays in or a refusal to grant any required governmental registration or approval for repatriation. Further, the economies of developing countries generally are heavily dependent upon international trade and, accordingly, have been and may continue to be adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protectionist measures imposed or negotiated by the countries with which they trade. Fund of Funds The performance and risks of the Acquiring Fund directly correspond to the performance and risks of the underlying funds in which the Acquiring Fund invests. By investing in many underlying funds, the funds of funds have partial exposure to the risks of many different areas of the market. The more a fund of funds allocates to stock funds, the greater the expected risk. As of December 31, 2011, the assets of the Acquiring Fund were allocated among the underlying funds as identified in the table below. Underlying Fund Diversified International Account 8.2 % Equity Income Account 18.2 % Global Diversified Income Fund 1.9 % Global Multi-Strategy Fund 1.4 % Global Real Estate Securities Fund 0.6 % Government & High Quality Bond Account 12.6 % High Yield Fund 2.9 % Income Account 13.5 % Inflation Protection Fund 0.3 % International Emerging Markets Account 2.0 % LargeCap Blend Fund II 2.7 % LargeCap Growth Account 5.5 % LargeCap Growth Fund II 3.0 % LargeCap Value Account 2.7 % LargeCap Value Fund III 3.6 % MidCap Blend Account 2.9 % MidCap Growth Fund III 0.4 % Preferred Securities Fund 2.2 % Principal Capital Appreciation Account 7.4 % Real Estate Securities Account 0.5 % Short-Term Income Account 1.9 % SmallCap Growth Fund I 2.8 % SmallCap Value Fund II 1.1 % Small-MidCap Dividend Income Fund 1.7 % Total 100.0 % The Acquiring Fund indirectly bears its pro-rata share of the expenses of the Underlying Funds in which it invests, as well as directly incurring expenses. Therefore, investment in the Acquiring Fund may be more costly than investing directly in shares of the Underlying Funds. The Acquiring Fund can be subject to payment in kind liquidity risk: If an underlying fund pays a redemption request by the fund wholly or partly by a distribution-in-kind of portfolio securities rather than in cash, the fund may hold such portfolio securities until its sub- advisor determines that it is appropriate to dispose of them. 18 Hedging The success of a fund’s hedging strategy will be subject to the Sub-Adviser’s ability to correctly assess the degree of correlation between the performance of the instruments used in the hedging strategy and the performance of the investments in the portfolio being hedged. Since the characteristics of many securities change as markets change or time passes, the success of a fund’s hedging strategy will also be subject to the Sub-Adviser’s ability to continually recalculate, readjust, and execute hedges in an efficient and timely manner. For a variety of reasons, the Sub-Adviser may not seek to establish a perfect correlation between such hedging instruments and the portfolio holdings being hedged. Such imperfect correlation may prevent a fund from achieving the intended hedge or expose a fund to risk of loss. In addition, it is not possible to hedge fully or perfectly against any risk, and hedging entails its own costs. High Yield Securities Debt securities rated at the time of purchase BB+ or lower by Standard & Poor's Ratings Services or Ba1 or lower by Moody's or, if not rated, determined to be of equivalent quality by Principal or the Sub-Advisor are sometimes referred to as high yield or "junk bonds" and are considered speculative; such securities could be in default at time of purchase. The Acquiring Fund may invest in underlying funds that may invest in such securities. Investment in high yield bonds involves special risks in addition to the risks associated with investment in highly rated debt securities. High yield bonds may be regarded as predominantly speculative with respect to the issuer's continuing ability to meet principal and interest payments. Moreover, such securities may, under certain circumstances, be less liquid than higher rated debt securities. Analysis of the creditworthiness of issuers of high yield securities may be more complex than for issuers of higher quality debt securities. The ability of a fund to achieve its investment objective may, to the extent of its investment in high yield bonds, be more dependent on such credit analysis than would be the case if the fund were investing in higher quality bonds. High yield bonds may be more susceptible to real or perceived adverse economic and competitive industry conditions than higher-grade bonds. The prices of high yield bonds have been found to be less sensitive to interest rate changes than more highly rated investments, but more sensitive to adverse economic downturns or individual corporate developments. If the issuer of high yield bonds defaults, a fund may incur additional expenses to seek recovery. The secondary market on which high yield bonds are traded may be less liquid than the market for higher-grade bonds. Less liquidity in the secondary trading market could adversely affect the price at which a fund could sell a high yield bond and could adversely affect and cause large fluctuations in the daily price of the fund's shares. Adverse publicity and investor perceptions, whether or not based on fundamental analysis, may decrease the value and liquidity of high yield bonds, especially in a thinly traded market. The use of credit ratings for evaluating high yield bonds also involves certain risks. For example, credit ratings evaluate the safety of principal and interest payments, not the market value risk of high yield bonds. Also, credit rating agencies may fail to change credit ratings in a timely manner to reflect subsequent events. If a credit rating agency changes the rating of a portfolio security held by a fund, the fund may retain the security if PMC or Sub-Advisor thinks it is in the best interest of shareholders. Index Funds Index funds generally attempt to mirror the investment performance of the index by allocating the fund's assets in approximately the same weightings as the index. However, it is unlikely that the fund's performance will perfectly correlate with the index performance for a variety of reasons. The correlation between fund performance and index performance may be affected by the fund's expenses, changes in securities markets, changes in the composition of the index and the timing of purchases and sales of fund shares. Because of the difficulty and expense of executing relatively small securities trades, index funds may not always be invested in the less heavily weighted securities and may at times be weighted differently than the index. Initial Public Offerings ("IPOs") An IPO is a company's first offering of stock to the public. IPO risk is that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer. The purchase of IPO shares may involve high transaction costs. IPO shares are subject to market risk and liquidity risk. In addition, the market for IPO shares can be speculative and/or inactive for extended periods of time. The limited number of shares available for trading in some IPOs may make it more difficult for a fund to buy or sell significant amounts of shares without an unfavorable impact on prevailing prices. Investors in IPO shares can be affected by substantial dilution in the value of their shares by sales of additional shares and by concentration of control in existing management and principal shareholders. When a fund's asset base is small, a significant portion of the fund's performance could be attributable to investments in IPOs because such investments would have a magnified impact on the fund. As the fund's assets grow, the effect of the fund's investments in IPOs on the fund's performance probably will decline, which could reduce the fund's performance. Because of the price volatility of IPO shares, a fund may choose to hold IPO shares for a very short period of time. This may increase the turnover of the fund's portfolio and lead to increased expenses to the fund, such as commissions and transaction costs. By selling IPO shares, the fund may realize taxable gains it will subsequently distribute to shareholders. Leverage If a fund makes investments in futures contracts, forward contracts, swaps and other derivative instruments, these instruments provide the economic effect of financial leverage by creating additional investment exposure, as well as the potential for greater loss. If a fund uses leverage through activities such as borrowing, entering into short sales, purchasing securities on margin or on a “when-issued” basis or purchasing derivative instruments in an effort to increase its returns, the fund has the risk of magnified capital losses that occur when losses affect an asset base, enlarged by borrowings or the creation of liabilities, that exceeds the net assets of the fund. The net asset 19 value of a fund employing leverage will be more volatile and sensitive to market movements. Leverage may involve the creation of a liability that requires the fund to pay interest. Leveraging may cause a fund to liquidate portfolio positions to satisfy its obligations or to meet segregation requirements when it may not be advantageous to do so. To the extent that a fund is not able to close out a leveraged position because of market illiquidity, a fund’s liquidity may be impaired to the extent that it has a substantial portion of liquid assets segregated or earmarked to cover obligations. Liquidity Risk A fund is exposed to liquidity risk when trading volume, lack of a market maker, or legal restrictions impair the fund's ability to sell particular securities or close derivative positions at an advantageous price. Funds with principal investment strategies that involve securities of companies with smaller market capitalizations, foreign securities, derivatives, or securities with substantial market and/or credit risk tend to have the greatest exposure to liquidity risk. Management Risk If a Sub-Advisor's investment strategies do not perform as expected, the fund could underperform other funds with similar investment objectives or lose money. · Active Management: The performance of a fund that is actively managed will reflect in part the ability of Principal and/or Sub- Advisor(s) to make investment decisions that are suited to achieving the fund's investment objective. Funds that are actively managed are prepared to invest in securities, sectors, or industries differently from the benchmark. · Passive Management: Index funds use a passive, or indexing, investment approach. Index funds do not attempt to manage market volatility, use defensive strategies or reduce the effect of any long-term periods of poor stock or bond performance. Index funds attempt to replicate their relevant target index by investing primarily in the securities held by the index in approximately the same proportion of the weightings in the index. However, because of the difficulty of executing some relatively small securities trades, such funds may not always be invested in the less heavily weighted securities held by the index. An index fund's ability to match the performance of their relevant index may be affected by many factors, such as fund expenses, the timing of cash flows into and out of the fund, changes in securities markets, and changes in the composition of the index. Some index funds may invest in index futures and options on a daily basis to gain exposure to the Index in an effort to minimize tracking error relative to the benchmark. Market Volatility and Issuer Risk The value of a fund's portfolio securities may go down in response to overall stock or bond market movements. Markets tend to move in cycles, with periods of rising prices and periods of falling prices. Stocks tend to go up and down in value more than bonds. If the fund's investments are concentrated in certain sectors, its performance could be worse than the overall market. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of a security may decline for reasons directly related to the issuer, such as management performance, financial leverage and reduced demand for the issuer’s goods or services. It is possible to lose money when investing in a fund. Master Limited Partnerships Master limited partnerships ("MLPs") tend to pay relatively higher distributions than other types of companies. The amount of cash that each individual MLP can distribute to its partners will depend on the amount of cash it generates from operations, which will vary from quarter to quarter depending on factors affecting the market generally and on factors affecting the particular business lines of the MLP. Available cash will also depend on the MLPs' level of operating costs (including incentive distributions to the general partner), level of capital expenditures, debt service requirements, acquisition costs (if any), fluctuations in working capital needs and other factors. The benefit derived from investment in MLPs depends largely on the MLPs being treated as partnerships for federal income tax purposes. As a partnership, an MLP has no federal income tax liability at the entity level. If, as a result of a change in current law or a change in an MLP's business, an MLP were treated as a corporation for federal income tax purposes, the MLP would be obligated to pay federal income tax on its income at the corporate tax rate. If an MLP were classified as a corporation for federal income tax purposes, the amount of cash available for distribution would be reduced and the distributions received might be taxed entirely as dividend income. Municipal Obligations and AMT-Subject Bonds The term “municipal obligations” generally is understood to include debt obligations issued by municipalities to obtain funds for various public purposes. The two principal classifications of municipal bonds are "general obligation" and "revenue" bonds. General obligation bonds are secured by the issuer's pledge of its full faith and credit, with either limited or unlimited taxing power for the payment of principal and interest. Revenue bonds are not supported by the issuer's full taxing authority. Generally, they are payable only from the revenues of a particular facility, a class of facilities, or the proceeds of another specific revenue source. "AMT-subject bonds" are municipal obligations issued to finance certain "private activities," such as bonds used to finance airports, housing projects, student loan programs, and water and sewer projects. Interest on AMT-subject bonds is an item of tax preference for purposes of the federal individual alternative minimum tax ("AMT") and will also give rise to corporate alternative minimum taxes. See "Tax Information" for a discussion of the tax consequences of investing in the fund. Current federal income tax laws limit the types and volume of bonds qualifying for the federal income tax exemption of interest, which may have an effect upon the ability of the fund to purchase sufficient amounts of tax-exempt securities. Portfolio Turnover "Portfolio Turnover" is the term used in the industry for measuring the amount of trading that occurs in a fund's portfolio during the year. For example, a 100% turnover rate means that on average every security in the portfolio has been replaced once during the year. Funds that engage in active trading may have high portfolio turnover rates. Funds with high turnover rates (more than 100%) often have 20 higher transaction costs (which are paid by the fund) and may lower the fund's performance. Please consider all the factors when you compare the turnover rates of different funds. You should also be aware that the "total return" line in the Financial Highlights section reflects portfolio turnover costs. Preferred Securities Preferred securities generally pay fixed rate dividends and/or interest (though some are adjustable rate) and typically have "preference" over common stock in payment priority and the liquidation of a company's assets - preference means that a company must pay on its preferred securities before paying on its common stock, and the claims of preferred securities holders are typically ahead of common stockholders' claims on assets in a corporate liquidation. Holders of preferred securities usually have no right to vote for corporate directors or on other matters. The market value of preferred securities is sensitive to changes in interest rates as they are typically fixed income securities - the fixed-income payments are expected to be the primary source of long-term investment return. In certain circumstances, an issuer of preferred securities may redeem the securities prior to their stated maturity date. For instance, for certain types of preferred securities, a redemption may be triggered by a change in federal income tax or securities laws. As with call provisions, a redemption by the issuer may reduce the return of the security held by the fund. Preferred securities share many investment characteristics with bonds; therefore, the risks and potential rewards of investing in a fund that invests in preferred securities are more similar to those associated with a bond fund than a stock fund. Real Estate Investment Trusts Real estate investment trust securities ("REITs") involve certain unique risks in addition to those risks associated with investing in the real estate industry in general (such as possible declines in the value of real estate, lack of availability of mortgage funds, or extended vacancies of property). REITs are characterized as: equity REITs, which primarily own property and generate revenue from rental income; mortgage REITs, which invest in real estate mortgages; and hybrid REITs, which combine the characteristics of both equity and mortgage REITs. Equity REITs may be affected by changes in the value of the underlying property owned by the REITs, while mortgage REITs may be affected by the quality of any credit extended. REITs are dependent upon management skills, are not diversified, and are subject to heavy cash flow dependency, risks of default by borrowers, and self-liquidation. As an investor in a REIT, the fund will be subject to the REIT’s expenses, including management fees, and will remain subject to the fund's advisory fees with respect to the assets so invested. REITs are also subject to the possibilities of failing to qualify for the special tax treatment accorded REITs under the Internal Revenue Code, and failing to maintain their exemptions from registration under the 1940 Act. Investment in REITs involves risks similar to those associated with investing in small capitalization companies. REITs may have limited financial resources, may trade less frequently and in a limited volume, and may be subject to more abrupt or erratic price movements than larger company securities. Real Estate Securities Investing in securities of companies in the real estate industry, subjects a fund to the special risks associated with the real estate market and the real estate industry in general. Generally, companies in the real estate industry are considered to be those that have principal activity involving the development, ownership, construction, management or sale of real estate; have significant real estate holdings, such as hospitality companies, healthcare facilities, supermarkets and mining, lumber and paper companies; and/or provide products or services related to the real estate industry, such as financial institutions that make and/or service mortgage loans and manufacturers or distributors of building supplies. Securities of companies in the real estate industry are sensitive to factors such as loss to casualty or condemnation, changes in real estate values, property taxes, interest rates, cash flow of underlying real estate assets, occupancy rates, government regulations affecting zoning, land use and rents, and the management skill and creditworthiness of the issuer. Companies in the real estate industry may also be subject to liabilities under environmental and hazardous waste laws. Repurchase Agreements Repurchase agreements typically involve the purchase of debt securities from a financial institution such as a bank, savings and loan association, or broker-dealer. A repurchase agreement provides that the fund sells back to the seller and that the seller repurchases the underlying securities at a specified price on a specific date. Repurchase agreements may be viewed as loans by a fund collateralized by the underlying securities. This arrangement results in a fixed rate of return that is not subject to market fluctuation while the fund holds the security. In the event of a default or bankruptcy by a selling financial institution, the affected fund bears a risk of loss. To minimize such risks, the fund enters into repurchase agreements only with parties a Sub-Advisor deems creditworthy (those that are large, well- capitalized and well-established financial institutions). In addition, the value of the securities collateralizing the repurchase agreement is, and during the entire term of the repurchase agreement remains, at least equal to the repurchase price, including accrued interest. Royalty Trusts A royalty trust generally acquires an interest in natural resource or chemical companies and distributes the income it receives to its investors. A sustained decline in demand for natural resource and related products could adversely affect royalty trust revenues and cash flows. Such a decline could result from a recession or other adverse economic conditions, an increase in the market price of the underlying commodity, higher taxes or other regulatory actions that increase costs, or a shift in consumer demand. Rising interest rates could harm the performance and limit the capital appreciation of royalty trusts because of the increased availability of alternative investments at more competitive yields. Fund shareholders will indirectly bear their proportionate share of the royalty trusts' expenses. Short Sales A fund enters into a short sale by selling a security it has borrowed (typically from a broker or other institution). If the market price of a security increases after a fund borrows the security, the fund will suffer a (potentially unlimited) loss when it replaces the borrowed security at the higher price. In certain cases, purchasing a security to cover a short position can itself cause the price of the security to 21 rise further, thereby exacerbating the loss. In addition, a fund may not always be able to borrow the security at a particular time or at an acceptable price. Before a fund replaces a borrowed security, it is required to designate on its books cash or liquid assets as collateral to cover the fund’s short position, marking the collateral to market daily. This obligation limits a fund’s investment flexibility, as well as its ability to meet redemption requests or other current obligations. The fund may also take a short position in a derivative instrument, such as a future, forward or swap. A short position in a derivative instrument involves the risk of a theoretically unlimited increase in the value of the underlying instrument. Short sales also involve transaction and other costs that will reduce potential fund gains and increase potential fund losses. Small and Medium Capitalization Companies Funds may invest in securities of companies with small- or mid-sized market capitalizations. Market capitalization is defined as total current market value of a company's outstanding common stock. Investments in companies with smaller market capitalizations may involve greater risks and price volatility (wide, rapid fluctuations) than investments in larger, more mature companies. Small companies may be less significant within their industries and may be at a competitive disadvantage relative to their larger competitors. While smaller companies may be subject to these additional risks, they may also realize more substantial growth than larger or more established companies. Smaller companies may be less mature than larger companies. At this earlier stage of development, the companies may have limited product lines, reduced market liquidity for their shares, limited financial resources, or less depth in management than larger or more established companies. Unseasoned issuers are companies with a record of less than three years continuous operation, including the operation of predecessors and parents. Unseasoned issuers by their nature have only a limited operating history that can be used for evaluating the company's growth prospects. As a result, these securities may place a greater emphasis on current or planned product lines and the reputation and experience of the company's management and less emphasis on fundamental valuation factors than would be the case for more mature growth companies. Temporary Defensive Measures From time to time, as part of its investment strategy, funds may invest without limit in cash and cash equivalents for temporary defensive purposes in response to adverse market, economic, or political conditions. To the extent that a fund is in a defensive position, it may lose the benefit of upswings and limit its ability to meet its investment objective. For this purpose, cash equivalents include: bank notes, bank certificates of deposit, bankers' acceptances, repurchase agreements, commercial paper, and commercial paper master notes which are floating rate debt instruments without a fixed maturity. In addition, the fund may purchase U.S. government securities, preferred stocks, and debt securities, whether or not convertible into or carrying rights for common stock. There is no limit on the extent to which a fund may take temporary defensive measures. In taking such measures, a fund may fail to achieve its investment objective. Underlying Funds An underlying fund to a fund of funds may experience relatively large redemptions or purchases as the fund of funds periodically reallocates or rebalances its assets. These transactions may accelerate the realization of taxable income if sales of portfolio securities result in gains and could increase transaction costs. In addition, when a fund of funds reallocates or redeems significant assets away from an underlying fund, the loss of assets to the underlying fund could result in increased expense ratios for that fund. Principal is the advisor to the Principal LifeTime Accounts, SAM Portfolios, Diversified Balanced Account, Diversified Growth Account, Diversified Income Account, and each of the underlying funds. Principal Global Investors, LLC ("PGI") is Sub-Advisor to the Principal LifeTime Accounts and Edge Asset Management, Inc. ("Edge") is the Sub-Advisor to the SAM Portfolios. Either PGI or Edge also serves as Sub-Advisor to some or all of the underlying funds. Principal, PGI, and Edge are committed to minimizing the potential impact of underlying fund risk on underlying funds to the extent consistent with pursuing the investment objectives of the fund of funds which it manages. Each may face conflicts of interest in fulfilling its responsibilities to all such funds. As of December 31, 2011, the Principal LifeTime Accounts, SAM Portfolios, Diversified Balanced Account, and Diversified Growth Account owned the following percentages, in the aggregate, of the outstanding shares of the underlying funds listed below. Bond & Mortgage Securities Account 11.40 % Diversified International Account 29.35 % Equity Income Account 41.90 % Government & High Quality Bond Account 45.23 % Income Account 92.68 % International Emerging Markets Account 22.57 % LargeCap Growth Account 54.95 % LargeCap Growth Account I 15.96 % LargeCap S&P 500 Index Account 80.07 % LargeCap Value Account 33.61 % MidCap Account 8.71 % Principal Capital Appreciation Account 79.14 % Real Estate Securities Account 14.26 % Short-Term Income Account 22.07 % 22 ADDITIONAL INFORMATION ABOUT THE FUNDS Multiple Classes of Shares The Board of Directors of PVC has adopted an 18f-3 Plan for each of the Funds. Under these plans, the Acquired and Acquiring Funds offer Class 1 shares The shares are the same except for differences in class expenses, including any Rule 12b-1, excessive trading or other fees. Additional share classes may be offered in the future by the Acquiring Fund. Intermediary Compensation If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary’s website for more information. Dividends and Distributions The Funds earn dividends, interest, and other income from investments and distribute this income (less expenses) as dividends. The Funds also realize capital gains from investments and distribute these gains (less any losses) as capital gain distributions. The Funds normally make dividends and capital gain distributions at least annually, in June. Dividends and capital gain distributions are automatically reinvested in additional shares of the Fund making the distribution. Pricing of Fund Shares Each Fund’s shares are bought and sold at the current net asset value (“NAV”) per share. Each Account’s NAV is calculated each day the (NYSE) is open (shares are not priced on the days on which the NYSE is closed for trading). The NYSE is closed on the following holidays: New Year’s Day, Martin Luther King, Jr. Day, Washington’s Birthday/Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas. The NAV is determined at the close of business of the NYSE (normally 3:00 p.m. Central Time). When an order to buy or sell shares is received, the share price used to fill the order is the next price calculated after the order is received in proper form. The NAV is calculated by: · taking the current market value of the total assets of the Fund; · subtracting liabilities of the Fund ; · dividing the remainder proportionately into the classes of the Fund; · subtracting the liabilities of each class; and · dividing the remainder by the total number of shares owned in that class. With respect to the Acquiring Fund, which invests in Underlying Funds, the NAV is calculated based on the NAV of such Underlying Funds NOTES: · If market quotations are not readily available for a security owned by a Fund, its fair value is determined using a policy adopted by the Fund. · A Fund’s securities may be traded on foreign securities markets that generally complete trading at various times during the day prior to the close of the NYSE. Foreign securities and currencies are converted to U.S. dollars using the exchange rate in effect at the close of the NYSE. Securities valued outside of the Western Hemisphere are valued using a fair value policy adopted by the Fund. These fair valuation procedures are intended to discourage shareholders from investing in the Account for the purpose of engaging in market timing or arbitrage transactions. The trading of foreign securities generally or in a particular country or countries may not take place on all days the NYSE is open, or may trade on days the NYSE is closed. Thus, the value of the foreign securities held by the Fund may change on days when shareholders are unable to purchase or redeem shares. · Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any point in time. These may be referred to as local price and premium price. The premium price is often a negotiated price that may not consistently represent a price at which a specific transaction can be effected. PVC has a policy to value such securities at a fair value price at which the Manager or the Sub-Advisor expects that the securities may be sold, subject to the oversight of PVC’s Board of Directors. 23 TAX INFORMATION The Funds intends to comply with applicable variable asset diversification regulations. If the Funds fail to comply with such regulations, contracts invested in the Funds will not be treated as annuity, endowment, or life insurance contracts under the Internal Revenue Code. Contract owners should review the applicable contract prospectus for information concerning the federal income tax treatment of their contracts and distributions from the Fund to the separate accounts. Contract owners are urged to consult their tax advisors regarding the status of their contracts under state and local tax laws. ADDITIONAL INFORMATION REGARDING INTERMEDIARY COMPENSATION Payments to Financial Professionals and Their Firms. Financial intermediaries receive compensation from the Distributor and its affiliates for marketing, selling, and/or providing services to variable annuities and variable life insurance contracts that invest in the Funds. Financial intermediaries also receive compensation for marketing, selling, and/or providing services to certain retirement plans that offer the Funds as investment options. Financial intermediaries may include, among others, broker/dealers, registered investment advisors, banks, trust companies, pension plan consultants, retirement plan administrators, and insurance companies. Financial Professionals who deal with investors on an individual basis are typically associated with a financial intermediary. The Distributor and its affiliates may fund this compensation from various sources, including any Rule 12b-1 Plan fee that the Funds pay to the Distributor. Individual Financial Professionals may receive some or all of the amounts paid to the financial intermediary with which he or she is associated. Other Payments to Intermediaries. In addition to any commissions that may be paid at the time of sale and ongoing payments, the Distributor and its affiliates, at their expense, currently provide additional payments to financial intermediaries that sell variable annuities and variable life insurance contracts that may be funded by shares of the Funds, or may sell shares of the Funds to retirement plans for distribution services. Although payments made to each qualifying financial intermediary in any given year may vary, such payments will generally not exceed 0.25% of the current year’s sales of applicable variable annuities and variable life insurance contracts that may be funded by Fund shares, or 0.25% of the current year’s sales of Fund shares to retirement plans by that financial intermediary. Additionally, in some cases the Distributor and its affiliates will provide payments or reimbursements in connection with the costs of conferences, educational seminars, due diligence trips, training and marketing efforts related to the Funds for the financial intermediary's personnel and/or their clients and potential clients. Such activities may be sponsored by financial intermediaries or the Distributor. The costs associated with such activities may include travel, lodging, entertainment, and meals. In some cases the Distributor will also provide payment or reimbursement for expenses associated with transactions ("ticket") charges and general marketing expenses. For more information, see the Statement of Additional Information (SAI). See also the section titled "Certain Information Common to All Funds - Payments to Broker-Dealers and Other Financial Intermediaries" in this Prospectus. Your variable life insurance or variable annuity contract or your retirement plan may impose other charges and expenses, some of which may also be used in connection with the sale of such contracts in addition to those described in the Prospectus. The amount and applicability of any insurance contract fee are determined and disclosed separately within the prospectus for your insurance contract. The payments described in this prospectus may create a conflict of interest by influencing your Financial Professional or your financial intermediary to recommend one variable annuity, variable life insurance policy or mutual fund over another, or to recommend one Fund or share class of the Fund over another Fund or share class. Ask your Financial Professional or visit your financial intermediary's website for more information about the total amounts paid to them by Principal and its affiliates, and by sponsors of other mutual funds your Financial Professional may recommend to you. Your financial intermediary may charge you additional fees other than those disclosed in this prospectus. Ask your Financial Professional about any fees and commissions they charge. ONGOING FEES Ongoing Fees reduce the value of each share. Because they are ongoing, they increase the cost of investing in the Funds. The Acquiring Fund, as a shareholder in the underlying funds, bears it’s pro rata share of the operating expenses incurred by each underlying fund. The investment return of the Acquiring Fund is net of the underlying funds’ operating expenses. Each Fund pays ongoing fees to the Manager and others who provide services to the Fund. These fees include: · Management Fee – Through the Management Agreement with the Fund, Principal has agreed to provide investment advisory services and corporate administrative services to the Fund. · Other Expenses – A portion of expenses that are allocated to all classes of the Fund. · Acquired Fund Fees and Expenses - fees and expenses charged by other investment companies in which a Fund invests a portion of its assets. 24 Frequent Trading and Market Timing (Abusive Trading Practices) The Funds are not designed for, and do not knowingly accommodate, frequent purchases and redemptions (“excessive trading”) of Fund shares by investors. If you intend to trade frequently and/or use market timing investment strategies, do not purchase shares of these Funds. Frequent purchases and redemptions pose a risk to the Funds because they may: · Disrupt the management of the Funds by: o forcing the Fund to hold short-term (liquid) assets rather than investing for long-term growth, which results in lost investment opportunities for the Fund and o causing unplanned portfolio turnover; · Hurt the portfolio performance of the Fund; and · Increase expenses of the Fund due to: o increased broker-dealer commissions and o increased recordkeeping and related costs. If we are not able to identify such excessive trading practices, the Funds and their shareholders may be harmed. The harm of undetected excessive trading in shares of the underlying funds will affect the Acquiring Fund as it would for any fund shareholder. Certain funds may be at greater risk of harm due to frequent purchase and redemptions. For example, those funds that invest in foreign securities may appeal to investors attempting to take advantage of time-zone arbitrage. PVC has adopted fair valuation procedures. These procedures are intended to discourage market timing transactions in shares of the funds. As the Funds are only available through variable annuity or variable life contracts or to qualified retirement plans, PVC must rely on the insurance company that issues the contract, or the trustees or administrators of qualified retirement plans, (“intermediary”) to monitor customer trading activity to identify and take action against excessive trading. There can be no certainty that the intermediary will identify and prevent excessive trading in all instances. When an intermediary identifies excessive trading, it will act to curtail such trading in a fair and uniform manner. If an intermediary is unable to identify such abusive trading practices, the abuses described above may negatively impact the Funds. If an intermediary, or PVC, deems excessive trading practices to be occurring, it will take action that may include, but is not limited to: · Rejecting exchange instructions from a shareholder or other person authorized by the shareholder to direct exchanges; · Restricting submission of exchange requests by, for example, allowing exchange requests to be submitted by 1st class U.S. mail only and disallowing requests made via the internet, by facsimile, by overnight courier, or by telephone; · Limiting the dollar amount of an exchange and/or the number of exchanges during a year; · Requiring a holding period of a minimum of 30 days before permitting exchanges among the Accounts where there is evidence of at least one round-trip exchange (exchange or redemption of shares that were purchased within 30 days of the exchange/redemption); and · Taking such other action as directed by PVC. The PVC Board of Directors has found the imposition of a redemption fee with respect to redemptions from Class 1 and Class 2 shares of the Funds is neither necessary nor appropriate in light of measures taken by intermediaries through which such shares are currently available. Each intermediary’s excessive trading policies and procedures will be reviewed by Fund management prior to making shares of the Fund available through such intermediary to determine whether, in management’s opinion, such procedures are reasonably designed to prevent excessive trading in Fund shares. In order to prevent excessive trading, PVC has reserved the right to accept or reject, without prior written notice, any exchange requests (an exchange request is a redemption request coupled with a request to purchase shares with the proceeds of the redemption; such restriction applies to the purchase of fund shares in an exchange request and does not restrict a shareholder from requesting a redemption). In some instances, an exchange may be completed prior to a determination of abusive trading. In those instances, the intermediary will reverse an exchange (within one business day of the exchange) and return the account holdings to the positions held prior to the exchange. The intermediary will give you notice in writing in this instance. Eligible Purchasers Only certain eligible purchasers may buy shares of the Fund. Eligible purchasers are limited to 1) separate accounts of Principal Life or of other insurance companies, 2) Principal Life or any of its subsidiaries or affiliates, 3) trustees of other managers of any qualified profit sharing, incentive, or bonus plan established by Principal Life or any subsidiary or affiliate of such company, for employees of such company, subsidiary, or affiliate. Such trustees or managers may buy Fund shares only in their capacities as trustees or managers and not for their personal accounts. The Board of Directors of the Fund reserves the right to broaden or limit the designation of eligible purchaser. Each Fund serves as the underlying investment vehicle for variable annuity contracts and variable life insurance policies that are funded through separate accounts established by Principal Life and by other insurance companies as well as for certain qualified plans. It is possible that in the future, it may not be advantageous for variable life insurance separate accounts, variable annuity separate accounts, and qualified plan investors to invest in the Funds at the same time. Although neither Principal Life nor PVC currently foresees any such 25 disadvantage, PVC’s Board of Directors monitors events in order to identify any material conflicts between such policy owners, contract holders, and qualified plan investors. Material conflict could result from, for example, 1) changes in state insurance laws, 2) changes in Federal income tax law, 3) changes in the investment management of a Fund, or 4) differences in voting instructions between those given by policy owners, those given by contract holders, and those given by qualified plan investors. Should it be necessary, the Board would determine what action, if any, should be taken. Such action could include the sale of Fund shares by one or more of the separate accounts or qualified plans, which could have adverse consequences. PMC may recommend to the Board, and the Board may elect, to close certain accounts to new investors or close certain accounts to new and existing investors. Shareholder Rights Each shareholder of a Fund is eligible to vote, either in person or by proxy, at all shareholder meetings for that Fund. This includes the right to vote on the election of directors, selection of independent auditors, and other matters submitted to meetings of shareholders of the Fund. Each share has equal rights with every other share of the Fund as to dividends, earnings, voting, assets, and redemption. Shares are fully paid, non-assessable, and have no preemptive or appraisal rights. Shares of a Fund are issued as full or fractional shares. Each fractional share has proportionately the same rights including voting as are provided for a full share. Shareholders of PVC may remove any director with or without cause by the vote of a majority of the votes entitled to be cast at a meeting of all Fund shareholders. The bylaws of PVC also provide that PVC does not need to hold an annual meeting of shareholders unless one of the following is required to be acted upon by shareholders under the 1940 Act: election of directors, approval of an investment advisory agreement, ratification of the selection of independent auditors, and approval of the distribution agreement. PVC intends to hold shareholder meetings only when required by law and at such other times when the Board of Directors deems it to be appropriate. Shareholder inquiries should be directed to: Principal Variable Contracts Funds, Inc., Principal Financial Group, Des Moines, IA 50392. Principal Life votes each Fund’s shares allocated to each of its separate accounts registered under the 1940 Act and attributable to variable annuity contracts or variable life insurance policies participating in the separate accounts. The shares are voted in accordance with instructions received from contract holders, policy owners, participants, and annuitants. Other shares of each Fund held by each separate account, including shares for which no timely voting instructions are received, are voted in proportion to the instructions that are received with respect to contracts or policies participating in that separate account. Principal Life will vote the shares based upon the instructions received from contract owners regardless of the number of contract owners who provide such instructions. A potential effect of this proportional voting is that a small number of contract owners may determine the outcome of a shareholder vote if only a small number of contract owners provide voting instructions. Shares of each of the Funds held in the general account of Principal Life or in the unregistered separate accounts are voted in proportion to the instructions that are received with respect to contracts and policies participating in its registered and unregistered separate accounts. If Principal Life determines, under applicable law, that a Fund’s shares held in one or more separate accounts or in its general account need not be voted according to the instructions that are received, it may vote those Fund shares in its own right. Shares held by retirement plans are voted in accordance with the governing documents of the plans. Purchase of Account Shares Shares are purchased from the Fund’s principal underwriter (“Distributor”) on any business day (normally any day when the New York Stock Exchange is open for regular trading) upon request through the insurance company issuing the variable annuity, variable life contract, or the trustees or administrators of the qualified retirement plan offering the Fund. There are no sales charges on shares of the Funds; however, your variable contract may impose a charge. There are no restrictions on amounts to be invested in shares of the Funds. The Funds may, at their discretion and under certain limited circumstances, accept securities as payment for Fund shares at the applicable NAV. Each Fund will value securities used to purchase its shares using the same method the Fund uses to value its portfolio securities as described in this prospectus. Shareholder accounts for each Fund are maintained under an open account system. Under this system, an account is opened and maintained for each investor. Each investment is confirmed by sending the investor a statement of account showing the current purchase and the total number of shares owned. The statement of account is treated by each Fund as evidence of ownership of Fund shares. Share certificates are not issued. NOTE:No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by the Principal Variable Contracts Funds, Inc., a Fund, PMC, any Sub-Advisor, or PFD. 26 Sale of Account Shares Variable contracts owners should refer to the variable contract product prospectus for details on how to allocate policy or contract value. Qualified plan participants should refer to the qualified plan documents. Each Fund sells its shares upon request on any business day (normally any day when the New York Stock Exchange is open for regular trading) upon request through the insurance company issuing the variable annuity, variable life contract, or the trustees or administrators of the qualified retirement plan offering the Fund. There is no charge for the redemption. Shares are redeemed at the NAV per share next computed after the request is received by the Fund in proper and complete form. Sale proceeds are generally sent within three business days after the request is received in proper form. However, the right to sell shares may be suspended up to seven days, as permitted by federal securities law, during any period when 1) trading on the NYSE is restricted as determined by the SEC or when the NYSE is closed for reasons other than weekends and holidays or 2) an emergency exists, as determined by the SEC, as a result of which a) disposal by a fund of securities owned by it is not reasonably practicable, b) it is not reasonably practicable for a fund to fairly determine the value of its net assets, or c) the SEC permits suspension for the protection of security holders. If payments are delayed and the instruction is not canceled by the shareholder’s written instruction, the amount of the transaction is determined as of the first valuation date following the expiration of the permitted delay. The transaction occurs within five days thereafter. In addition, payments on surrender requests submitted before a related premium payment made by check has cleared may be delayed up to seven days. This permits payment to be collected on the check. Distributions in Kind. PVC may determine that it would be detrimental to the remaining shareholders of a Fund to make payment of a redemption order wholly or partly in cash. Under certain circumstances, therefore, each of the accounts may pay the redemption proceeds in whole or in part by a distribution “in kind” of securities from the Account’s portfolio in lieu of cash. If a Fund pays the redemption proceeds in kind, the redeeming shareholder might incur brokerage or other costs in selling the securities for cash. Each Fund will value securities used to pay redemptions in kind using the same method the Fund uses to value its portfolio securities as described in this prospectus. Restricted Transfers Shares of each of the Funds may be transferred to an eligible purchaser. However, if a Fund is requested to transfer shares to other than an eligible purchaser, the Fund has the right, at its election, to purchase the shares at the net asset value next calculated after the receipt of the transfer request. However, the Fund must give written notification to the transferee(s) of the shares of the election to buy the shares within seven days of the request. Settlement for the shares shall be made within the seven-day period. Financial Statements Shareholders will receive an annual financial statement for the Fund, audited by the Fund’s independent registered public accounting firm. Shareholders will also receive a semiannual financial statement that is unaudited. Portfolio Holdings Information A description of PVC’s policies and procedures with respect to disclosure of the Funds’ portfolio securities is available in the Statement of Additional Information. VOTING INFORMATION Voting procedures. PVC is furnishing this Proxy Statement/Prospectus to you in connection with the solicitation on behalf of the Board of proxies to be used at the Meeting. The Board is asking permission to vote for you. If you complete and return the enclosed proxy ballot, the persons named as proxies will vote your shares as you indicate or for approval of each matter for which there is no indication. You may revoke your proxy at any time prior to the proxy's exercise by: (i) sending written notice to the Secretary of Principal Variable Contracts Funds, Inc. at Principal Financial Group, Des Moines, Iowa 50392-2080, prior to the Meeting; (ii) subsequent execution and return of another proxy prior to the Meeting; or (iii) being present and voting in person at the Meeting after giving oral notice of the revocation to the Chairman of the Meeting. Because Principal Life Insurance Company is the only shareholder of the Acquired Fund, its presence at the meeting in person or by proxy will meet the quorum requirement. Voting rights. Only shareholders of record at the close of business on January 22, 2013 (the "Record Date") are entitled to vote. You are entitled to one vote on each matter submitted to the shareholders of the Acquired Fund for each share of that Fund that you hold, and fractional votes for fractional shares held. The Proposal requires for approval the affirmative vote of a "Majority of the Outstanding Voting Securities," which is a term defined in the 1940 Act to mean, with respect to an Acquired Fund, the affirmative vote of the lesser of (1) 67% or more of the voting securities of the Acquired Fund present at the meeting of the Fund, if the holders of more than 50% of the outstanding voting securities of the Fund are present in person or by proxy, or (2) more than 50% of the outstanding voting securities of the Acquired Fund. The number of votes eligible to be cast at the Meeting as of the Record Date and other share ownership information are set forth below under the heading "Outstanding Shares and Share Ownership" in this Proxy Statement/Prospectus. 27 Quorum requirements. A quorum must be present at the Meeting for the transaction of business. The presence in person or by proxy of one-third of the shares of the Acquired Fund outstanding at the close of business on the Record Date constitutes a quorum for a Meeting, and shares subject to Mirror Voting (as defined below) are counted for purposes of determining a quorum. Abstentions are counted toward a quorum but do not represent votes cast for any issue. Under the 1940 Act, the affirmative vote necessary to approve a proposal may be determined with reference to a percentage of votes present at the Meeting, which would have the effect of counting abstentions as if they were votes against a Proposal. In the event the necessary quorum to transact business or the vote required to approve a proposal is not obtained at the Meeting, the persons named as proxies or any shareholder present at the Meeting may propose one or more adjournments of the Meeting in accordance with applicable law to permit further solicitation of proxies. Any such adjournment as to a proposal or any other matter will require the affirmative vote of the holders of a majority of the shares of the affected Acquired Fund cast at the Meeting. The persons named as proxies and any shareholder present at the Meeting will vote for or against any adjournment in their discretion. Contract Owner Voting Instructions. Shares of PVC Funds are sold to Separate Accounts of Insurance Companies and are used to fund Contracts. Each Contract Owner whose Contract is funded by a registered Separate Account is entitled to instruct his or her Insurance Company as to how to vote the shares attributable to his or her Contract and can do so by marking voting instructions on the voting instruction card enclosed with this Proxy Statement/Prospectus and then signing, dating and mailing the voting instruction card in the envelope provided. If a card is not marked to indicate voting instructions, but is signed, dated and returned, it will be treated as an instruction to vote the shares in favor of the Proposal. Your Insurance Company will vote the shares for which it receives timely voting instructions from Contract Owners in accordance with those instructions and will vote those shares for which it receives no timely voting instructions for and against approval of a proposal, and as an abstention, in the same proportion as the shares for which it receives voting instructions. Shares attributable to amounts invested by your Insurance Company will be voted in the same proportion as votes cast by Contract Owners ("Mirror Voting"). Because the shares are subject to Mirror Voting, it requires only a small number of voting shares to approve the Reorganization. Accordingly, there are not expected to be any "broker non-votes." OUTSTANDING SHARES AND SHARE OWNERSHIP The following table shows as of January 22, 2013, the Record Date, the number of shares outstanding for each class of the Acquired and Acquiring Funds: Asset Allocation Account SAM Balanced Portfolio (Acquired Fund) (Acquiring Fund) Shares Shares Share Class Outstanding Share Class Outstanding Class 1 4,598,839.948 Class 1 49,532,558.156 Class 2 5,842,998.048 As of the January 22, 2013 Record Date, the Directors and Officers of PVC together owned less than 1% of the outstanding shares of any class of shares of the Acquired or Acquiring Funds. As of the January 22, 2013 Record Date, the following persons owned of record, or were known by PVC to own beneficially, 5% or more of the outstanding shares of the Acquired Fund: Percentage Acquired Fund Share Class Name/Address of Shareholder of Ownership ASSET ALLOCATION ACCOUNT CLASS 1 PRINCIPAL LIFE INSURANCE CO CUST 53.66 % FLEX VARIABLE ANNUITY ATTN IND ACCTNG G-12-S41 DES MOINES IA 50392-0001 ASSET ALLOCATION ACCOUNT CLASS 1 PRINCIPAL LIFE INSURANCE CO CUST 16.87 % PRINFLEX LIFE ATTN IND ACCTNG G-12-S41 DES MOINES IA 50392-0001 ASSET ALLOCATION ACCOUNT CLASS 1 PRINCIPAL LIFE INSURANCE CO CUST 22.75 % INVESTMENT PLUS VARIABLE ANNUITY ATTN IND ACCTNG G-12-S41 DES MOINES IA 50392-0001 28 As of the January 22, 2013 Record Date, the following persons owned of record, or were known by PVC to own beneficially, 5% or more of the outstanding shares of the Acquiring Fund: Percentage Acquiring Fund Share Class Name/Address of Shareholder of Ownership SAM BALANCED PORTFOLIO CLASS 1 PRINCIPAL LIFE INSURANCE CO CUST 5.12 % FLEX VARIABLE ANNUITY ATTN IND ACCTNG G-12-S41 DES MOINES IA 50392-0001 SAM BALANCED PORTFOLIO CLASS 1 PRINCIPAL LIFE INSURANCE CO CUST 79.24 % INVESTMENT PLUS VARIABLE ANNUITY ATTN IND ACCTNG G-12-S41 DES MOINES IA 50392-0001 SAM BALANCED PORTFOLIO CLASS 1 SUNAMERICA ANNUITY & LIFE ASSURANCE CO 7.58 % VARIABLE SEPARATE ACCOUNT ATTN LEGAL DEPARTMENT 1 SUNAMERICA CTR LOS ANGELES CA 90067-6100 SAM BALANCED PORTFOLIO CLASS 2 FARMERS NEW WORLD LIFE INS CO 32.29 % ATTN SEGREGATED ASSETS 3 MERCER ISLAND WA 98040-2890 SAM BALANCED PORTFOLIO CLASS 2 FARMERS NEW WORLD LIFE INS CO 8.67 % ATTN SEGREGATED ASSETS 3 MERCER ISLAND WA 98040-2890 SAM BALANCED PORTFOLIO CLASS 2 SUNAMERICA ANNUITY & LIFE ASSURANCE CO 46.16 % VARIABLE SEPARATE ACCOUNT ATTN LEGAL DEPARTMENT 1 SUNAMERICA CTR LOS ANGELES CA 90067-6100 SAM BALANCED PORTFOLIO CLASS 2 THE U.S. LIFE INS. CO. IN THE CITY OF N.Y. 8.49 % FS VARIABLE SEPARATE ACCT ATTN LEGAL DEPARTMENT 21 WOODLAND HILLS CA 91367-4997 FINANCIAL HIGHLIGHTS The financial highlights table for the Acquired Fund and Acquiring Fund is intended to help investors understand the financial performance of each Fund for the past five fiscal years and for the semi-annual period ended June 30, 2012. Certain information reflects financial results for a single share of a Fund. The total returns in the tables represent the rate that an investor would have earned (or lost) on an investment in a particular Fund (assuming reinvestment of all dividends and distributions). Information for the fiscal years ended December 31, 2007 through December 31, 2011 has been audited by Ernst & Young LLP, Independent Registered Public Accounting Firm, whose report, along with each Fund’s financial statements, is included in PVC’s Annual Report to Shareholders for the fiscal year ended December 31, 2011. Information for the semi-annual period ended June 30, 2012 has not been audited. Copies of these reports are available on request as described above. 29 FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. (unaudited) Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Net Asset Net Net Realized Dividends Distributions Total Value, Investment and Unrealized Total From from Net from Dividends Net Asset Beginning of Income Gain (Loss) on Investment Investment Realized and Value, End Period (Loss)(a) Investments Operations Income Gains Distributions of Period ASSET ALLOCATION ACCOUNT Class 1 shares 2012 (c) $ 11.67 $ 0.10 $ 0.73 $ 0.83 $– $– $– $ 12.50 2011 12.32 0.20 0.07 0.27 (0.25 ) (0.67 ) (0.92 ) 11.67 2010 11.58 0.18 0.84 1.02 (0.28 ) – (0.28 ) 12.32 2009 10.05 0.20 1.64 1.84 (0.31 ) – (0.31 ) 11.58 2008 14.87 0.23 (3.60 ) (3.37 ) (0.39 ) (1.06 ) (1.45 ) 10.05 2007 14.11 0.28 1.34 1.62 (0.21 ) (0.65 ) (0.86 ) 14.87 SAM BALANCED PORTFOLIO Class 1 shares 2012 (c) 14.76 0.02 0.91 0.93 – – – 15.69 2011 15.02 0.10 0.06 0.16 (0.42 ) – (0.42 ) 14.76 2010 13.73 0.42 1.38 1.80 (0.51 ) – (0.51 ) 15.02 2009 11.95 0.64 2.05 2.69 (0.52 ) (0.39 ) (0.91 ) 13.73 2008 19.17 0.62 (4.93 ) (4.31 ) (0.71 ) (2.20 ) (2.91 ) 11.95 2007 18.09 0.64 0.92 1.56 (0.48 ) – (0.48 ) 19.17 Class 2 shares 2012 (c) 14.66 – 0.90 0.90 – – – 15.56 2011 14.92 0.06 0.06 0.12 (0.38 ) – (0.38 ) 14.66 2010 13.64 0.36 1.40 1.76 (0.48 ) – (0.48 ) 14.92 2009 11.85 0.56 2.09 2.65 (0.47 ) (0.39 ) (0.86 ) 13.64 2008 19.04 0.64 (4.97 ) (4.33 ) (0.66 ) (2.20 ) (2.86 ) 11.85 2007 17.97 0.58 0.92 1.50 (0.43 ) – (0.43 ) 19.04 30 FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. (unaudited) Net Assets, End of Ratio of Expenses Total Period (in to Average Net Ratio of Net Investment Portfolio Return(b) thousands) Assets Income to Average Net Assets Turnover Rate 7.11 %(d) $ 56,269 0.88 %(e) 1.66 %(e) 113.9 %(e) 2.14 55,968 0.90 1.70 142.1 9.10 63,256 0.89 1.53 188.0 18.81 66,556 0.87 1.89 189.2 (24.84 ) 63,068 0.86 1.79 243.1 11.78 103,281 0.82 1.96 125.3 6.30 (d) 803,829 0.23 (e) ,(f) 0.26 (e) 11.6 (e) 0.99 781,873 0.23 (f) 0.68 14.2 13.61 828,276 0.24 (f) 2.97 36.3 23.84 728,979 0.25 (f) 5.19 3.2 (26.18 ) 387,339 0.25 (f) ,(g) 4.04 39.1 8.67 481,245 0.23 (f) ,(g) 3.40 42.1 6.14 (d) 94,673 0.48 (e) ,(f) 0.00 (e) 11.6 (e) 0.73 94,487 0.48 (f) 0.43 14.2 13.34 107,086 0.49 (f) 2.59 36.3 23.63 110,253 0.50 (f) 4.62 3.2 (26.42 ) 113,639 0.50 (f) ,(g) 4.09 39.1 8.39 212,465 0.48 (f) ,(g) 3.13 42.1 (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Six months ended June 30, 2012 (d) Total return amounts have not been annualized. (e) Computed on an annualized basis. (f) Does not include expenses of the investment companies in which the Portfolio invests. (g) Reflects Manager's contractual expense limit. 31 FINANCIAL STATEMENTS The financial statements of the Acquiring Fund and Acquired Fund included in PVC’s Annual Report to Shareholders for the fiscal year ended December 31, 2011 are incorporated by reference into the Statement of Additional Information and have been so incorporated by reference in reliance on the report of Ernst & Young LLP, Independent Registered Public Accounting Firm. The unaudited financial statements of the Acquiring Fund and the Acquired Fund included in PVC’s Semi-Annual Report to Shareholders for the six-month period ended June 30, 2012 have also been incorporated by reference into the Statement of Additional Information. Copies of these reports are available upon request as described above. LEGAL MATTERS Certain matters concerning the issuance of shares of the Acquiring Fund will be passed upon by Michael D. Roughton, Esq., Counsel to PVC. Certain tax consequences of the Reorganization will be passed upon for the Acquiring Fund by Randy Lee Bergstrom, Esq., Assistant Tax Counsel to PVC, and for the Acquired Fund by Carolyn F. Kolks, Esq., Assistant Tax Counsel to PVC. OTHER INFORMATION PVC is not required to hold annual meetings of shareholders and, therefore, it cannot be determined when the next meeting of shareholders will be held. Shareholder proposals to be presented at any future meeting of shareholders of any PVC Fund must be received by PVC a reasonable time before its solicitation of proxies for that meeting in order for such proposals to be considered for inclusion in the proxy materials related to that meeting. BY ORDER OF THE BOARD OF DIRECTORS February 18, 2013 Des Moines, Iowa 32 Appendix A FORM OF PLAN OF ACQUISITION Asset Allocation Account and Strategic Asset Management Portfolio The Board of Directors of Principal Variable Contracts Funds, Inc., a Maryland corporation (the “Fund”), deems it advisable that the Strategic Asset Management Balanced Portfolio series of the Fund (“SAM Balanced”) acquire all of the assets of the Asset Allocation Account series of the Fund (“Asset Allocation”) in exchange for the assumption by SAM Balanced of all of the liabilities of Asset Allocation and shares issued by SAM Balanced which are thereafter to be distributed by Asset Allocation pro rata to its shareholders in complete liquidation and termination of Asset Allocation and in exchange for all of Asset Allocation’s outstanding shares. Asset Allocation will transfer to SAM Balanced, and SAM Balanced will acquire from Asset Allocation, all of the assets of Asset Allocation on the Closing Date and will assume from Asset Allocation all of the liabilities of Asset Allocation in exchange for the issuance of the number of shares of SAM Balanced determined as provided in the following paragraphs, which shares will be subsequently distributed pro rata to the shareholders of Asset Allocation in complete liquidation and termination of Asset Allocation and in exchange for all of Asset Allocation’s outstanding shares. Asset Allocation will not issue, sell or transfer any of its shares after the Closing Date, and only redemption requests received by Asset Allocation in proper form prior to the Closing Date shall be fulfilled by Asset Allocation. Redemption requests received by Asset Allocation thereafter will be treated as requests for redemption of those shares of SAM Balanced allocable to the shareholder in question. Asset Allocation will declare, and SAM Balanced may declare, to its shareholders of record on or prior to the Closing Date a dividend or dividends which, together with all previous such dividends, shall have the effect of distributing to its shareholders all of its income (computed without regard to any deduction for dividends paid) and all of its net realized capital gains, if any, as of the Closing Date. On the Closing Date, SAM Balanced will issue to Asset Allocation a number of full and fractional shares of SAM Balanced, taken at their then net asset value, having an aggregate net asset value equal to the aggregate value of the net assets of Asset Allocation. The aggregate value of the net assets of Asset Allocation and SAM Balanced shall be determined in accordance with the then current Prospectus of SAM Balanced as of close of regularly scheduled trading on the New York Stock Exchange on the Closing Date. The closing of the transactions contemplated in this Plan (the “Closing”) shall be held at the offices of Principal Management Corporation, 650 8th Street, Des Moines, Iowa 50392 at 3:00 p.m. Central Time on , 2013, or on such earlier or later date as fund management may determine. The date on which the Closing is to be held as provided in this Plan shall be known as the “Closing Date.” In the event that on the Closing Date (a) the New York Stock Exchange is closed for other than customary weekend and holiday closings or (b) trading on said Exchange is restricted or (c) an emergency exists as a result of which it is not reasonably practicable for SAM Balanced or Asset Allocation to fairly determine the value of its assets, the Closing Date shall be postponed until the first business day after the day on which trading shall have been fully resumed. As soon as practicable after the Closing, Asset Allocation shall (a) distribute on a pro rata basis to the shareholders of record of Asset Allocation at the close of business on the Closing Date the shares of SAM Balanced received by Asset Allocation at the Closing in exchange for all of Asset Allocation’s outstanding shares, and (b) be liquidated in accordance with applicable law and the Fund’s Articles of Incorporation. For purposes of the distribution of shares of SAM Balanced to shareholders of Asset Allocation, SAM Balanced shall credit its books an appropriate number its shares to the account of each shareholder of Asset Allocation. No certificates will be issued for shares of SAM Balanced. After the Closing Date and until surrendered, each outstanding certificate, if any, which, prior to the Closing Date, represented shares of Asset Allocation, shall be deemed for all purposes of the Fund’s Articles of Incorporation and Bylaws to evidence the appropriate number of shares of SAM Balanced to be credited on the books of SAM Balanced in respect of such shares of Asset Allocation as provided above. A-1 Prior to the Closing Date, Asset Allocation shall deliver to SAM Balanced a list setting forth the assets to be assigned, delivered and transferred to SAM Balanced, including the securities then owned by Asset Allocation and the respective federal income tax bases (on an identified cost basis) thereof, and the liabilities to be assumed by SAM Balanced pursuant to this Plan. All of Asset Allocation’s portfolio securities shall be delivered by Asset Allocation’s custodian on the Closing Date to SAM Balanced or its custodian, either endorsed in proper form for transfer in such condition as to constitute good delivery thereof in accordance with the practice of brokers or, if such securities are held in a securities depository within the meaning of Rule 17f-4 under the Investment Company Act of 1940, transferred to an account in the name of SAM Balanced or its custodian with said depository. All cash to be delivered pursuant to this Plan shall be transferred from Asset Allocation’s account at its custodian to SAM Balanced’s account at its custodian. If on the Closing Date Asset Allocation is unable to make good delivery to SAM Balanced’s custodian of any of Asset Allocation’s portfolio securities because such securities have not yet been delivered to Asset Allocation’s custodian by its brokers or by the transfer agent for such securities, then the delivery requirement with respect to such securities shall be waived, and Asset Allocation shall deliver to SAM Balanced’s custodian on or by said Closing Date with respect to said undelivered securities executed copies of an agreement of assignment in a form satisfactory to SAM Balanced, and a due bill or due bills in form and substance satisfactory to the custodian, together with such other documents including brokers’ confirmations, as may be reasonably required by SAM Balanced. This Plan may be abandoned and terminated, whether before or after action thereon by the shareholders of Asset Allocation and notwithstanding favorable action by such shareholders, if the Board of Directors believe that the consummation of the transactions contemplated hereunder would not be in the best interests of the shareholders of either Fund. This Plan may be amended by the Board of Directors at any time, except that after approval by the shareholders of Asset Allocation no amendment may be made with respect to the Plan which in the opinion of the Board of Directors materially adversely affects the interests of the shareholders of Asset Allocation. Except as expressly provided otherwise in this Plan, Principal Management Corporation will pay or cause to be paid all out-of-pocket fees and expenses incurred in connection with the transactions contemplated under this Plan, including, but not limited to, accountants’ fees, legal fees, registration fees, and printing expenses. IN WITNESS WHEREOF , each of the parties hereto has caused this Plan to be executed by its and as of the th day of , 2013. PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. on behalf of the following Acquired Fund: Asset Allocation Account By: PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. on behalf of the following Acquiring Fund: Strategic Asset Management Balanced Account By: Acknowledged: PRINCIPAL MANAGEMENT CORPORATION By: A-2 PART B INFORMATION REQUIRED IN A STATEMENT OF ADDITIONAL INFORMATION PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. 650 8 th Street Des Moines, Iowa 50392-2080 STATEMENT OF ADDITIONAL INFORMATION Dated: February 18, 2013 This Statement of Additional Information is available to the shareholders of Asset Allocation Account (the "Acquired Fund"), in connection with the proposed reorganization of the Acquired Fund into the SAM Balanced Portfolio (the "Acquiring Fund") (the "Reorganization"). The Acquired and Acquiring Funds are each a separate series of Principal Variable Contracts Funds, Inc. ("PVC"). This Statement of Additional Information is not a prospectus and should be read in conjunction with the Proxy Statement/Prospectus dated February 18, 2013, relating to the Special Meeting of Shareholders of the Acquired Fund to be held on April 2, 2013 at 10:30 a.m., Central Time. The Proxy Statement/Prospectus, which describes the proposed Reorganization, may be obtained without charge by writing to Principal Management Corporation, 650 8 th Street, Des Moines, Iowa 50392-2080, or by calling toll free at 1-800-222-5852. TABLE OF CONTENTS (1 ) Statement of Additional Information of PVC dated April 30, 2012, as supplemented. (2 ) Audited Financial Statements of the Acquired Fund and the Acquiring Fund included in PVC's Annual Report to Shareholders for the fiscal year ended December 31, 2011. (3 ) Unaudited Financial Statements of the Acquired Fund and the Acquiring Fund included in PVC’s Semi-Annual Report to Shareholders for the six-month period ended June 30, 2012. (4 ) Pro Forma Financial Statements INFORMATION INCORPORATED BY REFERENCE This Statement of Additional Information incorporates by reference the following documents (or designated portions thereof) that have been filed with the Securities and Exchange Commission (File Nos. 02-35570; and 811-01944). (1 ) The Statement of Additional Information of Principal Variable Contracts Funds, Inc. ("PVC") dated April 30, 2012, (including Supplements dated June 15, 2012, September 14, 2012, November 13, 2012, November 27, 2012, November 30, 2012, and December 14, 2012, and filed via EDGAR on those dates). (2 ) The financial statements of the Acquired Fund and the Acquiring Fund included in PVC's Annual Report to Shareholders for the fiscal year ended December 31, 2011, which have been audited by Ernst & Young LLP, Independent Registered Public Accounting Firm, as filed on Form N-CSR on February 27, 2012. (3 ) The unaudited financial statements of the Acquired and Acquiring Funds included in PVC’s Semi-Annual Report to Shareholders for the six-month period ended June 30, 2012 as filed with the SEC on Form N-CSRS on August 24, 2012. The Annual and Semi-Annual Reports to Shareholders of PVC are available upon request and without charge by calling toll -free at 1-800-222-5852. PRO FORMA FINANCIAL STATEMENTS On December 11, 2012, the Board of Directors of PVC approved a Plan of Acquisition whereby, the SAM Balanced Portfolio (the "Acquiring Fund") will acquire all the assets of the Asset Allocation Account (the "Acquired Fund"), subject to the liabilities of the Acquired Fund, in exchange for a number of shares equal in value to the pro rata net assets of shares of the Acquired Fund (the "Reorganization"). Shown below are unaudited pro forma financial statements for the combined Acquiring Fund, assuming the Reorganization had been consummated as of June 30, 2012. The first table presents pro forma Statements of Assets and Liabilities for the combined Acquiring Fund. The second table presents pro forma Statement of Operations for the combined Acquiring Fund. The third table presents a pro forma Schedule of Investments for the combined Acquiring Fund. Please see the accompanying notes for additional information about the pro forma financial statements. The pro forma schedules of investments and statements of assets and liabilities and operations should be read in conjunction with the historical financial statements of the Acquired Fund and the Acquiring Fund incorporated by reference in the Statement of Additional Information. Statements of Assets and Liabilities Principal Variable Contracts Funds, Inc. June 30, 2012 (unaudited) Amounts in thousands Asset SAM Pro Forma Pro Forma SAM Allocation Account Balanced Portfolio Adjustments Balanced Account Investment in affiliated securitiesat cost $ - $ 756,924 $ - $ 756,924 Investment in securitiesat cost $ 55,528 $ - $ - $ 55,528 Foreign Currencyat cost $ 69 $ - $ - $ 69 Assets Investment in affiliated securitiesat value - 898,883 $ - $ 898,883 Investment in securitiesat value 57,752 - - 57,752 Foreign currencyat value 70 - - 70 Cash 651 - - 651 Receivables: Dividends and interest 196 422 - 618 Foreign currency contracts 6 - - 6 Fund shares sold 1 28 29 Investment securities sold 713 - 713 Variation margin on futures contracts 305 - - 305 Total Assets 59,694 899,333 - 959,027 Liabilities Accrued management and investment advisory fees 36 165 - 201 Accrued distribution fees - 19 19 Accrued directors' fees 1 7 8 Accrued other expenses 25 2 - 27 Payables: - Foreign currency contracts 28 - 28 Fund shares redeemed 6 638 - 644 Investment securities purchased 3,329 - - 3,329 Trading costs - - 23 (a) 23 Total Liabilities 3,425 831 23 4,279 Net Assets Applicable to Outstanding Shares $ 56,269 $ 898,502 $ (23 ) $ 954,748 Net Assets Consist of: Capital Shares and additional paid-in-capital $ 48,947 $ 749,605 $ - $ 798,552 Accumulated undistributed (overdistributed) net investment income (operating loss) 1,863 7,008 (23 ) (a) 8,848 Accumulated undistributed (overdistributed) net realized gain (loss) 2,915 (70 ) - 2,845 Net unrealized appreciation (depreciation) of investments 2,566 141,959 144,525 Net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currency (22 ) - - (22 ) Total Net Assets $ 56,269 $ 898,502 $ (23 ) $ 954,748 Capital Stock (par value: $.01 a share): Shares authorized 100,000 200,000 - 200,000 Net Asset Value Per Share: Class 1: Net Assets $ 56,269 $ 803,829 $ (23 ) (a) $ 860,075 Shares issued and outstanding 4,501 51,228 (915 ) (b) 54,814 Net asset value per share $ 12.50 $ 15.69 $ - $ 15.69 Class 2: Net Assets N/A $ 94,673 $ - $ 94,673 Shares issued and outstanding N/A 6,083 - 6,083 Net asset value per share N/A $ 15.56 $ - 15.56 (a) Reduction in net assets to reflect the estimated trading costs associated with disposing of portfolio securities of Asset Allocation Account. (b) Reflects new shares issued, net of retired shares of Asset Allocation Account. See accompanying notes STATEMENT OF OPERATIONS Principal Variable Contracts Funds, Inc. Twelve Months Ended June 30, 2012 (unaudited) Asset Allocation SAM Balanced Pro Forma Pro Forma SAM Amounts in thousands Account Portfolio Adjustments Balanced Portfolio Net Investment Income (Operating Loss) Income: Dividends $ 757 $ - $ - $ 757 Dividends from affiliated securities - 5,394 - 5,394 Withholding tax (25 ) - - (25 ) Interest 737 - - 737 Total Income 1,469 5,394 - 6,863 Expenses: Management and investment advisory fees 456 2,058 (137 ) (b) 2,377 Distribution fees - Class 2 N/A 241 - 241 Custodian fees 43 - (43 ) (c) - Directors' expenses 4 27 - 31 Professional fees 4 3 (4 ) (a) 3 Shareholder meeting expense 1 3 - 4 Other expenses - 6 - 6 Total Net Expenses 508 2,338 (184 ) 2,662 Net Investment Income (Operating Loss) 961 3,056 184 4,201 Net Realized and Unrealized Gain (Loss) on Investments, Futures and Foreign currencies Net realized gain (loss) from: Investment transactions 1,145 - - 1,145 Investment transactions in affiliated securities - 7,733 - 7,733 Capital gain distribution received from affiliated securities - 5,147 5,147 Foreign currency transactions 525 - - 525 Futures contracts 69 - - 69 Short sales 3 3 Change in unrealized appreciation/depreciation of: Investments (239 ) - - (239 ) Investments in affiliated securities - 3,001 - 3,001 Futures contracts 167 - - 167 Translation of assets and liabilities in foreign currencies (50 ) - - (50 ) Net Realized and Unrealized Gain (Loss) on Investments, Futures and Foreign currencies 1,620 15,881 - 17,501 Net Increase (Decrease) in Net Assets Resulting from Operations $ 2,581 $ 18,937 $ 184 $ 21,702 (a) To adjust expenses to reflect the Combined Fund's estimated fees and expenses, based on elimination of duplicate services. (b) Management and investment advisory fees decreased to reflect annual percentage rate of Acquiring Fund. (c) Decrease due to the sale of holdings in the Acquired Fund. See accompanying notes Schedule of Investments June 30, 2012 Asset Allocation Asset Allocation SAM Balanced SAM Balanced Combined Combined Account Shares Account Value Portfolio Shares Portfolio Value Portfolio Shares Portfolio Value INVESTMENT COMPANIES - 94.15% Held 's) Held 's) Held 's) Principal Funds, Inc. Institutional Class - 23.58% Global Diversified Income Fund (a) — $ — 1,007,533 $ 13,551 1,007,533 $ 13,551 Global Multi-Strategy Fund (a),(b) — — 2,282,209 23,370 2,282,209 23,370 Global Real Estate Securities Fund (a) — — 1,337,014 10,375 1,337,014 10,375 High Yield Fund (a) — — 2,545,891 19,298 2,545,891 19,298 Inflation Protection Fund (a) — — 301,458 2,716 301,458 2,716 LargeCap Blend Fund II (a) — — 2,580,248 26,473 2,580,248 26,473 LargeCap Growth Fund II (a) — — 3,331,233 27,816 3,331,233 27,816 LargeCap Value Fund III (a) — — 3,070,297 32,269 3,070,297 32,269 MidCap Growth Fund III (a),(b) — — 276,965 2,991 276,965 2,991 Preferred Securities Fund (a) — — 1,433,423 14,320 1,433,423 14,320 SmallCap Growth Fund I (a),(b) — — 2,372,606 26,621 2,372,606 26,621 SmallCap Value Fund II (a) — — 975,417 9,462 975,417 9,462 Small-MidCap Dividend Income Fund (a) — — 1,569,352 15,819 1,569,352 15,819 $ — $ 225,081 $ 225,081 Principal Variable Contracts Funds, Inc. Class 1 - 70.57% Diversified International Account (a) — — 6,293,010 73,063 6,293,010 73,063 Equity Income Account (a),(b) — — 8,024,491 132,805 8,024,491 132,805 Government & High Quality Bond Account (a),(b) — — 9,513,296 106,073 9,513,296 106,073 Income Account (a),(b) — — 12,569,249 140,901 12,569,249 140,901 International Emerging Markets Account (a),(b) — — 781,028 11,911 781,028 11,911 LargeCap Growth Account (a),(b) — — 3,321,763 53,248 3,321,763 53,248 LargeCap Value Account (a),(b) — — 987,187 25,913 987,187 25,913 MidCap Blend Account (a),(b) — — 658,806 28,935 658,806 28,935 Principal Capital Appreciation Account (a),(b) — — 2,971,984 68,564 2,971,984 68,564 Short-Term Income Account (a),(b) — — 12,409,658 32,389 12,409,658 32,389 $ — $ 673,802 $ 673,802 TOTAL INVESTMENT COMPANIES $ — $ 898,883 $ 898,883 COMMON STOCKS - 3.02% Advertising - 0.01% Interpublic Group of Cos Inc/The * 898 10 — — 898 10 JCDecaux SA * 62 1 — — 62 1 Omnicom Group Inc * 441 21 — — 441 21 Publicis Groupe SA * 83 4 — — 83 4 WPP PLC * 2,186 27 — — 2,186 27 $ 63 $ — $ 63 Aerospace & Defense - 0.05% BAE Systems PLC * 3,144 14 — — 3,144 14 Boeing Co/The * 1,287 96 — — 1,287 96 European Aeronautic Defence and Space Co NV * 326 12 — — 326 12 Exelis Inc * 345 3 — — 345 3 Finmeccanica SpA (b),* 345 1 — — 345 1 General Dynamics Corp * 604 40 — — 604 40 Goodrich Corp * 27 3 — — 27 3 L-3 Communications Holdings Inc * 231 17 — — 231 17 Lockheed Martin Corp * 312 27 — — 312 27 Northrop Grumman Corp * 312 20 — — 312 20 Raytheon Co * 1,147 65 — — 1,147 65 Rolls-Royce Holdings PLC (b),(c),* 2,275 31 — — 2,275 31 Safran SA * 119 4 — — 119 4 Thales SA * 78 3 — — 78 3 United Technologies Corp * 2,505 189 — — 2,505 189 $ 525 $ — $ 525 Agriculture - 0.06% Altria Group Inc * 1,984 68 — — 1,984 68 Archer-Daniels-Midland Co * 100 3 — — 100 3 British American Tobacco PLC * 1,251 63 — — 1,251 63 Imperial Tobacco Group PLC * 672 26 — — 672 26 Lorillard Inc * 219 29 — — 219 29 Philip Morris International Inc * 3,572 312 — — 3,572 312 Reynolds American Inc * 1,820 82 — — 1,820 82 Swedish Match AB * 292 12 — — 292 12 $ 595 $ — $ 595 Airlines - 0.00% Deutsche Lufthansa AG * 118 2 — — 118 2 Southwest Airlines Co * 1,331 12 — — 1,331 12 $ 14 $ — $ 14 Apparel - 0.01% Adidas AG * 144 10 — — 144 10 Burberry Group PLC * 297 6 — — 297 6 Asset Allocation Asset Allocation SAM Balanced SAM Balanced Combined Combined Account Shares Account Value Portfolio Shares Portfolio Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held 's) Held 's) Held 's) Apparel (continued) Christian Dior SA * 49 $ 7 — $ — 49 $ 7 Coach Inc * 354 21 — — 354 21 Nike Inc * 453 40 — — 453 40 Ralph Lauren Corp * 85 12 — — 85 12 VF Corp * 354 47 — — 354 47 $ 143 $ — $ 143 Automobile Manufacturers - 0.02% Bayerische Motoren Werke AG * 313 23 — — 313 23 Daimler AG * 618 28 — — 618 28 Fiat Industrial SpA * 641 6 — — 641 6 Fiat SpA (b),* 729 4 — — 729 4 Ford Motor Co * 734 7 — — 734 7 PACCAR Inc * 423 17 — — 423 17 Peugeot SA (b),* 142 1 — — 142 1 Renault SA * 178 7 — — 178 7 Scania AB * 260 4 — — 260 4 Volkswagen AG * 27 4 — — 27 4 Volvo AB - B Shares * 1,495 17 — — 1,495 17 $ 118 $ — $ 118 Automobile Parts & Equipment - 0.01% Cie Generale des Etablissements Michelin * 205 14 — — 205 14 Continental AG * 75 6 — — 75 6 Johnson Controls Inc * 1,072 30 — — 1,072 30 Nokian Renkaat OYJ * 112 4 — — 112 4 $ 54 $ — $ 54 Banks - 0.24% Banco Bilbao Vizcaya Argentaria SA * 3,414 24 — — 3,414 24 Banco de Sabadell SA * 1,212 2 — — 1,212 2 Banco Popolare SC (b),* 1,435 2 — — 1,435 2 Banco Popular Espanol SA * 793 2 — — 793 2 Banco Santander SA * 6,591 44 — — 6,591 44 Bank of America Corp * 20,402 167 — — 20,402 167 Bank of East Asia Ltd * 4,411 16 — — 4,411 16 Bank of New York Mellon Corp/The * 3,207 70 — — 3,207 70 Barclays PLC * 10,171 26 — — 10,171 26 BB&T Corp * 1,588 49 — — 1,588 49 BNP Paribas SA * 817 31 — — 817 31 BOC Hong Kong Holdings Ltd * 10,000 31 — — 10,000 31 Capital One Financial Corp * 1,053 58 — — 1,053 58 Citigroup Inc * 5,875 161 — — 5,875 161 Comerica Inc * 405 12 — — 405 12 Commerzbank AG (b),* 474 1 — — 474 1 Credit Agricole SA (b),* 1,106 5 — — 1,106 5 Credit Suisse Group AG (b),* 955 17 — — 955 17 Danske Bank A/S (b),* 371 5 — — 371 5 Deutsche Bank AG * 738 27 — — 738 27 DNB ASA * 662 7 — — 662 7 Erste Group Bank AG (b),* 156 3 — — 156 3 Fifth Third Bancorp * 1,966 26 — — 1,966 26 Goldman Sachs Group Inc/The * 1,604 154 — — 1,604 154 Hang Seng Bank Ltd * 3,200 44 — — 3,200 44 HSBC Holdings PLC * 9,798 86 — — 9,798 86 Huntington Bancshares Inc/OH * 1,913 12 — — 1,913 12 Intesa Sanpaolo SpA * 9,953 14 — — 9,953 14 JP Morgan Chase & Co * 8,899 318 — — 8,899 318 Julius Baer Group Ltd (b),* 178 6 — — 178 6 KBC Groep NV * 80 2 — — 80 2 KeyCorp * 1,994 15 — — 1,994 15 Lloyds Banking Group PLC (b),* 29,737 15 — — 29,737 15 M&T Bank Corp * 278 23 — — 278 23 National Bank of Greece SA (b),* 432 1 — — 432 1 Nordea Bank AB * 2,567 22 — — 2,567 22 Northern Trust Corp * 231 11 — — 231 11 PNC Financial Services Group Inc * 1,004 61 — — 1,004 61 Regions Financial Corp * 2,684 18 — — 2,684 18 Royal Bank of Scotland Group PLC (b),* 1,194 4 — — 1,194 4 Skandinaviska Enskilda Banken AB * 1,124 7 — — 1,124 7 Societe Generale SA (b),* 705 17 — — 705 17 Standard Chartered PLC * 1,312 28 — — 1,312 28 State Street Corp * 1,022 46 — — 1,022 46 SunTrust Banks Inc * 1,109 27 — — 1,109 27 Svenska Handelsbanken AB * 544 18 — — 544 18 Swedbank AB * 598 9 — — 598 9 UBS AG * 2,094 24 — — 2,094 24 UniCredit SpA (b),* 1,555 6 — — 1,555 6 Unione di Banche Italiane SCPA * 510 2 — — 510 2 US Bancorp * 3,251 105 — — 3,251 105 Asset Allocation Asset Allocation SAM Balanced SAM Balanced Combined Combined Account Shares Account Value Portfolio Shares Portfolio Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held 's) Held 's) Held 's) Banks (continued) Wells Fargo & Co * 10,128 $ 339 — $ — 10,128 $ 339 Zions Bancorporation * 295 6 — — 295 6 $ 2,226 $ — $ 2,226 Beverages - 0.09% Anheuser-Busch InBev NV * 397 31 — — 397 31 Beam Inc * 125 8 — — 125 8 Brown-Forman Corp * 127 12 — — 127 12 Coca-Cola Co/The * 3,862 302 — — 3,862 302 Coca-Cola Enterprises Inc * 733 21 — — 733 21 Constellation Brands Inc (b),* 501 14 — — 501 14 DE Master Blenders 1753 NV (b),* 866 10 — — 866 10 Diageo PLC * 1,669 43 — — 1,669 43 Heineken NV * 353 18 — — 353 18 Molson Coors Brewing Co * 431 18 — — 431 18 PepsiCo Inc * 2,723 192 — — 2,723 192 Pernod-Ricard SA * 174 19 — — 174 19 SABMiller PLC * 907 36 — — 907 36 $ 724 $ — $ 724 Biotechnology - 0.04% Amgen Inc * 2,059 150 — — 2,059 150 Biogen Idec Inc (b),* 921 133 — — 921 133 Celgene Corp (b),* 105 7 — — 105 7 Gilead Sciences Inc (b),* 1,826 94 — — 1,826 94 Life Technologies Corp (b),* 291 13 — — 291 13 Novozymes A/S * 205 5 — — 205 5 $ 402 $ — $ 402 Building Materials - 0.01% Cie de St-Gobain * 340 13 — — 340 13 Eagle Materials Inc * 200 7 — — 200 7 Fortune Brands Home & Security Inc (b),* 125 3 — — 125 3 Geberit AG (b),* 48 9 — — 48 9 Lafarge SA * 82 4 — — 82 4 Louisiana-Pacific Corp (b),* 700 8 — — 700 8 Masco Corp * 1,800 25 — — 1,800 25 Owens Corning Inc (b),* 600 17 — — 600 17 $ 86 $ — $ 86 Chemicals - 0.06% Air Liquide SA * 250 28 — — 250 28 Air Products & Chemicals Inc * 175 14 — — 175 14 Airgas Inc * 90 8 — — 90 8 Akzo Nobel NV * 95 4 — — 95 4 BASF SE * 844 59 — — 844 59 Bayer AG * 609 44 — — 609 44 CF Industries Holdings Inc * 163 32 — — 163 32 Dow Chemical Co/The * 398 12 — — 398 12 Ecolab Inc * 369 25 — — 369 25 EI du Pont de Nemours & Co * 2,057 104 — — 2,057 104 FMC Corp * 278 15 — — 278 15 Georgia Gulf Corp * 200 5 — — 200 5 Givaudan SA (b),* 8 8 — — 8 8 International Flavors & Fragrances Inc * 127 7 — — 127 7 Johnson Matthey PLC * 201 7 — — 201 7 K+S AG * 126 6 — — 126 6 Koninklijke DSM NV * 426 21 — — 426 21 Lanxess AG * 79 5 — — 79 5 Linde AG * 141 22 — — 141 22 Lonza Group AG (b),* 39 2 — — 39 2 Monsanto Co * 571 47 — — 571 47 Mosaic Co/The * 72 4 — — 72 4 PPG Industries Inc * 165 17 — — 165 17 Praxair Inc * 579 63 — — 579 63 Sherwin-Williams Co/The * 26 3 — — 26 3 Sigma-Aldrich Corp * 90 7 — — 90 7 Solvay SA * 16 2 — — 16 2 Syngenta AG * 90 31 — — 90 31 Yara International ASA * 154 7 — — 154 7 $ 609 $ — $ 609 Coal - 0.00% Consol Energy Inc * 554 17 — — 554 17 Peabody Energy Corp * 529 13 — — 529 13 $ 30 $ — $ 30 Commercial Services - 0.03% Abertis Infraestructuras SA * 127 2 — — 127 2 Aggreko PLC * 596 19 — — 596 19 Atlantia SpA * 250 3 — — 250 3 Automatic Data Processing Inc * 1,386 77 — — 1,386 77 Capita PLC * 999 10 — — 999 10 Asset Allocation Asset Allocation SAM Balanced SAM Balanced Combined Combined Account Shares Account Value Portfolio Shares Portfolio Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held 's) Held 's) Held 's) Commercial Services (continued) Edenred * 160 $ 5 — $ — 160 $ 5 Equifax Inc * 178 8 — — 178 8 Experian PLC * 1,136 16 — — 1,136 16 G4S PLC * 2,842 12 — — 2,842 12 Iron Mountain Inc * 298 10 — — 298 10 Mastercard Inc * 181 78 — — 181 78 Moody's Corp * 234 9 — — 234 9 Robert Half International Inc * 235 7 — — 235 7 RR Donnelley & Sons Co * 699 8 — — 699 8 SGS SA * 12 22 — — 12 22 Sodexo * 105 8 — — 105 8 Western Union Co/The * 1,464 25 — — 1,464 25 $ 319 $ — $ 319 Computers - 0.18% Accenture PLC - Class A * 114 7 — — 114 7 Apple Inc (b),* 1,673 977 — — 1,673 977 AtoS * 31 2 — — 31 2 Cap Gemini SA * 264 10 — — 264 10 Cognizant Technology Solutions Corp (b),* 697 42 — — 697 42 Dell Inc (b),* 2,995 37 — — 2,995 37 EMC Corp/MA (b),* 3,963 101 — — 3,963 101 Hewlett-Packard Co * 4,380 88 — — 4,380 88 International Business Machines Corp * 2,039 399 — — 2,039 399 Lexmark International Inc * 176 5 — — 176 5 NetApp Inc (b),* 825 26 — — 825 26 SanDisk Corp (b),* 384 14 — — 384 14 Teradata Corp (b),* 344 25 — — 344 25 $ 1,733 $ — $ 1,733 Consumer Products - 0.02% ACCO Brands Corp (b),* 349 4 — — 349 4 Avery Dennison Corp * 178 5 — — 178 5 Clorox Co/The * 792 57 — — 792 57 Henkel AG & Co KGaA * 126 7 — — 126 7 Husqvarna AB * 321 1 — — 321 1 Kimberly-Clark Corp * 988 83 — — 988 83 Reckitt Benckiser Group PLC * 341 18 — — 341 18 $ 175 $ — $ 175 Cosmetics & Personal Care - 0.05% Avon Products Inc * 418 7 — — 418 7 Beiersdorf AG * 84 5 — — 84 5 Colgate-Palmolive Co * 702 73 — — 702 73 Estee Lauder Cos Inc/The * 96 5 — — 96 5 L'Oreal SA * 135 16 — — 135 16 Procter & Gamble Co/The * 6,038 370 — — 6,038 370 $ 476 $ — $ 476 Distribution & Wholesale - 0.01% Genuine Parts Co * 388 23 — — 388 23 Li & Fung Ltd * 12,000 23 — — 12,000 23 Watsco Inc * 200 15 — — 200 15 Wolseley PLC * 210 8 — — 210 8 $ 69 $ — $ 69 Diversified Financial Services - 0.05% American Express Co * 1,284 75 — — 1,284 75 BlackRock Inc * 43 7 — — 43 7 Charles Schwab Corp/The * 456 6 — — 456 6 CME Group Inc * 127 34 — — 127 34 Deutsche Boerse AG * 142 8 — — 142 8 Discover Financial Services * 1,602 55 — — 1,602 55 E*Trade Financial Corp (b),* 72 1 — — 72 1 Federated Investors Inc * 182 4 — — 182 4 Franklin Resources Inc * 247 27 — — 247 27 Hong Kong Exchanges and Clearing Ltd * 2,821 41 — — 2,821 41 Janus Capital Group Inc * 274 2 — — 274 2 Legg Mason Inc * 386 10 — — 386 10 NASDAQ OMX Group Inc/The * 339 8 — — 339 8 NYSE Euronext * 490 12 — — 490 12 Old Mutual PLC * 4,084 10 — — 4,084 10 SLM Corp * 1,194 19 — — 1,194 19 T Rowe Price Group Inc * 228 14 — — 228 14 Visa Inc * 914 113 — — 914 113 $ 446 $ — $ 446 Electric - 0.11% AES Corp/The (b),* 1,054 14 — — 1,054 14 Ameren Corp * 983 33 — — 983 33 American Electric Power Co Inc * 783 31 — — 783 31 CLP Holdings Ltd * 5,000 43 — — 5,000 43 Consolidated Edison Inc * 440 27 — — 440 27 Asset Allocation Asset Allocation SAM Balanced SAM Balanced Combined Combined Account Shares Account Value Portfolio Shares Portfolio Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held 's) Held 's) Held 's) Electric (continued) Dominion Resources Inc/VA * 1,395 $ 75 — $ — 1,395 $ 75 DTE Energy Co * 440 26 — — 440 26 Duke Energy Corp * 1,930 45 — — 1,930 45 E.ON AG * 1,513 33 — — 1,513 33 Edison International * 536 25 — — 536 25 EDP - Energias de Portugal SA * 1,725 4 — — 1,725 4 Electricite de France SA * 238 5 — — 238 5 Enel SpA * 6,358 21 — — 6,358 21 Entergy Corp * 440 30 — — 440 30 Exelon Corp * 1,459 55 — — 1,459 55 FirstEnergy Corp * 711 35 — — 711 35 Fortum OYJ * 445 8 — — 445 8 GDF Suez * 968 23 — — 968 23 Iberdrola SA * 3,639 17 — — 3,639 17 Integrys Energy Group Inc * 705 40 — — 705 40 International Power PLC/United Kingdom * 959 6 — — 959 6 NextEra Energy Inc * 683 47 — — 683 47 Northeast Utilities * 708 27 — — 708 27 NRG Energy Inc (b),* 883 15 — — 883 15 Pepco Holdings Inc * 264 5 — — 264 5 PG&E Corp * 536 24 — — 536 24 Pinnacle West Capital Corp * 175 9 — — 175 9 Power Assets Holdings Ltd * 4,000 30 — — 4,000 30 PPL Corp * 636 18 — — 636 18 Progress Energy Inc * 608 37 — — 608 37 Public Service Enterprise Group Inc * 811 26 — — 811 26 Red Electrica Corp SA * 122 5 — — 122 5 RWE AG * 505 21 — — 505 21 SCANA Corp * 175 8 — — 175 8 Southern Co/The * 1,922 89 — — 1,922 89 SSE PLC * 714 16 — — 714 16 Terna Rete Elettrica Nazionale SpA * 1,084 4 — — 1,084 4 Verbund AG * 70 2 — — 70 2 Wisconsin Energy Corp * 986 39 — — 986 39 Xcel Energy Inc * 1,083 31 — — 1,083 31 $ 1,049 $ — $ 1,049 Electrical Components & Equipment - 0.01% Emerson Electric Co * 1,475 69 — — 1,475 69 Legrand SA * 93 3 — — 93 3 Molex Inc * 189 4 — — 189 4 Schneider Electric SA * 413 23 — — 413 23 Vestas Wind Systems A/S (b),* 188 1 — — 188 1 $ 100 $ — $ 100 Electronics - 0.03% Agilent Technologies Inc * 593 23 — — 593 23 Amphenol Corp * 310 17 — — 310 17 Honeywell International Inc * 1,882 105 — — 1,882 105 Jabil Circuit Inc * 351 7 — — 351 7 Koninklijke Philips Electronics NV * 991 20 — — 991 20 Thermo Fisher Scientific Inc * 799 42 — — 799 42 Tyco International Ltd * 1,331 70 — — 1,331 70 $ 284 $ — $ 284 Engineering & Construction - 0.01% ABB Ltd (b),* 1,724 28 — — 1,724 28 ACS Actividades de Construccion y Servicios SA * 153 3 — — 153 3 Aeroports de Paris * 14 1 — — 14 1 Aker Solutions ASA * 118 2 — — 118 2 Bouygues SA * 181 5 — — 181 5 Ferrovial SA * 414 5 — — 414 5 Jacobs Engineering Group Inc (b),* 250 10 — — 250 10 Kvaerner ASA * 118 — — — 118 — Skanska AB * 201 3 — — 201 3 Vinci SA * 351 16 — — 351 16 $ 73 $ — $ 73 Environmental Control - 0.01% Republic Services Inc * 649 17 — — 649 17 Stericycle Inc (b),* 91 8 — — 91 8 Waste Management Inc * 1,184 40 — — 1,184 40 $ 65 $ — $ 65 Food - 0.09% Associated British Foods PLC * 259 5 — — 259 5 Campbell Soup Co * 365 12 — — 365 12 Carrefour SA * 397 7 — — 397 7 ConAgra Foods Inc * 1,531 40 — — 1,531 40 Danone SA * 520 32 — — 520 32 Delhaize Group SA * 96 4 — — 96 4 Distribuidora Internacional de Alimentacion SA (b),* 397 2 — — 397 2 Asset Allocation Asset Allocation SAM Balanced SAM Balanced Combined Combined Account Shares Account Value Portfolio Shares Portfolio Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held 's) Held 's) Held 's) Food (continued) General Mills Inc * 1,776 $ 68 — $ — 1,776 $ 68 Hillshire Brands Co * 173 5 — — 173 5 HJ Heinz Co * 886 48 — — 886 48 Kellogg Co * 738 36 — — 738 36 Koninklijke Ahold NV * 1,195 15 — — 1,195 15 Kraft Foods Inc * 1,907 74 — — 1,907 74 Kroger Co/The * 1,292 30 — — 1,292 30 Nestle SA * 2,161 129 — — 2,161 129 Safeway Inc * 2,328 42 — — 2,328 42 Suedzucker AG * 73 3 — — 73 3 SUPERVALU Inc * 600 3 — — 600 3 Sysco Corp * 870 26 — — 870 26 TESCO PLC * 5,941 29 — — 5,941 29 Tyson Foods Inc * 977 18 — — 977 18 Unilever NV - CVA * 936 31 — — 936 31 Unilever PLC * 827 28 — — 827 28 Whole Foods Market Inc * 1,372 131 — — 1,372 131 WM Morrison Supermarkets PLC * 2,530 11 — — 2,530 11 $ 829 $ — $ 829 Food Service - 0.00% Compass Group PLC * 1,645 17 — — 1,645 17 Forest Products & Paper - 0.01% Deltic Timber Corp * 100 6 — — 100 6 International Paper Co * 211 6 — — 211 6 MeadWestvaco Corp * 1,060 31 — — 1,060 31 Stora Enso OYJ * 107 1 — — 107 1 Svenska Cellulosa AB * 200 3 — — 200 3 UPM-Kymmene OYJ * 480 5 — — 480 5 $ 52 $ — $ 52 Gas - 0.02% CenterPoint Energy Inc * 1,079 22 — — 1,079 22 Centrica PLC * 4,484 22 — — 4,484 22 Enagas SA * 173 3 — — 173 3 Hong Kong & China Gas Co Ltd * 12,100 26 — — 12,100 26 National Grid PLC * 2,219 24 — — 2,219 24 NiSource Inc * 440 11 — — 440 11 Sempra Energy * 529 36 — — 529 36 Snam SpA * 1,089 5 — — 1,089 5 $ 149 $ — $ 149 Hand & Machine Tools - 0.00% Sandvik AB * 808 10 — — 808 10 Schindler Holding AG - PC * 51 6 — — 51 6 Stanley Black & Decker Inc * 336 22 — — 336 22 $ 38 $ — $ 38 Healthcare - Products - 0.04% Baxter International Inc * 770 41 — — 770 41 Becton Dickinson and Co * 364 27 — — 364 27 Boston Scientific Corp (b),* 2,319 13 — — 2,319 13 CareFusion Corp (b),* 336 9 — — 336 9 Cie Generale d'Optique Essilor International SA * 219 21 — — 219 21 CR Bard Inc * 225 24 — — 225 24 Fresenius SE & Co KGaA * 109 11 — — 109 11 Intuitive Surgical Inc (b),* 81 45 — — 81 45 Luxottica Group SpA * 93 3 — — 93 3 Medtronic Inc * 1,607 62 — — 1,607 62 Patterson Cos Inc * 254 9 — — 254 9 QIAGEN NV (b),* 233 4 — — 233 4 Smith & Nephew PLC * 1,226 12 — — 1,226 12 Sonova Holding AG (b),* 65 6 — — 65 6 St Jude Medical Inc * 806 32 — — 806 32 Stryker Corp * 531 29 — — 531 29 Varian Medical Systems Inc (b),* 338 21 — — 338 21 Zimmer Holdings Inc * 342 22 — — 342 22 $ 391 $ — $ 391 Healthcare - Services - 0.03% Aetna Inc * 509 20 — — 509 20 Cigna Corp * 648 29 — — 648 29 Coventry Health Care Inc * 200 6 — — 200 6 DaVita Inc (b),* 225 22 — — 225 22 Fresenius Medical Care AG & Co KGaA * 201 14 — — 201 14 Humana Inc * 200 15 — — 200 15 Laboratory Corp of America Holdings (b),* 338 31 — — 338 31 Quest Diagnostics Inc * 254 15 — — 254 15 Tenet Healthcare Corp (b),* 1,525 8 — — 1,525 8 UnitedHealth Group Inc * 936 55 — — 936 55 Asset Allocation Asset Allocation SAM Balanced SAM Balanced Combined Combined Account Shares Account Value Portfolio Shares Portfolio Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held 's) Held 's) Held 's) Healthcare - Services (continued) WellPoint Inc * 436 $ 28 — $ — 436 $ 28 $ 243 $ — $ 243 Holding Companies - Diversified - 0.01% Groupe Bruxelles Lambert SA * 197 13 — — 197 13 Hutchison Whampoa Ltd * 6,000 52 — — 6,000 52 LVMH Moet Hennessy Louis Vuitton SA * 167 26 — — 167 26 Swire Pacific Ltd * 2,000 23 — — 2,000 23 Wharf Holdings Ltd * 3,300 18 — — 3,300 18 $ 132 $ — $ 132 Home Builders - 0.06% DR Horton Inc * 5,658 104 — — 5,658 104 KB Home * 1,400 14 — — 1,400 14 Lennar Corp * 3,278 101 — — 3,278 101 MDC Holdings Inc * 800 26 — — 800 26 Meritage Homes Corp (b),* 600 20 — — 600 20 NVR Inc (b),* 100 85 — — 100 85 Pulte Group Inc (b),* 6,500 70 — — 6,500 70 Ryland Group Inc/The * 700 18 — — 700 18 Standard Pacific Corp (b),* 5,900 37 — — 5,900 37 Toll Brothers Inc (b),* 2,700 80 — — 2,700 80 $ 555 $ — $ 555 Home Furnishings - 0.00% Electrolux AB * 200 4 — — 200 4 Harman International Industries Inc * 108 4 — — 108 4 Whirlpool Corp * 64 4 — — 64 4 $ 12 $ — $ 12 Housewares - 0.00% Newell Rubbermaid Inc * 260 5 — — 260 5 ACE Insurance Ltd * - 0.08% 400 30 — — 400 30 Admiral Group PLC * 254 5 — — 254 5 Aegon NV * 1,388 6 — — 1,388 6 Aflac Inc * 390 17 — — 390 17 Ageas * 1,901 4 — — 1,901 4 AIA Group Ltd * 18,400 64 — — 18,400 64 Allianz SE * 285 29 — — 285 29 Allstate Corp/The * 634 22 — — 634 22 American International Group Inc (b),* 200 6 — — 200 6 Aon PLC * 394 18 — — 394 18 Assicurazioni Generali SpA * 1,940 26 — — 1,940 26 Aviva PLC * 2,675 11 — — 2,675 11 AXA SA * 1,380 18 — — 1,380 18 Berkshire Hathaway Inc - Class B (b),* 1,578 132 — — 1,578 132 Chubb Corp/The * 1,126 82 — — 1,126 82 Genworth Financial Inc (b),* 600 3 — — 600 3 Hartford Financial Services Group Inc * 520 9 — — 520 9 ING Groep NV (b),* 3,371 23 — — 3,371 23 Legal & General Group PLC * 4,570 9 — — 4,570 9 Lincoln National Corp * 380 8 — — 380 8 Loews Corp * 407 17 — — 407 17 Marsh & McLennan Cos Inc * 634 20 — — 634 20 MetLife Inc * 1,047 32 — — 1,047 32 Muenchener Rueckversicherungs AG * 164 23 — — 164 23 Progressive Corp/The * 874 18 — — 874 18 Prudential Financial Inc * 590 29 — — 590 29 Prudential PLC * 2,121 25 — — 2,121 25 Resolution Ltd * 1,236 4 — — 1,236 4 RSA Insurance Group PLC * 3,229 6 — — 3,229 6 Sampo OYJ * 659 17 — — 659 17 Standard Life PLC * 2,117 8 — — 2,117 8 Swiss Re AG (b),* 100 6 — — 100 6 Travelers Cos Inc/The * 534 34 — — 534 34 Unum Group * 447 9 — — 447 9 XL Group PLC * 427 9 — — 427 9 Zurich Insurance Group AG (b),* 103 23 — — 103 23 $ 802 $ — $ 802 Internet - 0.06% Amazon.com Inc (b),* 551 126 — — 551 126 eBay Inc (b),* 2,016 85 — — 2,016 85 Expedia Inc * 164 8 — — 164 8 Google Inc (b),* 448 260 — — 448 260 priceline.com Inc (b),* 88 58 — — 88 58 Symantec Corp (b),* 1,753 26 — — 1,753 26 TripAdvisor Inc (b),* 164 7 — — 164 7 Yahoo! Inc (b),* 2,217 35 — — 2,217 35 $ 605 $ — $ 605 Asset Allocation Asset Allocation SAM Balanced SAM Balanced Combined Combined Account Shares Account Value Portfolio SharesPortfolio Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held 's) Held 's) Held 's) Investment Companies - 0.00% Investor AB * 536 $ 10 — $ — 536 $ 10 Iron & Steel - 0.00% Allegheny Technologies Inc * 33 1 — — 33 1 ArcelorMittal * 796 12 — — 796 12 Cliffs Natural Resources Inc * 276 14 — — 276 14 Nucor Corp * 157 6 — — 157 6 Salzgitter AG * 14 1 — — 14 1 ThyssenKrupp AG * 137 2 — — 137 2 United States Steel Corp * 54 1 — — 54 1 Voestalpine AG * 96 2 — — 96 2 $ 39 $ — $ 39 Leisure Products & Services - 0.00% Carnival PLC * 241 8 — — 241 8 Lodging - 0.01% Accor SA * 203 6 — — 203 6 InterContinental Hotels Group PLC * 357 9 — — 357 9 Sands China Ltd * 7,600 24 — — 7,600 24 Starwood Hotels & Resorts Worldwide Inc * 526 28 — — 526 28 Whitbread PLC * 250 8 — — 250 8 Wynn Resorts Ltd * 21 2 — — 21 2 $ 77 $ — $ 77 Machinery - Construction & Mining - 0.02% Atlas Copco AB - A Shares * 562 12 — — 562 12 Atlas Copco AB - B Shares * 336 6 — — 336 6 Caterpillar Inc * 1,789 152 — — 1,789 152 $ 170 $ — $ 170 Machinery - Diversified - 0.01% Alstom SA * 193 6 — — 193 6 Cummins Inc * 184 18 — — 184 18 Deere & Co * 503 41 — — 503 41 Hexagon AB * 200 4 — — 200 4 Kone OYJ * 138 8 — — 138 8 Metso OYJ * 96 3 — — 96 3 Weir Group PLC/The * 349 8 — — 349 8 Xylem Inc/NY * 345 9 — — 345 9 $ 97 $ — $ 97 Media - 0.10% AMC Networks Inc (b),* 108 4 — — 108 4 British Sky Broadcasting Group PLC * 740 8 — — 740 8 Cablevision Systems Corp * 435 6 — — 435 6 CBS Corp * 1,245 41 — — 1,245 41 Comcast Corp - Class A * 5,907 189 — — 5,907 189 DIRECTV (b),* 1,862 91 — — 1,862 91 Discovery Communications Inc - A Shares (b),* 463 25 — — 463 25 Gannett Co Inc * 285 4 — — 285 4 ITV PLC * 2,467 3 — — 2,467 3 McGraw-Hill Cos Inc/The * 496 22 — — 496 22 Modern Times Group AB * 37 2 — — 37 2 News Corp - Class A * 4,179 93 — — 4,179 93 Reed Elsevier NV * 966 11 — — 966 11 Reed Elsevier PLC * 1,680 14 — — 1,680 14 Scripps Networks Interactive Inc * 254 14 — — 254 14 Societe Television Francaise 1 * 90 1 — — 90 1 Time Warner Cable Inc * 699 57 — — 699 57 Time Warner Inc * 3,187 123 — — 3,187 123 Viacom Inc * 1,421 67 — — 1,421 67 Walt Disney Co/The * 3,389 164 — — 3,389 164 $ 939 $ — $ 939 Metal Fabrication & Hardware - 0.01% Assa Abloy AB * 271 7 — — 271 7 Precision Castparts Corp * 365 60 — — 365 60 SKF AB * 291 6 — — 291 6 Tenaris SA * 402 7 — — 402 7 Vallourec SA * 73 3 — — 73 3 $ 83 $ — $ 83 Mining - 0.03% Alcoa Inc * 522 5 — — 522 5 Anglo American PLC * 951 31 — — 951 31 Antofagasta PLC * 255 4 — — 255 4 BHP Billiton PLC * 1,585 45 — — 1,585 45 Freeport-McMoRan Copper & Gold Inc * 1,824 62 — — 1,824 62 Kazakhmys PLC * 218 3 — — 218 3 Lonmin PLC * 147 2 — — 147 2 Newmont Mining Corp * 954 46 — — 954 46 Norsk Hydro ASA * 956 4 — — 956 4 Asset Allocation Asset Allocation SAM Balanced SAM Balanced Combined Combined Account Shares Account Value Portfolio Shares Portfolio Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held 's) Held 's) Held 's) Mining (continued) Randgold Resources Ltd * 82 $ 7 — $ — 82 $ 7 Rio Tinto PLC * 1,038 49 — — 1,038 49 Umicore SA * 116 6 — — 116 6 Vedanta Resources PLC * 123 2 — — 123 2 Vulcan Materials Co * 65 3 — — 65 3 Xstrata PLC * 1,994 25 — — 1,994 25 $ 294 $ — $ 294 Miscellaneous Manufacturing - 0.07% 3M Co * 1,029 92 — — 1,029 92 Alfa Laval AB * 342 6 — — 342 6 Danaher Corp * 1,417 74 — — 1,417 74 Eaton Corp * 424 17 — — 424 17 General Electric Co * 13,796 287 — — 13,796 287 Illinois Tool Works Inc * 1,529 81 — — 1,529 81 ITT Corp * 172 3 — — 172 3 Leggett & Platt Inc * 127 3 — — 127 3 Orkla ASA * 638 5 — — 638 5 Siemens AG * 582 49 — — 582 49 Smiths Group PLC * 367 6 — — 367 6 Textron Inc * 423 10 — — 423 10 Wartsila OYJ Abp * 139 4 — — 139 4 $ 637 $ — $ 637 Office & Business Equipment - 0.00% Pitney Bowes Inc * 689 10 — — 689 10 Xerox Corp * 2,374 19 — — 2,374 19 $ 29 $ — $ 29 Oil & Gas - 0.23% Anadarko Petroleum Corp * 907 60 — — 907 60 Apache Corp * 969 85 — — 969 85 BG Group PLC * 1,949 40 — — 1,949 40 BP PLC * 11,853 79 — — 11,853 79 Cairn Energy PLC (b),* 453 2 — — 453 2 Chesapeake Energy Corp * 1,893 35 — — 1,893 35 Chevron Corp * 3,222 340 — — 3,222 340 ConocoPhillips * 2,599 145 — — 2,599 145 Denbury Resources Inc (b),* 1,108 17 — — 1,108 17 Devon Energy Corp * 888 52 — — 888 52 Diamond Offshore Drilling Inc * 227 13 — — 227 13 Eni SpA * 2,073 44 — — 2,073 44 EOG Resources Inc * 525 47 — — 525 47 Exxon Mobil Corp * 7,020 601 — — 7,020 601 Galp Energia SGPS SA * 200 3 — — 200 3 Hess Corp * 570 25 — — 570 25 Marathon Oil Corp * 1,414 36 — — 1,414 36 Marathon Petroleum Corp * 707 32 — — 707 32 Murphy Oil Corp * 216 11 — — 216 11 Newfield Exploration Co (b),* 227 7 — — 227 7 Noble Corp (b),* 554 18 — — 554 18 Noble Energy Inc * 188 16 — — 188 16 Occidental Petroleum Corp * 1,439 123 — — 1,439 123 Phillips 66 (b),* 1,299 43 — — 1,299 43 Pioneer Natural Resources Co * 227 20 — — 227 20 Repsol YPF SA * 237 4 — — 237 4 Royal Dutch Shell PLC - A Shares * 2,290 77 — — 2,290 77 Royal Dutch Shell PLC - B Shares * 1,743 61 — — 1,743 61 Southwestern Energy Co (b),* 1,014 32 — — 1,014 32 Statoil ASA * 959 23 — — 959 23 Total SA * 1,444 65 — — 1,444 65 Transocean Ltd/Switzerland * 234 10 — — 234 10 Tullow Oil PLC * 678 16 — — 678 16 Valero Energy Corp * 1,281 31 — — 1,281 31 WPX Energy Inc (b),* 553 9 — — 553 9 $ 2,222 $ — $ 2,222 Oil & Gas Services - 0.04% Amec PLC * 280 4 — — 280 4 Baker Hughes Inc * 898 37 — — 898 37 Cameron International Corp (b),* 673 29 — — 673 29 Cie Generale de Geophysique - Veritas (b),* 121 3 — — 121 3 FMC Technologies Inc (b),* 554 22 — — 554 22 Fugro NV * 46 3 — — 46 3 Halliburton Co * 1,920 55 — — 1,920 55 National Oilwell Varco Inc * 883 57 — — 883 57 Petrofac Ltd * 247 5 — — 247 5 Saipem SpA * 204 9 — — 204 9 Schlumberger Ltd * 2,549 165 — — 2,549 165 Subsea 7 SA * 201 4 — — 201 4 Technip SA * 75 8 — — 75 8 Asset Allocation Asset Allocation SAM Balanced SAM Balanced Combined Combined Account Shares Account Value Portfolio Shares Portfolio Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held 's) Held 's) Held 's) Oil & Gas Services (continued) Veripos Inc (b),(c),(d),* 20 $ — — $ — 20 $ — $ 401 $ — $ 401 Packaging Ball Corp * & Containers - 0.00% 180 7 — — 180 7 Owens-Illinois Inc (b),* 86 2 — — 86 2 Rexam PLC * 230 2 — — 230 2 Sealed Air Corp * 94 1 — — 94 1 $ 12 $ — $ 12 Pharmaceuticals - 0.20% Abbott Laboratories * 3,051 197 — — 3,051 197 Actelion Ltd (b),* 79 3 — — 79 3 Allergan Inc/United States * 710 66 — — 710 66 AmerisourceBergen Corp * 515 20 — — 515 20 AstraZeneca PLC * 943 42 — — 943 42 Bristol-Myers Squibb Co * 5,547 199 — — 5,547 199 Cardinal Health Inc * 424 18 — — 424 18 Eli Lilly & Co * 1,460 63 — — 1,460 63 Express Scripts Holding Co (b),* 1,497 84 — — 1,497 84 GlaxoSmithKline PLC * 3,502 80 — — 3,502 80 Johnson & Johnson * 5,236 354 — — 5,236 354 McKesson Corp * 343 32 — — 343 32 Mead Johnson Nutrition Co * 540 43 — — 540 43 Merck & Co Inc * 5,024 210 — — 5,024 210 Merck KGaA * 48 5 — — 48 5 Novartis AG * 1,579 88 — — 1,579 88 Novo Nordisk A/S * 254 37 — — 254 37 Pfizer Inc * 11,479 264 — — 11,479 264 Roche Holding AG * 394 68 — — 394 68 Sanofi * 768 58 — — 768 58 Shire PLC * 432 12 — — 432 12 $ 1,943 $ — $ 1,943 Pipelines - 0.01% ONEOK Inc * 200 8 — — 200 8 Spectra Energy Corp * 781 23 — — 781 23 Williams Cos Inc/The * 1,660 48 — — 1,660 48 $ 79 $ — $ 79 Publicly Traded Investment Fund - 0.16% SPDR S&P MidCap rust * 37 7 — — 37 7 Technology Select Sector SPDR Fund * 12,000 345 — — 12,000 345 United States Natural Gas Fund LP (b),* 58,900 1,136 — — 58,900 1,136 $ 1,488 $ — $ 1,488 Real Estate - 0.02% Cheung Kong Holdings Ltd * 4,000 49 — — 4,000 49 Hang Lung Group Ltd * 2,000 12 — — 2,000 12 Hang Lung Properties Ltd * 6,000 21 — — 6,000 21 Henderson Land Development Co Ltd * 3,061 17 — — 3,061 17 IMMOFINANZ AG * 680 2 — — 680 2 Kerry Properties Ltd * 2,000 9 — — 2,000 9 New World Development Co Ltd * 7,439 9 — — 7,439 9 Sino Land Co Ltd * 6,895 11 — — 6,895 11 Sun Hung Kai Properties Ltd * 3,100 37 — — 3,100 37 Swire Properties Ltd * 1,400 4 — — 1,400 4 Wheelock & Co Ltd * 3,000 11 — — 3,000 11 $ 182 $ — $ 182 REITS - 0.06% American Tower Corp * 2,168 152 — — 2,168 152 AvalonBay Communities Inc * 200 28 — — 200 28 Boston Properties Inc * 300 32 — — 300 32 British Land Co PLC * 696 6 — — 696 6 Capital Shopping Centres Group PLC * 439 2 — — 439 2 Corio NV * 47 2 — — 47 2 Equity Residential * 500 31 — — 500 31 Fonciere Des Regions * 21 1 — — 21 1 Gecina SA * 15 1 — — 15 1 Hammerson PLC * 556 4 — — 556 4 HCP Inc * 700 31 — — 700 31 Health Care REIT Inc * 300 17 — — 300 17 Host Hotels & Resorts Inc * 1,400 22 — — 1,400 22 ICADE * 14 1 — — 14 1 Kimco Realty Corp * 800 15 — — 800 15 Klepierre * 75 2 — — 75 2 Land Securities Group PLC * 604 7 — — 604 7 Link REIT/The * 5,746 24 — — 5,746 24 Prologis Inc * 800 27 — — 800 27 Public Storage * 200 29 — — 200 29 Segro PLC * 584 2 — — 584 2 Simon Property Group Inc * 500 78 — — 500 78 Asset Allocation Asset Allocation SAM Balanced SAM Balanced Combined Combined Account Shares Account Value Portfolio Shares Portfolio Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held 's) Held 's) Held 's) REITS (continued) Unibail-Rodamco SE * 63 $ 12 — $ — 63 $ 12 Ventas Inc * 500 32 — — 500 32 Vornado Realty Trust * 300 25 — — 300 25 Weyerhaeuser Co * 1,100 25 — — 1,100 25 $ 608 $ — $ 608 Retail - 0.15% Abercrombie & Fitch Co * 148 5 — — 148 5 AutoZone Inc (b),* 116 43 — — 116 43 Bed Bath & Beyond Inc (b),* 505 31 — — 505 31 Best Buy Co Inc * 372 8 — — 372 8 CarMax Inc (b),* 328 8 — — 328 8 Cie Financiere Richemont SA * 352 19 — — 352 19 Costco Wholesale Corp * 590 56 — — 590 56 CVS Caremark Corp * 1,757 82 — — 1,757 82 Esprit Holdings Ltd * 2,289 3 — — 2,289 3 Family Dollar Stores Inc * 127 8 — — 127 8 GameStop Corp * 194 4 — — 194 4 Gap Inc/The * 434 12 — — 434 12 Hennes & Mauritz AB * 740 27 — — 740 27 Home Depot Inc/The * 2,462 130 — — 2,462 130 Inditex SA * 167 17 — — 167 17 JC Penney Co Inc * 196 5 — — 196 5 Kingfisher PLC * 1,770 8 — — 1,770 8 Kohl's Corp * 480 22 — — 480 22 Lowe's Cos Inc * 1,753 50 — — 1,753 50 Ltd Brands Inc * 444 19 — — 444 19 Macy's Inc * 557 19 — — 557 19 Marks & Spencer Group PLC * 2,131 11 — — 2,131 11 McDonald's Corp * 2,299 204 — — 2,299 204 Next PLC * 193 10 — — 193 10 Nordstrom Inc * 201 10 — — 201 10 Orchard Supply Hardware Stores Corp (b),* 7 — — — 7 — O'Reilly Automotive Inc (b),* 198 17 — — 198 17 PPR * 54 8 — — 54 8 Ross Stores Inc * 396 25 — — 396 25 Sears Holdings Corp (b),* 163 10 — — 163 10 Staples Inc * 717 9 — — 717 9 Starbucks Corp * 1,878 100 — — 1,878 100 Swatch Group AG/The - BR * 23 9 — — 23 9 Target Corp * 983 57 — — 983 57 Tiffany & Co * 164 9 — — 164 9 TJX Cos Inc * 1,456 62 — — 1,456 62 Urban Outfitters Inc (b),* 164 4 — — 164 4 Walgreen Co * 984 29 — — 984 29 Wal-Mart Stores Inc * 2,640 184 — — 2,640 184 Yum! Brands Inc * 1,892 122 — — 1,892 122 $ 1,456 $ — $ 1,456 Savings & Loans - 0.00% People's United Financial Inc * 1,057 12 — — 1,057 12 Semiconductors - 0.12% Advanced Micro Devices Inc (b),* 150 1 — — 150 1 Altera Corp * 833 28 — — 833 28 Analog Devices Inc * 736 28 — — 736 28 Applied Materials Inc * 6,298 72 — — 6,298 72 ARM Holdings PLC * 1,520 12 — — 1,520 12 ASML Holding NV * 444 23 — — 444 23 Broadcom Corp (b),* 1,330 45 — — 1,330 45 First Solar Inc (b),* 13 — — — 13 — Infineon Technologies AG * 1,937 13 — — 1,937 13 Intel Corp * 20,489 546 — — 20,489 546 KLA-Tencor Corp * 724 36 — — 724 36 Lam Research Corp (b),* 449 17 — — 449 17 Linear Technology Corp * 558 18 — — 558 18 LSI Corp (b),* 1,434 9 — — 1,434 9 MEMC Electronic Materials Inc (b),* 90 — — — 90 — Microchip Technology Inc * 453 15 — — 453 15 Micron Technology Inc (b),* 2,288 15 — — 2,288 15 NVIDIA Corp (b),* 2,383 33 — — 2,383 33 Qualcomm Inc * 2,825 157 — — 2,825 157 Renewable Energy Corp ASA (b),* 200 — — — 200 — Texas Instruments Inc * 3,168 91 — — 3,168 91 Xilinx Inc * 608 20 — — 608 20 $ 1,179 $ — $ 1,179 Shipbuilding - 0.00% Huntington Ingalls Industries Inc (b),* 60 2 — — 60 2 Asset Allocation Asset Allocation SAM Balanced SAM Balanced Combined Combined Account Shares Account Value Portfolio SharesPortfolio Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held 's) Held 's) Held 's) Software - 0.09% Adobe Systems Inc (b),* 985 $ 32 — $ — 985 $ 32 Cerner Corp (b),* 350 29 — — 350 29 Citrix Systems Inc (b),* 425 36 — — 425 36 Dassault Systemes SA * 60 6 — — 60 6 Dun & Bradstreet Corp/The * 53 4 — — 53 4 Intuit Inc * 936 55 — — 936 55 Microsoft Corp * 12,699 388 — — 12,699 388 Oracle Corp * 6,206 184 — — 6,206 184 Sage Group PLC/The * 1,121 5 — — 1,121 5 Salesforce.com Inc (b),* 280 39 — — 280 39 SAP AG * 571 34 — — 571 34 $ 812 $ — $ 812 Telecommunications - 0.13% Alcatel-Lucent/France (b),* 4,658 8 — — 4,658 8 AT&T Inc * 9,180 327 — — 9,180 327 BT Group PLC * 3,105 10 — — 3,105 10 CenturyLink Inc * 2,338 92 — — 2,338 92 Cisco Systems Inc * 8,763 150 — — 8,763 150 Corning Inc * 3,308 43 — — 3,308 43 Deutsche Telekom AG * 2,423 27 — — 2,423 27 Eutelsat Communications SA * 62 2 — — 62 2 France Telecom SA * 1,312 17 — — 1,312 17 Frontier Communications Corp * 2,199 8 — — 2,199 8 Inmarsat PLC * 440 3 — — 440 3 Juniper Networks Inc (b),* 1,148 19 — — 1,148 19 Koninklijke KPN NV * 1,024 10 — — 1,024 10 MetroPCS Communications Inc (b),* 888 5 — — 888 5 Millicom International Cellular SA * 100 9 — — 100 9 Motorola Solutions Inc * 593 29 — — 593 29 Nokia OYJ * 2,204 4 — — 2,204 4 Nortel Networks Corp (b),* 38 — — — 38 — Portugal Telecom SGPS SA * 1,019 4 — — 1,019 4 SES SA * 202 5 — — 202 5 Sprint Nextel Corp (b),* 1,100 4 — — 1,100 4 Swisscom AG * 59 24 — — 59 24 Telecom Italia SpA * 5,861 6 — — 5,861 6 Telefonaktiebolaget LM Ericsson * 1,676 15 — — 1,676 15 Telefonica SA * 2,781 37 — — 2,781 37 Telefonica SA ADR * 3 — — — 3 — Telenor ASA * 1,126 19 — — 1,126 19 TeliaSonera AB * 3,274 21 — — 3,274 21 Verizon Communications Inc * 5,235 233 — — 5,235 233 Vivendi SA * 1,030 19 — — 1,030 19 Vodafone Group PLC * 38,004 107 — — 38,004 107 $ 1,257 $ — $ 1,257 Textiles - 0.00% Cintas Corp * 428 16 — — 428 16 Mohawk Industries Inc (b),* 400 28 — — 400 28 $ 44 $ — $ 44 Toys, Hasbro Games Inc * & Hobbies - 0.00% 108 4 — — 108 4 Mattel Inc * 276 9 — — 276 9 $ 13 $ — $ 13 Transportation - 0.05% AP Moeller - Maersk A/S - A shares * 1 6 — — 1 6 AP Moeller - Maersk A/S - B shares * 2 13 — — 2 13 CH Robinson Worldwide Inc * 489 29 — — 489 29 CSX Corp * 2,396 54 — — 2,396 54 Deutsche Post AG * 1,075 19 — — 1,075 19 DSV A/S * 94 2 — — 94 2 Expeditors International of Washington Inc * 349 13 — — 349 13 FedEx Corp * 44 4 — — 44 4 Firstgroup PLC * 1 — — — 1 — Groupe Eurotunnel SA * 234 2 — — 234 2 Koninklijke Vopak NV * 29 2 — — 29 2 Kuehne + Nagel International AG * 23 2 — — 23 2 MTR Corp Ltd * 4,064 14 — — 4,064 14 Norfolk Southern Corp * 1,047 75 — — 1,047 75 PostNL NV * 395 2 — — 395 2 TNT Express NV * 375 4 — — 375 4 Union Pacific Corp * 1,021 122 — — 1,021 122 United Parcel Service Inc * 1,701 134 — — 1,701 134 $ 497 $ — $ 497 Water - 0.00% Severn Trent PLC * 208 6 — — 208 6 United Utilities Group PLC * 489 5 — — 489 5 Asset Allocation Asset Allocation SAM Balanced SAM Balanced Combined Combined Account Shares Account Value Portfolio Shares Portfolio Value Portfolio Shares Portfolio Value COMMON STOCKS (continued) Held 's) Held 's) Held 's) Water (continued) Veolia Environnement SA * 249 $ 3 — $ — 249 $ 3 $ 14 $ — $ 14 TOTAL COMMON STOCKS $ 28,812 $ — $ 28,812 PREFERRED STOCKS - 0.00% Automobile Manufacturers - 0.00% Porsche Automobil Holding SE * 145 7 — — 145 7 Volkswagen AG * 131 21 — — 131 21 $ 28 $ — $ 28 Consumer Products - 0.00% Henkel AG & Co KGaA * 153 10 — — 153 10 Media - 0.00% ProSiebenSat.1 Media AG * 114 3 — — 114 3 Retail - 0.00% Orchard Supply Hardware Stores Corp (b),(c),* 7 — — — 7 — TOTAL PREFERRED STOCKS $ 41 $ — $ 41 Asset Allocation SAM Balanced Combined Account Asset Allocation Portfolio SAM Balanced Portfolio Combined Principal Account Value Principal Portfolio Value Principal Portfolio Value BONDS - 0.88 % Amount (000's) 's) Amount (000's) 's) Amount (000's) 's) Advertising - 0.00% Omnicom Group Inc 3.63 %, 05/01/2022 * $ 40 $ 41 $ — $ — $ 40 $ 41 Aerospace & Defense - 0.02% L-3 Communications Corp 4.95 %, 02/15/2021 * 50 54 — — 50 54 United Technologies Corp 4.50 %, 06/01/2042 * 45 49 — — 45 49 $ 103 $ — $ 103 Agriculture - 0.00% Altria Group Inc 9.25 %, 08/06/2019 * 30 42 — — 30 42 Banks - 0.13 % Abbey National Treasury Services PLC/London 3.88 %, 11/10/2014 (e),* 100 98 — — 100 98 Australia & New Zealand Banking Group Ltd 3.25 %, 03/01/2016 (e),* 100 104 — — 100 104 Bank of America Corp 5.65 %, 05/01/2018 * 80 86 — — 80 86 BNP Paribas SA 5.00 %, 01/15/2021 * 50 51 — — 50 51 Citigroup Inc 6.13 %, 11/21/2017 * 35 39 — — 35 39 6.13 %, 05/15/2018 * 35 39 — — 35 39 8.50 %, 05/22/2019 * 70 86 — — 70 86 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands 3.88 %, 02/08/2022 * 25 25 — — 25 25 Credit Suisse/New York NY 5.40 %, 01/14/2020 * 50 52 — — 50 52 6.00 %, 02/15/2018 * 10 11 — — 10 11 Goldman Sachs Group Inc/The 5.75 %, 01/24/2022 * 115 121 — — 115 121 HSBC Holdings PLC 4.00 %, 03/30/2022 * 45 47 — — 45 47 JP Morgan Chase & Co 3.15 %, 07/05/2016 * 75 77 — — 75 77 6.00 %, 01/15/2018 * 80 92 — — 80 92 Lloyds TSB Bank PLC 5.80 %, 01/13/2020 (e),* 100 107 — — 100 107 Standard Chartered PLC 3.85 %, 04/27/2015 (e),* 100 105 — — 100 105 Wachovia Corp 5.63 %, 10/15/2016 * 30 34 — — 30 34 $ 1,174 $ — 1,174 Beverages - 0.00% Diageo Capital PLC 1.50 %, 05/11/2017 * 30 30 — — 30 30 Asset Allocation SAM Balanced Combined Account Asset Allocation Portfolio SAM Balanced Portfolio Combined Principal Account Value Principal Portfolio Value Principal Portfolio Value BONDS (continued) Amount (000's) 's) Amount (000's) 's) Amount (000's) 's) Biotechnology - 0.01% Gilead Sciences Inc 5.65 %, 12/01/2041 * $ 30 $ 35 $ — $ — $ 30 $ 35 Life Technologies Corp 6.00 %, 03/01/2020 * 55 64 — — 55 64 $ 99 $ — 99 Building Materials - 0.01% CRH America Inc 6.00 %, 09/30/2016 * 55 60 — — 55 60 Holcim US Finance Sarl & Cie SCS 6.00 %, 12/30/2019 (e),* 65 68 — — 65 68 $ 128 $ — 128 Chemicals - 0.01% Eastman Chemical Co 3.60 %, 08/15/2022 * 50 51 — — 50 51 Syngenta Finance NV 3.13 %, 03/28/2022 * 50 51 — — 50 51 $ 102 $ — 102 Commercial Services - 0.00% Verisk Analytics Inc 5.80 %, 05/01/2021 * 35 39 — — 35 39 Computers - 0.01% Hewlett-Packard Co 4.65 %, 12/09/2021 * 65 68 — — 65 68 Distribution & Wholesale - 0.00% Ingram Micro Inc 5.25 %, 09/01/2017 * 10 11 — — 10 11 Diversified Financial Services - 0.07% ABB Treasury Center USA Inc 2.50 %, 06/15/2016 (e),* 70 72 — — 70 72 Ford Motor Credit Co LLC 4.21 %, 04/15/2016 (e),* 200 208 — — 200 208 General Electric Capital Corp 5.30 %, 02/11/2021 * 40 45 — — 40 45 5.88 %, 01/14/2038 * 20 23 — — 20 23 6.00 %, 08/07/2019 * 85 99 — — 85 99 Harley-Davidson Funding Corp 6.80 %, 06/15/2018 (e),* 45 54 — — 45 54 Macquarie Bank Ltd 6.63 %, 04/07/2021 (e),* 30 30 — — 30 30 Macquarie Group Ltd 6.00 %, 01/14/2020 (e),* 35 35 — — 35 35 Merrill Lynch & Co Inc 6.88 %, 04/25/2018 * 70 78 — — 70 78 $ 644 $ — 644 Electric - 0.01% PPL WEM Holdings PLC 3.90 %, 05/01/2016 (e),* 50 52 — — 50 52 Engineering & Construction - 0.01% BAA Funding Ltd 4.88 %, 07/15/2023 (e),* 100 105 — — 100 105 Environmental Control - 0.01% Republic Services Inc 3.55 %, 06/01/2022 * 50 51 — — 50 51 Finance - Mortgage Loan/Banker - 0.07% Fannie Mae 1.25 %, 09/28/2016 * 450 458 — — 450 458 Freddie Mac 3.75 %, 03/27/2019 * 200 231 — — 200 231 $ 689 $ — 689 Food - 0.02 % Delhaize Group SA 5.70 %, 10/01/2040 * 66 55 — — 66 55 Kraft Foods Inc 6.88 %, 01/26/2039 * 55 72 — — 55 72 Woolworths Ltd 4.00 %, 09/22/2020 (e),* 40 43 — — 40 43 $ 170 $ — 170 Forest Products & Paper - 0.01% Georgia-Pacific LLC 7.75 %, 11/15/2029 * 25 33 — — 25 33 Asset Allocation SAM Balanced Combined Account Asset Allocation Portfolio SAM Balanced Portfolio Combined Principal Account Value Principal Portfolio Value Principal Portfolio Value BONDS (continued) Amount (000's) 's) Amount (000's) 's) Amount (000's) 's) Forest Products & Paper (continued) Georgia-Pacific LLC (continued) 8.88 %, 05/15/2031 * $ 35 $ 49 $ — $ — $ 35 $ 49 $ 82 $ — 82 Healthcare - Products - 0.01% Boston Scientific Corp 6.00 %, 01/15/2020 * 40 48 — — 40 48 Covidien International Finance SA 3.20 %, 06/15/2022 * 20 20 — — 20 20 $ 68 $ — 68 Healthcare - Services - 0.02% Cigna Corp 2.75 %, 11/15/2016 * 60 62 — — 60 62 Coventry Health Care Inc 5.45 %, 06/15/2021 * 45 51 — — 45 51 UnitedHealth Group Inc 6.63 %, 11/15/2037 * 40 53 — — 40 53 $ 166 $ — 166 Holding Companies - Diversified - 0.01% LVMH Moet Hennessy Louis Vuitton SA 1.63 %, 06/29/2017 (e),* 75 75 — — 75 75 Insurance - 0.05% Aegon NV 4.63 %, 12/01/2015 * 50 53 — — 50 53 Berkshire Hathaway Inc 3.75 %, 08/15/2021 * 90 96 — — 90 96 CNA Financial Corp 5.75 %, 08/15/2021 * 60 66 — — 60 66 Genworth Financial Inc 7.20 %, 02/15/2021 * 35 33 — — 35 33 Hartford Financial Services Group Inc 5.50 %, 03/30/2020 * 35 36 — — 35 36 MetLife Inc 7.72 %, 02/15/2019 * 25 32 — — 25 32 Nationwide Financial Services Inc 5.38 %, 03/25/2021 (e),* 25 26 — — 25 26 Pacific LifeCorp 6.00 %, 02/10/2020 (e),* 50 55 — — 50 55 Prudential Financial Inc 7.38 %, 06/15/2019 * 85 104 — — 85 104 $ 501 $ — 501 Iron & Steel - 0.00% ArcelorMittal 9.85 %, 06/01/2019 * 35 42 — — 35 42 Media - 0.02 % DIRECTV Holdings LLC / DIRECTV Financing Co Inc 3.80 %, 03/15/2022 * 75 76 — — 75 76 NBCUniversal Media LLC 4.38 %, 04/01/2021 * 25 27 — — 25 27 5.95 %, 04/01/2041 * 25 30 — — 25 30 Time Warner Inc 4.90 %, 06/15/2042 * 25 25 — — 25 25 $ 158 $ — 158 Mining - 0.01% Barrick Gold Corp 3.85 %, 04/01/2022 * 40 41 — — 40 41 Barrick North America Finance LLC 4.40 %, 05/30/2021 * 10 11 — — 10 11 Kinross Gold Corp 5.13 %, 09/01/2021 * 50 51 — — 50 51 Vale Overseas Ltd 5.63 %, 09/15/2019 * 30 33 — — 30 33 $ 136 $ — 136 Miscellaneous Manufacturing - 0.00% Cooper US Inc 5.25 %, 11/15/2012 * 30 30 — — 30 30 Mortgage Backed Securities - 0.12% Citigroup Commercial Mortgage Trust 6.28 %, 12/10/2049 (f),* 50 58 — — 50 58 Commercial Mortgage Pass Through Certificates 3.29 %, 12/10/2044 * 60 61 — — 60 61 5.81 %, 12/10/2049 (f),* 150 175 — — 150 175 FHLMC Multifamily Structured Pass Through Certificates 1.66 %, 11/25/2016 * 175 178 — — 175 178 Asset Allocation SAM Balanced Combined Account Asset Allocation Portfolio SAM Balanced Portfolio Combined Principal Account Value Principal Portfolio Value Principal Portfolio Value BONDS (continued) Amount (000's) 's) Amount (000's) 's) Amount (000's) 's) Mortgage Backed Securities (continued) FHLMC Multifamily Structured Pass Through Certificates (continued) 2.09 %, 03/25/2019 (d) ,(f),* $ 66 $ 67 $ — $ — $ 66 $ 67 2.32 %, 10/25/2018 * 65 67 — — 65 67 2.79 %, 01/25/2022 (f),* 125 130 — — 125 130 JP Morgan Chase Commercial Mortgage Securities Corp 4.17 %, 08/15/2046 * 90 98 — — 90 98 4.39 %, 07/15/2046 (e),* 125 138 — — 125 138 UBS-Barclays Commercial Mortgage Trust 3.53 %, 05/10/2063 (d) ,(g),* 35 36 — — 35 36 WF-RBS Commercial Mortgage Trust 3.43 %, 06/15/2045 (f),* 99 101 — — 99 101 $ 1,109 $ — 1,109 Oil & Gas - 0.03% BP Capital Markets PLC 3.25 %, 05/06/2022 * 50 52 — — 50 52 EQT Corp 4.88 %, 11/15/2021 * 20 20 — — 20 20 Marathon Petroleum Corp 5.13 %, 03/01/2021 * 25 28 — — 25 28 Murphy Oil Corp 4.00 %, 06/01/2022 * 50 51 — — 50 51 Petroleos Mexicanos 4.88 %, 01/24/2022 (e),* 100 108 — — 100 108 Phillips 66 4.30 %, 04/01/2022 (e),* 50 53 — — 50 53 $ 312 $ — 312 Other Asset Backed Securities - 0.04% CenterPoint Energy Transition Bond Co LLC 2.16 %, 10/15/2021 * 100 103 — — 100 103 PSE&G Transition Funding LLC 6.75 %, 06/15/2016 * 250 274 — — 250 274 $ 377 $ — 377 Packaging & Containers - 0.01% Bemis Co Inc 4.50 %, 10/15/2021 * 40 43 — — 40 43 Sonoco Products Co 5.75 %, 11/01/2040 * 50 57 — — 50 57 $ 100 $ — 100 Pharmaceuticals - 0.02% Cardinal Health Inc 1.90 %, 06/15/2017 * 60 61 — — 60 61 Sanofi 4.00 %, 03/29/2021 * 55 61 — — 55 61 Teva Pharmaceutical Finance IV BV 3.65 %, 11/10/2021 * 80 84 — — 80 84 $ 206 $ — 206 Pipelines - 0.02% Enterprise Products Operating LLC 5.25 %, 01/31/2020 * 45 51 — — 45 51 6.50 %, 01/31/2019 * 35 42 — — 35 42 Kinder Morgan Energy Partners LP 5.95 %, 02/15/2018 * 25 29 — — 25 29 Plains All American Pipeline LP / PAA Finance Corp 6.70 %, 05/15/2036 * 65 76 — — 65 76 8.75 %, 05/01/2019 * 15 20 — — 15 20 $ 218 $ — 218 Real Estate - 0.01% Brookfield Asset Management Inc 5.80 %, 04/25/2017 * 30 33 — — 30 33 Dexus Diversified Trust / Dexus Office Trust 5.60 %, 03/15/2021 (e),* 35 36 — — 35 36 $ 69 $ — 69 REITS - 0.01 % Boston Properties LP 3.85 %, 02/02/2023 * 50 51 — — 50 51 ERP Operating LP 4.63 %, 12/15/2021 * 15 16 — — 15 16 Wells Operating Partnership II LP 5.88 %, 04/01/2018 * 60 62 — — 60 62 $ 129 $ — 129 Retail - 0.03% Best Buy Co Inc 3.75 %, 03/15/2016 * 55 54 — — 55 54 Asset Allocation SAM Balanced Combined Account Asset Allocation Portfolio SAM Balanced Portfolio Combined Principal Account Value Principal Portfolio Value Principal Portfolio Value BONDS (continued) Amount (000's) 's) Amount (000's) 's) Amount (000's) 's) Retail (continued) CVS Pass-Through Trust 6.04 %, 12/10/2028 * $ 47 $ 53 $ — $ — $ 47 $ 53 8.35 %, 07/10/2031 (e),* 9 13 — — 9 13 Darden Restaurants Inc 6.20 %, 10/15/2017 * 65 75 — — 65 75 Gap Inc/The 5.95 %, 04/12/2021 * 45 47 — — 45 47 Macy's Retail Holdings Inc 3.88 %, 01/15/2022 * 20 21 — — 20 21 Wal-Mart Stores Inc 5.25 %, 09/01/2035 * 15 18 — — 15 18 Wesfarmers Ltd 2.98 %, 05/18/2016 (e),* 30 31 — — 30 31 Yum! Brands Inc 6.88 %, 11/15/2037 * 10 13 — — 10 13 $ 325 $ — 325 Savings & Loans - 0.01% Nationwide Building Society 6.25 %, 02/25/2020 (e),* 100 108 — — 100 108 Santander Holdings USA Inc/PA 4.63 %, 04/19/2016 * 15 14 — — 15 14 $ 122 $ — 122 Software - 0.00% Fiserv Inc 3.13 %, 06/15/2016 * 30 31 — — 30 31 Sovereign - 0.04% Banco Nacional de Desenvolvimento Economico e Social 5.50 %, 07/12/2020 (e),* 100 113 — — 100 113 Brazilian Government International Bond 4.88 %, 01/22/2021 * 100 116 — — 100 116 Mexico Government International Bond 3.63 %, 03/15/2022 * 100 106 — — 100 106 $ 335 $ — 335 Telecommunications - 0.03% AT&T Inc 5.35 %, 09/01/2040 * 50 57 — — 50 57 6.30 %, 01/15/2038 * 10 13 — — 10 13 Deutsche Telekom International Finance BV 8.75 %, 06/15/2030 (f),* 20 28 — — 20 28 Motorola Solutions Inc 3.75 %, 05/15/2022 * 50 49 — — 50 49 Verizon Communications Inc 4.60 %, 04/01/2021 * 20 23 — — 20 23 8.95 %, 03/01/2039 * 25 41 — — 25 41 Vivendi SA 6.63 %, 04/04/2018 (e),* 25 28 — — 25 28 $ 239 $ — 239 TOTAL BONDS $ 8,378 $ — $ 8,378 MUNICIPAL BONDS - 0.02% California - 0.01% State of California 6.65 %, 03/01/2022 * $ 45 $ 55 $ — $ — $ 45 $ 55 Georgia - 0.01% Municipal Electric Authority of Georgia 6.64 %, 04/01/2057 * 25 29 — — 25 29 6.66 %, 04/01/2057 * 40 46 — — 40 46 $ 75 $ — $ 75 Illinois - 0.00% Chicago Transit Authority 6.20 %, 12/01/2040 * 30 33 — — 30 33 City of Chicago IL O'Hare International Airport Revenue 6.40 %, 01/01/2040 * 10 13 — — 10 13 $ 46 $ — $ 46 New York - 0.00% City of New York NY 5.97 %, 03/01/2036 * 25 31 — — 25 31 Asset Allocation SAM Balanced Combined Account Asset Allocation Portfolio SAM Balanced Portfolio Combined Principal Account Value Principal Portfolio Value Principal Portfolio Value MUNICIPAL BONDS (continued) Amount (000's) 's) Amount (000's) 's) Amount (000's) 's) New York (continued) New York City Transitional Finance Authority Future Tax Secured Revenue 5.27 %, 05/01/2027 * $ 25 $ 29 $ — $ — $ 25 $ 29 $ 60 $ — $ 60 TOTAL MUNICIPAL BONDS $ 236 $ — $ 236 U.S. GOVERNMENT & GOVERNMENT AGENCY OBLIGATIONS - 1.93% Federal Home Loan Mortgage Corporation (FHLMC) - % 2.43 %, 01/01/2036 (f) ,(h),* $ 145 $ 154 $ — $ — $ 145 $ 154 2.48 %, 01/01/2037 (f) ,(h),* 188 199 — — 188 199 2.59 %, 03/01/2037 (f) ,(h),* 190 202 — — 190 202 3.50 %, 07/01/2042 (h) ,(i),* 715 750 — — 715 750 4.00 %, 12/01/2041 (h),* 112 119 — — 112 119 5.00 %, 10/01/2040 (h),* 266 287 — — 266 287 6.00 %, 08/01/2037 (h),* 87 95 — — 87 95 6.00 %, 11/01/2037 (h),* 59 64 — — 59 64 6.50 %, 09/01/2036 (h),* 112 126 — — 112 126 7.50 %, 05/01/2035 (h),* 15 19 — — 15 19 8.00 %, 08/01/2032 (h),* 16 20 — — 16 20 8.50 %, 08/01/2031 (h),* 17 21 — — 17 21 12.00 %, 07/01/2013 (h),* 1 1 — — 1 1 $ 2,057 $ — $ 2,057 Federal National Mortgage Association (FNMA) - 0.40% 2.33 %, 05/01/2035 (f) , (h),* 80 85 — — 80 85 4.00 %, 11/01/2041 (h),* 84 90 — — 84 90 4.00 %, 12/01/2041 (h),* 338 361 — — 338 361 4.50 %, 09/01/2022 (h),* 102 109 — — 102 109 4.50 %, 08/01/2040 (h),* 45 49 — — 45 49 4.50 %, 07/01/2041 (h),* 503 546 — — 503 546 4.50 %, 07/01/2041 (h),* 228 246 — — 228 246 4.50 %, 08/01/2041 (h),* 62 68 — — 62 68 4.50 %, 10/01/2041 (h),* 109 118 — — 109 118 4.88 %, 07/01/2039 (f) , (h),* 101 109 — — 101 109 5.00 %, 04/01/2039 (h),* 58 64 — — 58 64 5.00 %, 03/01/2041 (h),* 317 347 — — 317 347 5.00 %, 07/01/2041 (h) , (i),* 475 514 — — 475 514 5.50 %, 05/01/2037 (h),* 341 376 — — 341 376 5.50 %, 02/01/2038 (h),* 319 350 — — 319 350 6.00 %, 01/01/2038 (h),* 175 193 — — 175 193 6.50 %, 12/01/2032 (h),* 105 120 — — 105 120 7.00 %, 04/01/2023 (h),* 1 1 — — 1 1 7.50 %, 08/01/2037 (h),* 30 36 — — 30 36 8.00 %, 04/01/2033 (h),* 15 19 — — 15 19 8.50 %, 09/01/2039 (h),* 15 19 — — 15 19 $ 3,820 $ — $ 3,820 Government National Mortgage Association (GNMA) - % 3.50 %, 08/01/2042 (i),* 255 272 — — 255 272 4.00 %, 07/01/2042 (i),* 500 546 — — 500 546 4.00 %, 07/01/2042 * 480 524 — — 480 524 4.50 %, 04/15/2039 * 124 136 — — 124 136 4.50 %, 08/15/2039 * 94 102 — — 94 102 $ 1,580 $ — $ 1,580 U.S. Treasury - 0.91% 0.50 %, 11/15/2013 * 785 787 — — 785 787 0.50 %, 08/15/2014 * 1,150 1,154 — — 1,150 1,154 0.88 %, 11/30/2016 * 1,340 1,353 — — 1,340 1,353 1.25 %, 10/31/2015 * 667 684 — — 667 684 1.75 %, 03/31/2014 * 1,070 1,096 — — 1,070 1,096 2.25 %, 01/31/2015 * 1,221 1,279 — — 1,221 1,279 2.25 %, 03/31/2016 * 230 245 — — 230 245 3.00 %, 09/30/2016 * 560 616 — — 560 616 3.13 %, 11/15/2041 * 70 75 — — 70 75 3.50 %, 02/15/2039 * 700 810 — — 700 810 3.88 %, 08/15/2040 * 380 468 — — 380 468 5.25 %, 11/15/2028 * 100 141 — — 100 141 $ 8,708 $ — $ 8,708 U.S. Treasury Bill - 0.23% 0.08 %, 08/02/2012 (j),* 510 510 — — 510 510 0.11 %, 10/04/2012 (j),* 500 500 — — 500 500 0.13 %, 11/29/2012 (j),* 1,200 1,199 — — 1,200 1,199 Asset Allocation SAM Balanced Combined Account Asset Allocation Portfolio SAM Balanced Portfolio Combined U.S. GOVERNMENT & GOVERNMENT AGENCY Principal Account Value Principal Portfolio Value Principal Portfolio Value OBLIGATIONS (continued) Amount (000's) 's) Amount (000's) 's) Amount (000's) 's) U.S. Treasury Bill (continued) 0.14%, 08/30/2012 (j),* $ 20 $ 20 $ — $ — $ 20 $ 20 $ 2,229 $ — $ 2,229 TOTAL U.S. GOVERNMENT & GOVERNMENT AGENCY OBLIGATIONS $ 18,394 $ — $ 18,394 Asset Allocation SAM Balanced Combined Account Asset Allocation Portfolio SAM Balanced Portfolio Combined Maturity Account Value Maturity Portfolio Value Maturity Portfolio Value REPURCHASE AGREEMENTS - 0.20% Amount (000's) 's) Amount (000's) 's) Amount (000's) 's) Banks - 0.20 % Investment in Joint Trading Account; Credit Suisse $ 552 $ 552 — — $ 552 $ 552 Repurchase Agreement; 0.15% dated 06/30/2012 maturing 07/02/2012 (collateralized by US Government Securities; $ 563,022 ; 0.00%; dated 02/15/13 - 05/15/37) * Investment in Joint Trading Account; Deutsche Bank 274 274 — — 274 274 Repurchase Agreement; 0.15% dated 06/30/2012 maturing 07/02/2012 (collateralized by US Government Securities; $ 279,063 ; 0.00% - 5.38%; dated 09/15/12 - 05/15/19) * Investment in Joint Trading Account; JP Morgan Repurchase 480 480 — — 480 480 Agreement; 0.12% dated 06/30/2012 maturing 07/02/2012 (collateralized by US Government Securities; $489,585; 0.00% - 1.00%; dated 09/26/12 - 06/29/17) * Investment in Joint Trading Account; Merrill Lynch 585 585 — — 585 585 Repurchase Agreement; 0.13% dated 06/30/2012 maturing 07/02/2012 (collateralized by US Government Securities; $ 596,888 ; 0.00% - 6.00%; dated 08/10/12 - 11/07/36) * $ 1,891 $ — 1,891 TOTAL REPURCHASE AGREEMENTS $ 1,891 $ — $ 1,891 Total Investments $ $ $ Liabilities in Excess of Other Assets, Net - (0.20)% $ ) $ ) $ ) TOTAL NET ASSETS - 100.00% $ $ $ * The security will be disposed of in order to meet the investment objectives and strategies of the Acquiring Account. (a) Affiliated Security (b) Non-Income Producing Security (c) Security is Illiquid (d) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value of these securities totaled $103 or 0.01% of net assets. (e) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Unless otherwise indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $1,865 or 0.20% of net assets. (f) Variable Rate. Rate shown is in effect at June 30, 2012. (g) Security purchased on a when-issued basis. (h) This entity was put into conservatorship by the US Government in 2008. See Notes to Financial Statements for additional information. (i) Security was purchased in a "to-be-announced" ("TBA") transaction. See Notes to Financial Statements for additional information. (j) Rate shown is the discount rate of the original purchase. Portfolio Summary (unaudited) Asset Allocation SAM Balanced Combined Portfolio Sector Account Portfolio Domestic Equity Funds 0.00 % 50.18 % 47.22 % Fixed Income Funds 0.00 % 35.13 % 33.07 % Government 21.25 % 0.00 % 1.25 % Financial 15.68 % 0.00 % 0.92 % Mortgage Securities 15.23 % 0.00 % 0.90 % Consumer, Non-cyclical 12.33 % 0.00 % 0.73 % International Equity Funds 0.00 % 10.62 % 9.99 % Technology 6.84 % 0.00 % 0.40 % Communications 5.87 % 0.00 % 0.35 % Energy 5.79 % 0.00 % 0.34 % Industrial 5.66 % 0.00 % 0.33 % Consumer, Cyclical 5.25 % 0.00 % 0.31 % Specialty Funds 0.00 % 4.11 % 3.87 % Exchange Traded Funds 2.64 % 0.00 % 0.16 % Basic Materials 2.40 % 0.00 % 0.14 % Utilities 2.24 % 0.00 % 0.13 % Asset Backed Securities 0.67 % 0.00 % 0.04 % Diversified 0.37 % 0.00 % 0.02 % Revenue 0.26 % 0.00 % 0.02 % General Obligation 0.16 % 0.00 % 0.01 % Liabilities in Excess of Other Assets, Net (2.64 )% (0.04 )% (0.20 )% TOTAL NET ASSETS 100.00 % 100.00 % 100.00 % Asset Allocation Account Foreign Currency Contracts Foreign Currency Purchase Net Unrealized Contracts Counterparty Delivery Date Contracts to Accept In Exchange For Value Appreciation/(Depreciation) Australian Dollar * Deutsche Bank AG 07/19/2012 760,987 $ 773 $ 778 $ 5 British Pound * Goldman Sachs & Co 07/19/2012 88,248 139 138 (1 ) British Pound * UBS AG 07/19/2012 112,983 178 177 (1 ) Canadian Dollar * Goldman Sachs & Co 07/19/2012 150,331 147 148 1 Euro * Deutsche Bank AG 07/19/2012 437,864 555 554 (1 ) Israeli Shekel * Royal Bank of Scotland PLC 07/19/2012 259,664 67 66 (1 ) Japanese Yen * UBS AG 07/19/2012 138,117,548 1,748 1,728 (20 ) Singapore Dollar * JP Morgan Securities 07/19/2012 115,351 91 91 — Singapore Dollar * UBS AG 07/19/2012 63,637 50 50 — Swiss Franc * UBS AG 07/19/2012 189,410 200 200 — Total $ (18 ) Foreign Currency Sale Net Unrealized Contracts Counterparty Delivery DateContracts to Deliver In Exchange For Value Appreciation/(Depreciation) Euro * Goldman Sachs & Co 07/19/2012 60,218 $ 75 $ 76 $ (1 ) Hong Kong Dollar * Bank of New York Mellon 07/19/2012 3,837,801 495 495 — Japanese Yen * Goldman Sachs & Co 07/19/2012 25,934,394 324 325 (1 ) Mexican Peso * Royal Bank of Scotland PLC 07/19/2012 1,169,188 85 87 (2 ) Norwegian Krone * JP Morgan Securities 07/19/2012 566,136 95 95 — Total $ (4 ) All dollar amounts are shown in thousands (000's) Asset Allocation Account Futures Contracts Unrealized Type Long/Short Contracts Notional Value Market Value Appreciation/(Depreciation) CAC 40 10 Euro; July 2012 * Long 49 $ 1,888 $ 1,979 $ 91 eMini MSCI Emerging Market; September 2012 * Short 17 769 803 (34 ) Euro Bund 10 Year Bund; September 2012 * Short 6 1,087 1,070 17 Euro Stoxx 50; September 2012 * Long 42 1,139 1,199 60 FTSE 100; September 2012 * Long 4 340 346 6 FTSE MIB Index; September 2012 * Short 2 166 181 (15 ) Hang Seng Index; July 2012 * Short 3 371 376 (5 ) MSCI Singapore Index; July 2012 * Long 3 154 157 3 S&P 500 Emini; September 2012 * Long 20 1,308 1,356 48 SPI 200; September 2012 * Long 7 731 727 (4 ) TOPIX Index; September 2012 * Long 22 1,972 2,117 145 US 10 Year Note; September 2012 * Short 18 2,397 2,401 (4 ) US 2 Year Note; September 2012 * Short 1 220 220 — US 5 Year Note; September 2012 * Short 59 7,299 7,314 (15 ) US Ultra Bond; September 2012 * Long 10 1,640 1,668 28 Yen Denom Nikkei; September 2012 * Long 5 264 285 21 Total $ 342 All dollar amounts are shown in thousands (000's) SAM Balanced Portfolio December 31, December 31, Affiliated Securities Purchases Purchases Sales Sales June 30, 2012 June 30, 2012 Shares Cost Shares Cost Shares Proceeds Shares Cost Diversified International Account 6,439,084 $ 74,392 1,078 $ 13 147,152 $ 1,757 6,293,010 $ 71,987 Equity Income Account 10,271,484 127,228 — — 2,246,993 37,131 8,024,491 95,427 Global Diversified Income Fund 1,314,653 17,486 28,056 374 335,176 4,442 1,007,533 13,378 Global Multi-Strategy Fund 1,225,319 12,272 1,056,890 10,777 — — 2,282,209 23,049 Global Real Estate Securities Fund 775,693 5,696 561,321 4,160 — — 1,337,014 9,856 Government & High Quality Bond 10,144,265 100,552 11,794 130 642,763 7,097 9,513,296 94,107 Account High Yield Fund 3,467,376 24,233 130,023 979 1,051,508 7,958 2,545,891 17,272 Income Account 11,008,470 106,498 1,560,779 17,345 — — 12,569,249 123,843 Inflation Protection Fund 352,351 2,838 18,514 165 69,407 606 301,458 2,441 International Emerging Markets 1,245,489 15,719 — — 464,461 7,075 781,028 7,485 Account LargeCap Blend Fund II 2,547,044 23,947 33,204 330 — — 2,580,248 24,277 LargeCap Growth Account 3,350,988 32,441 3,024 48 32,249 509 3,321,763 32,138 LargeCap Growth Fund II 3,423,446 20,226 57,425 465 149,638 1,258 3,331,233 19,426 LargeCap Value Account 967,815 25,006 19,372 497 — — 987,187 25,503 LargeCap Value Fund III 3,232,765 35,252 — — 162,468 1,692 3,070,297 33,474 MidCap Blend Account 633,263 18,697 25,543 1,110 — — 658,806 19,807 MidCap Growth Fund III 313,284 3,137 3,065 34 39,384 431 276,965 2,776 Preferred Securities Fund 2,047,107 14,968 59,820 590 673,504 6,656 1,433,423 9,518 Principal Capital Appreciation 3,041,156 51,963 — — 69,172 1,563 2,971,984 50,495 Account Real Estate Securities Account 292,999 2,403 4,196 64 297,195 4,713 — — Short-Term Income Account 6,518,160 16,036 5,891,498 15,288 — — 12,409,658 31,324 SmallCap Growth Fund I 2,376,243 24,227 12,626 139 16,263 187 2,372,606 24,187 SmallCap Value Fund II 1,053,640 10,461 2,178 21 80,401 781 975,417 9,661 Small-MidCap Dividend Income Fund 1,569,456 15,487 17,811 186 17,915 189 1,569,352 15,493 $ 781,165 $ 52,715 $ 84,045 $ 756,924 Realized Gain/Loss Realized Gain from Income on Investments Other Investment Companies Diversified International Account $ — $ (661 ) $ — Equity Income Account — 5,330 — Global Diversified Income Fund 435 (40 ) — Global Multi-Strategy Fund — — — Global Real Estate Securities Fund 50 — — Government & High Quality Bond Account — 522 — High Yield Fund 891 18 — Income Account — — — Inflation Protection Fund 6 44 — International Emerging Markets Account — (1,159 ) — LargeCap Blend Fund II — — — LargeCap Growth Account — 158 — LargeCap Growth Fund II — (7 ) — LargeCap Value Account — — — LargeCap Value Fund III — (86 ) — MidCap Blend Account — — — MidCap Growth Fund III — 36 — Preferred Securities Fund 534 616 — Principal Capital Appreciation Account — 95 — Real Estate Securities Account — 2,246 — Short-Term Income Account — — — SmallCap Growth Fund I — 8 — SmallCap Value Fund II — (40 ) — Small-MidCap Dividend Income Fund 299 9 — $ 2,215 $ 7,089 $ — All dollar amounts are shown in thousands (000's) PRO FORMA NOTES TO FINANCIAL STATEMENTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. June 30, 2012 (unaudited) 1. Description of the Funds Asset Allocation Account and SAM Balanced Portfolio are series of Principal Variable Contracts Funds, Inc. (the “Fund”). The Fund is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. 2. Basis of Combination On December 11, 2012, the Board of Directors of Principal Variable Contracts Funds, Inc., Asset Allocation Account approved an Agreement and Plan of Reorganization (the “Reorganization”) whereby, SAM Balanced Portfolio will acquire all the assets of Asset Allocation Account subject to the liabilities of such fund, in exchange for a number of shares equal to the pro rata net assets of SAM Balanced Portfolio. The Reorganization will be accounted for as a taxable reorganization of investment companies. The pro forma combined financial statements are presented for the information of the reader and may not necessarily be representative of what the actual combined financial statements would have been had the Reorganization occurred at June 30, 2012. The unaudited pro forma schedules of investments and statements of assets and liabilities reflect the financial position of Asset Allocation Account and SAM Balanced Portfolio at June 30, 2012. The unaudited pro forma statements of operations reflect the results of operations of Asset Allocation Account and SAM Balanced Portfolio for the twelve months ended June 30, 2012. The statements have been derived from the Accounts’ respective books and records utilized in calculating daily net asset value at the dates indicated above for Asset Allocation Account and SAM Balanced Portfolio under U.S. generally accepted accounting principles. Results of operations of SAM Balanced Portfolio for pre-combination periods will not be restated. SAM Balanced Portfolio will be the surviving entity for accounting purposes. Principal Management Corporation will pay all expenses and out-of-pocket fees incurred in connection with the Reorganization, including printing, mailing, and legal fees. These expenses and fees are expected to total $28,000. Asset Allocation Account will pay trading costs associated with disposing of portfolio securities. Principal Management Corporation has agreed to reimburse Asset Allocation for a portion of these expenses. The net of the trading costs are estimated to be $23,000 for Asset Allocation Account. The estimated gain on the sale of the securities would be $2,566,000 ($0.57 per share) for Asset Allocation Account on a U.S. GAAP basis. The pro forma schedules of investments and statements of assets and liabilities and operations should be read in conjunction with the historical financial statements of the Funds incorporated by reference in the Statements of Additional Information. 3. Significant Accounting Policies The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. SAM Balanced Portfolio invests in combinations of other series of Principal Variable Contracts Funds, Inc. and Principal Funds, Inc. (the “Underlying Funds”). Investments in the Underlying Funds are valued at the closing net asset value per share of each Underlying Fund on the day of valuation. Asset Allocation Account values securities for which market quotations are readily available at market value, which is determined using the last reported sale price. If no sales are reported, as is regularly the case for some securities traded over-the-counter, securities are valued using the last reported bid price, an evaluated bid price or, in the case of certain credit default swaps, a mean price provided by a pricing service. Pricing services use modeling techniques that incorporate security characteristics such as current quotations by broker/dealers, coupon, maturity, quality, type of issue, trading characteristics, other yield and risk factors, and other market conditions to determine an evaluated bid price. When reliable market quotations are not considered to be readily available, which may be the case, for example, with respect to restricted securities, certain debt securities, preferred stocks and foreign securities, the investments are valued at their fair value as determined in good faith by Principal Management Corporation (the “Manager”) under procedures established and periodically reviewed by the Fund’s Board of Directors. PRO FORMA NOTES TO FINANCIAL STATEMENTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. June 30, 2012 (unaudited) 3. Significant Accounting Policies (Continued) The value of foreign securities used in computing the net asset value per share is generally determined as of the close of the foreign exchange where the security is principally traded. Events that occur after the close of the applicable foreign market or exchange but prior to the calculation of the account’s net asset value are ordinarily not reflected in the account’s net asset value. If the Manager reasonably believes events that occur after the close of the applicable foreign market or exchange but prior to the calculation of the account’s net asset value will materially affect the value of a foreign security, then the security is valued at its fair value as determined in good faith by the Manager under procedures established and periodically reviewed by the Fund’s Board of Directors. Many factors are reviewed in the course of making a good faith determination of a security’s fair value, including, but not limited to, price movements in ADRs, futures contracts, industry indices, general indices and foreign currencies. To the extent each account invests in foreign securities listed on foreign exchanges which trade on days on which the account does not determine its net asset value, for example weekends and other customary national U.S. holidays, each account’s net asset value could be significantly affected on days when shareholders cannot purchase or redeem shares. Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any given point in time, sometimes referred to as a "local" price and a "premium" price. The premium price is often a negotiated price, which may not consistently represent a price at which a specific transaction can be effected. It is the policy of the Accounts to value such securities at prices at which it is expected those shares may be sold, and the Manager or any sub-advisor is authorized to make such determinations subject to such oversight by the Fund’s Board of Directors as may occasionally be necessary. Short-term securities purchased with less than 60 days until maturity are valued at amortized cost, which approximates market. Other mutual funds are valued at the funds’ net asset value. Under the amortized cost method, a security is valued by applying a constant yield to maturity of the difference between the principal amount due at maturity and the cost of the security to the account. Currency Translation. Foreign holdings are translated to U.S. dollars using the exchange rate at the daily close of the New York Stock Exchange. The identified cost of the account holdings is translated at approximate rates prevailing when acquired. Income and expense amounts are translated at approximate rates prevailing when received or paid, with daily accruals of such amounts reported at approximate rates prevailing at the date of valuation. Since the carrying amount of the foreign securities is determined based on the exchange rate and market values at the close of the period, it is not practicable to isolate that portion of the results of operations arising as a result of changes in the foreign exchange rates from the fluctuations arising from changes in the market prices of securities during the period. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between trade and settlement dates on security transactions, and the difference between the amount of dividends and foreign withholding taxes recorded on the books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies arise from changes in the exchange rate relating to assets and liabilities, other than investments in securities, purchased and held in non-U.S. denominated currencies. Federal Income Taxes. No provision for federal income taxes is considered necessary because each account is qualified as a “regulated investment company” under the Internal Revenue Code and intends to distribute each year substantially all of its net investment income and realized capital gains to shareholders. The Accounts evaluate tax positions taken or expected to be taken in the course of preparing the Accounts’ tax returns to determine whether it is “more likely than not” that each tax position would be sustained upon examination by a taxing authority based on the technical merits of the position. Tax positions not deemed to meet the more likely than not threshold would be recorded as a tax benefit or expense in the current year. During the period ended June 30, 2012, the Accounts did not record any such tax benefit or expense in the accompanying financial statements. The statute of limitations remains open to examine the Accounts’ U.S. tax returns filed for the fiscal years from 2008-2011. No examinations are in progress or anticipated at this time. PRO FORMA NOTES TO FINANCIAL STATEMENTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. June 30, 2012 (unaudited) 4. Operating Policies Foreign Currency Contracts. Asset Allocation Account may be subject to foreign currency exchange rate risk in the normal course of pursuing such Account’s investment objectives. The Account may use foreign currency contracts to gain exposure to, or hedge against changes in the value of foreign currencies. The Account enters into forward contracts to purchase and sell foreign currencies at a specified future date at a fixed exchange rate. Forward foreign currency contracts are valued at the forward rate, and are marked-to- market daily. The change in market value is recorded by the Account as an unrealized gain or loss. When the contract is closed, the Account records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The use of forward foreign currency contracts does not eliminate the fluctuations in underlying prices of the Accounts’ portfolio securities, but it does establish a rate of exchange that can be achieved in the future. Although forward foreign currency contracts limit the risk of loss due to a decline in the value of the hedged currency, they also limit any potential gain that might result should the value of the currency increase. In addition, the Account could be exposed to risks if the counterparties to the contracts are unable to meet the terms of their contracts or if the value of the currency changes unfavorably to the U.S. dollar. The foreign currency contracts outstanding as of June 30, 2012 are included in the schedule of investments. Futures Contracts. Asset Allocation Account is subject to equity price risk, interest rate risk, and foreign currency exchange rate risk in the normal course of pursuing their investment objectives. The Account may enter into futures contracts to hedge against changes in or to gain exposure to, change in the value of equities, interest rates and foreign currencies. Initial margin deposits are made by cash deposits or segregation of specific securities as may be required by the exchange on which the transaction was conducted. Pursuant to the contracts, an account agrees to receive from or pay to the broker, an amount of cash equal to the daily fluctuation in the value of the contract. Such receipts or payments are known as “variation margin” and are recorded by the account as a variation margin receivable or payable on futures contracts. During the period the futures contracts are open, daily changes in the value of the contracts are recognized as unrealized gains or losses. These unrealized gains or losses are included as a component of net unrealized appreciation (depreciation) of investments on the statements of assets and liabilities. When the contracts are closed, the account recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the account’s cost basis in the contract. There is minimal counterparty credit risk to the Account because futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Illiquid Securities. Illiquid securities generally cannot be sold or disposed of in the ordinary course of business (within seven calendar days) at approximately the value at which each of the Accounts has valued the investments. This may have an adverse effect on the Accounts’ ability to dispose of particular illiquid securities at fair market value and may limit each of the Accounts’ ability to obtain accurate market quotations for purposes of valuing the securities. Information regarding illiquid securities is included with footnote designations in the schedule of investments. Joint Trading Account. Asset Allocation Account may, pursuant to an exemptive order issued by the Securities and Exchange Commission, transfer uninvested funds into a joint trading account. The order permits the participating accounts’ cash balances to be deposited into a single joint account along with the cash of other registered investment companies managed by the Manager. These balances may be invested in one or more short-term instruments or repurchase agreements that are collateralized by U.S. government securities. Earnings from the joint trading account are allocated to the Account based on its pro rata participating ownership interest in the joint trading account. Repurchase Agreements. Asset Allocation Account may invest in repurchase agreements that are fully collateralized, typically by U.S. government or U.S. government agency securities. It is the Accounts’ policy that its custodian takes possession of the underlying collateral securities. The fair value of the collateral is at all times at least equal to the total amount of the repurchase obligation. In the event of default on the obligation to repurchase, the Accounts have the right to liquidate the collateral and apply the proceeds in satisfaction of the obligation. In the event the seller of a repurchase agreement defaults, the Account could experience delays in the realization of the collateral. Restricted Securities. Asset Allocation Account may invest in securities that are subject to legal or contractual restrictions on resale. These securities generally may be resold in transactions exempt from registration or to the public if the securities are registered. Disposal of these securities may involve time-consuming negotiations and expense, and prompt sale at an acceptable price may be difficult. Information regarding restricted securities is included with footnote designations in the schedule of investments. PRO FORMA NOTES TO FINANCIAL STATEMENTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. June 30, 2012 (unaudited) 4. Operating Policies (Continued) To Be Announced Securities. Asset Allocation Account may trade portfolio securities on a “to-be-announced” (“TBA”) or when- issued basis. In a TBA or when-issued transaction, the account commits to purchase or sell securities for which all specific information is not known at the time of the trade. Securities purchased on a TBA or when-issued basis are not settled until they are delivered to the account, normally 15 to 30 days later. These transactions are subject to market fluctuations and their current value is determined in the same manner as for other portfolio securities. The value of the securities purchased on a TBA or when-issued basis is identified as such in the accounts’ schedule of investments. U.S. Government Agencies or Government-Sponsored Enterprises. Asset Allocation Account may invest in U.S. Government agencies or government-sponsored enterprises. U.S. Government securities are obligations of, and in certain cases, guaranteed by, the U.S. Government or its agencies. The U.S. Government does not guarantee the net asset value of the Accounts’ shares. Some U.S. Government securities such as treasury bills, notes and bonds, and securities guaranteed by the Government National Mortgage Association (“GNMA”) are supported by the full faith and credit of the U.S. Government. Other securities, such as those of the Federal Home Loan Bank are supported by the right of the issuer to borrow from the U.S. Department of the Treasury. Still other securities, such as those of the Federal National Mortgage Association (“FNMA”) are supported by the discretionary authority of the U.S. Government to purchase the agency’s obligations. Government related guarantors (those not backed by the full faith and credit of the United States Government) include FNMA and the Federal Home Loan Mortgage Corporation (“FHLMC”). FNMA is a government sponsored corporation the common stock of which is owned entirely by private stockholders. FNMA purchases conventional residential mortgages from a list of approved seller/servicers which include state and federally chartered savings and loan associations, mutual savings banks, commercial banks, credit unions, and mortgage bankers. Pass-through securities issued by FNMA are guaranteed as to the timely payment of principal and interest by FNMA, but are not backed by the full faith and credit of the U.S. Government. FHLMC issues Participation Certificates which are pass-thorough securities, each representing an undivided interest in a pool of residential mortgages. FHLMC guarantees the timely payment of interest and ultimate collection of principal, but Participation Certificates are not backed by the full faith and credit of the U.S. Government. PRO FORMA NOTES TO FINANCIAL STATEMENTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. June 30, 2012 (unaudited) 4. Operating Policies (Continued) Derivatives. The following tables provide information about where in the statements of assets and liabilities and statements of operations information about derivatives can be found (amounts shown in thousands): Asset Derivatives June 30, 2012 Liability Derivatives June 30, 2012 Derivatives not accounted for Fair Fair as hedging instruments Statement of Assets and Liabilities Location Value Statement of Assets and Liabilities Location Value Asset Allocation Account Equity contracts Receivables, Net Assets Consist of Net unrealized $ 374 * Payables, Net Assets Consist of Net unrealized $ 58 * appreciation (depreciation) of investments appreciation (depreciation) of investments Foreign exchange contracts Receivables $ 6 Payables $ 28 Interest rate contracts Receivables, Net Assets Consist of Net unrealized $ 45 * Payables, Net Assets Consist of Net unrealized $ 19 * appreciation (depreciation) of investments appreciation (depreciation) of investments Total $ $ *Includes cumulative unrealized appreciation/depreciation of futures contracts as shown in the schedules of investments. Only the portion of the unrealized appreciation/depreciation not yet cash settled is shown in the statements of assets and liabilities as variation margin. Change in Unrealized Derivatives not accounted for Location of Gain or (Loss) on Derivatives Realized Gain or (Loss) on Derivatives Appreciation/(Depreciation) of as hedging instruments Recognized in Operations Recognized in Operations Derivatives Recognized in Operations Asset Allocation Account Commodity contracts Net realized gain (loss) from Futures $ (32 ) $ — contracts/Change in unrealized appreciation/(depreciation) of Futures contracts Equity contracts Net realized gain (loss) from Futures $ 363 $ 314 contracts/Change in unrealized appreciation/(depreciation) of Futures contracts Foreign exchange contracts Net realized gain (loss) from Foreign $ 204 $ (71 ) currency transactions/Change in unrealized appreciation/(depreciation) of Translation of assets and liabilities in foreign currencies Interest rate contracts Net realized gain (loss) from Futures $ (77 ) $ 45 contracts/Change in unrealized appreciation/(depreciation) of Futures contracts Total $ $ Long equity futures contracts are used to obtain market exposure for the cash balances that are maintained by certain of the Accounts and the notional values of the futures contracts will vary in accordance with the changing cash balances. Long and short U.S. Treasury futures contracts are used to obtain interest rate exposure in order to manage duration of Asset Allocation Account and Short-Term Income Account. The notional values of the futures contracts will vary in accordance with changing duration of these accounts. The level of derivative activity disclosed in the schedules of investments is representative of the level of derivative activity used in the Accounts throughout the period ended June 30, 2012. PRO FORMA NOTES TO FINANCIAL STATEMENTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. June 30, 2012 (unaudited) 5. Fair Value Fair value is defined as the price that the Accounts would receive upon selling a security in a timely transaction to an independent buyer in the principal or most advantageous market of the security at the measurement date. In determining fair value, the Accounts use various valuation approaches, including market, income and/or cost approaches. A hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the Accounts. Unobservable inputs are inputs that reflect the Accounts own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1 – Quoted prices are available in active markets for identical securities as of the reporting date. The type of securities included in Level 1 includes listed equities and listed derivatives. Level 2 – Other significant observable inputs (including quoted prices for similar investments, interest rates, prepayments speeds, credit risk, etc.). Investments which are generally included in this category include corporate bonds, senior floating rate interests, and municipal bonds. Level 3 – Significant unobservable inputs (including the Accounts’ assumptions in determining the fair value of investments). Investments which are generally included in this category include certain corporate bonds and certain mortgage backed securities. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the market place, and other characteristics particular to the transaction. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised by the Accounts in determining fair value is greatest for instruments categorized in Level 3. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes the level in the fair value hierarchy within which the fair value measurement in its entirety falls is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Fair value is a market based measure considered from the perspective of a market participant who holds the asset rather than an entity specific measure. Therefore, even when market assumptions are not readily available, the Account’s own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date. The Accounts use prices and inputs that are current as of the measurement date. Investments which are generally included in the Level 3 category are primarily valued using quoted prices from brokers and dealers participating in the market for these investments. These investments are classified as Level 3 investments due to the lack of market transparency and market corroboration to support these quoted prices. Valuation models may be used as the pricing source for other investments classified as Level 3. Valuation models rely on one or more significant unobservable inputs such as prepayment rates, probability of default, or loss severity in the event of default. Significant increases in any of those inputs in isolation would result in a significantly lower fair value measurement. The fair values of these investments are dependent on economic, political and other considerations. The values of the investments may be affected by significant changes in the economic conditions, changes in government policies, and other factors (e.g., natural disasters, accidents, conflicts, etc.). Fair value of these investments is determined in good faith by the Manager under procedures established and periodically reviewed by the Fund’s Board of Directors. The Manager has established a Valuation Committee of senior officers and employees, with the responsibility of overseeing the pricing and valuation of all securities, including securities where market quotations are not readily available. The Valuation Committee meets monthly and reports directly to the Board of Directors. The Pricing Group who reports to the Valuation Committee relies on the established Pricing Policies to determine fair valuation. Included in the Pricing Policies is an overview of the approved valuation technique established for each asset class. The Pricing Group will consider all appropriate information available when determining fair valuation. PRO FORMA NOTES TO FINANCIAL STATEMENTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. June 30, 2012 (unaudited) 5. Fair Value (Continued) The Pricing Group relies on externally provided valuation inputs to determine the value of Level 3 securities. Security values are updated as new information becomes available. Valuation data and changes in valuation amounts are reviewed on a daily basis based on specified criteria for the security, asset class, and other factors. In addition, valuation data is periodically compared to actual transactions executed by the Accounts (i.e., purchases/sales) and differences between transaction prices and prior period valuation data are investigated based on specified tolerances. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those instruments. For example, short-term securities held in Money Market Account are valued using amortized cost, as permitted under Rule 2a-7 of the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of these securities, but because the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The beginning of the period timing recognition is being adopted for the significant transfers between levels of each Account’s assets and liabilities. Certain transfers may occur as a result of the Account’s valuation policies for international securities which involve fair value estimates based on observable market inputs when significant events occur between the local close and the time the net asset value of the Account is calculated. There were no significant transfers into or out of Level 3 and the table below shows the amounts that were transferred between Level 1 and Level 2 as of June 30, 2012 due to the use of “fair value” pricing for international securities and/or differences in bid versus exchange close prices received for preferred securities. Fund Amount transferred Asset Allocation Account $ 4,923,064 PRO FORMA NOTES TO FINANCIAL STATEMENTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. June 30, 2012 (unaudited) 5. Fair Value (Continued) The following is a summary of the inputs used as of June 30, 2012 in valuing the Funds' securities carried at value (amounts shown in thousands): Level 2 - Other Level 1 - Quoted Significant Observable Level 3 - Significant Fund Prices Inputs Unobservable Inputs Totals (Level 1,2,3) Asset Allocation Account Bonds $ — $ 8,311 $ 67 $ 8,378 Common Stocks Basic Materials 544 450 — 994 Communications 2,446 418 — 2,864 Consumer, Cyclical 2,223 362 — 2,585 Consumer, Non-cyclical 4,930 1,167 — 6,097 Diversified — 132 — 132 Energy 2,272 460 — 2,732 Exchange Traded Funds 1,488 — — 1,488 Financial 3,116 1,170 — 4,286 Industrial 2,244 425 — 2,669 Technology 3,648 105 — 3,753 Utilities 880 332 — 1,212 Municipal Bonds — 236 — 236 Preferred Stocks Communications — 3 — 3 Consumer, Cyclical — 28 — 28 Consumer, Non-cyclical — 10 — 10 Repurchase Agreements — 1,891 — 1,891 U.S. Government & Government Agency Obligations — 18,394 — 18,394 Total investments in securities $ 23,791 $ 33,894 $ 67 $ 57,752 Assets Equity Contracts** Futures $ 374 $ — $ — $ 374 Foreign Exchange Contracts** Foreign Currency Contracts $ — $ 6 $ — $ 6 Interest Rate Contracts** Futures $ 45 $ — $ — $ 45 Liabilities Equity Contracts** Futures $ (58 ) $ — $ — $ (58 ) Foreign Exchange Contracts** Foreign Currency Contracts $ — $ (28 ) $ — $ (28 ) Interest Rate Contracts** Futures $ (19 ) $ — $ — $ (19 ) SAM Balanced Portfolio Investment Companies $ 898,883 $ — $ — $ 898,883 Total investments in securities $ 898,883 $ — $ — $ 898,883 **Futures, foreign currency contracts, and swap agreements are valued at the unrealized appreciation/(depreciation) on the instrument. PRO FORMA NOTES TO FINANCIAL STATEMENTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. June 30, 2012 (unaudited) 5. Fair Value (Continued) The changes in investments measured at fair value for which the Fund's have used Level 3 inputs to determine fair value are as follows (amounts shown in thousands): Accrued Discounts/ Premiums Net Changes in Unrealized Value Realized and Change Proceeds Transfers Trnsfers Value Appreciation/(Depreciation) December Gain/ in Unrealized from into Out of June 30, on Investments Held at 30, 2011 (Loss) Gain /(Loss) Purchases Sales Level 3 Level 3 June 30, 2012 Asset Allocation Account Bonds $ — $ — $ — $ 67 $— $— $— $67 $ — Total $ — $ — $ — $ 67 $— $— $— $67 $ — 6. Capital Shares The pro forma net asset value per share assumes issuance of shares of SAM Balanced Portfolio that would have been issued at June 30, 2012, in connection with the Reorganization. The number of shares assumed to be issued is equal to the net assets of Asset Allocation Account, as of June 30, 2012, divided by the net asset value per share of the SAM Balanced Portfolio as of June 30, 2012. The pro forma number of shares outstanding, by class, for the combined fund can be found on the statement of assets and liabilities. 7. Pro Forma Adjustments The accompanying pro forma financial statements reflect changes in fund shares as if the Reorganization had taken place on June 30, 2012. The expenses of the Asset Allocation Account were adjusted assuming the fee structure of the SAM Balanced Portfolio was in effect for the twelve months ended June 30, 2012.
